Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 1 of 130 Page ID #:12




  1 Kenneth M. Jones, Esq. (SBN 140358)
    Jane N. Kespradit, Esq. (SBN 270124)
  2
    Bethany J. Peak, Esq. (SBN 298337)
  3 LIMNEXUS LLP
    707 Wilshire Boulevard, 46th Floor
  4
    Los Angeles, CA 90017
  5 Tel: (213) 955-9500 | Fax: (213) 955-9511
    Kenneth.Jones@LimNexus.com
  6
    Jane.Kespradit@LimNexus.com
  7 Bethany.Peak@LimNexus.com
  8 Attorneys for Defendants, Wal-Mart Associates, Inc. and Walmart Inc.
  9                         UNITED STATES DISTRICT COURT

10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

11
12    LUZ GUZMAN, an individual,                  Case No. 5:21-cv-01225
13
                   Plaintiff,                     DECLARATION OF BETHANY J.
14                                                PEAK IN SUPPORT OF
            vs.                                   DEFENDANTS WAL-MART
15
                                                  ASSOCIATES, INC. AND
16    WAL-MART ASSOCIATES, INC., a                WALMART INC.’S NOTICE OF
      Delaware Corporation;                       REMOVAL
17
      WALMART, INC., a Delaware
18    Corporation; and DOES 1 through 50,         [28 U.S.C. §§ 1441 and 1446]
19
                   Defendants.
20
21
22                        DECLARATION OF BETHANY J. PEAK
23         I, Bethany J. Peak, hereby declare:
24         1.     I am licensed and admitted to practice law in the State of California and
25 before the United States District Court for the Central District of California. I am an
26 attorney at the law firm of LimNexus LLP and counsel of record for Defendants
27 Walmart Inc. and Wal-Mart Associates, Inc. (“Defendants”) in this action. I have
28 personal knowledge of the facts set forth in this declaration (except as to those facts set

                                               -1-
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 2 of 130 Page ID #:13




  1 forth on information on belief), and, if called as a witness, I could and would testify
  2 competently to the matters set forth herein, under oath.             All of the exhibits
  3 accompanying this declaration are true and correct copies from LimNexus LLP’s files
  4 of the various documents in this matter that are identified below.
  5        2.     On March 18, 2021, Plaintiff LUZ GUZMAN (“Plaintiff”) commenced
  6 this action by filing a Complaint in the San Bernardino County Superior Court, entitled
  7 LUZ GUZMAN vs. WAL-MART ASSOCIATES, INC., a Delaware Corporation;
  8 WALMART, INC., a Delaware Corporation; and DOES 1 through 50 Inclusive, and
  9 designated San Bernardino County Superior Court Case No. CIVSB2108753
10 (“Complaint”). The Complaint asserts the following causes of action: 1) Disability
11 Discrimination in Violation of the FEHA; (2) Failure to Accommodate in Violation of
12 the FEHA; (3) Failure to Engage in the Interactive Process in Violation of the FEHA;
13 (4) Wrongful Termination in Violation of Public Policy. A true and correct copy of the
14 documents served on Defendants are collectively attached hereto as Exhibit 1.
15         3.     On May 25, 2021, Defendants filed their Answer to the Complaint with
16 the San Bernardino County Superior Court and served a copy of the Answer on
17 Plaintiff. A true and correct copy of Defendants’ Answer is attached as Exhibit 2.
18         4.     All other pleadings and process that have been filed or received by
19 Defendants in this action are attached collectively as Exhibit 3.
20         5.     To the best of my knowledge, as of today, no other parties have been
21 named or served with the Summons and Complaint in this action.
22         6.     To the best of my knowledge, the documents attached hereto as Exhibits
23 1, 2 and 3 constitute all of the pleadings, process and orders that have been filed or
24 received by Defendants in this action. Moreover, to the best of my knowledge, no
25 further process, pleadings, or orders related to this case have been filed with the
26 San Bernardino County Superior Court or served by any party other than as described
27 above.
28

                                              -2-
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 3 of 130 Page ID #:14




  1        7.     On May 26, 2021, Defendants served discovery on Plaintiff, which
  2 included Form Interrogatories-General, Set One. These interrogatories ask, inter alia,
  3 whether Plaintiff attributes any physical, mental, emotional injuries, or loss of income
  4 to the events giving rise to this action; Interrogatory No. 6.2 asks Plaintiff to describe
  5 each such injury; Interrogatory No. 6.3 asks whether any such complaint is subsiding,
  6 remaining the same, or becoming worse; Interrogatory No. 8.1 asks whether Plaintiff
  7 attributes any loss of income to the events giving rise to this action; and Interrogatory
  8 Nos. 8.7 and 8.8 ask Plaintiff to state the total income lost to date and whether she will
  9 lose income in the future. A true and correct copy of the Form Interrogatories-General,
10 Set One, is attached hereto as Exhibit 4.
11         8.     On June 28, 2021, Defendants received Plaintiff’s Responses to Form
12 Interrogatories, Set One (“Plaintiff’s Interrogatory Responses”). In those responses,
13 Plaintiff stated she suffered and continues to suffer, “[d]epression, anxiety, generalized
14 stress, panic, [and] insomnia” resulting from her alleged termination by Defendant. As
15 further relevant herein, Plaintiff stated that: (1) she has suffered a loss of income;
16 (2) her loss of income to date is in excess of $16,488.00 as Plaintiff continues to remain
17 unemployed since her termination; and (3) she is claiming at least $85,737.60 in lost
18 future income, anticipating that she will lose “at least 2 years of income”. Accordingly,
19 Plaintiff is claiming at least $102,225.00 in total lost income. In addition, in her
20 response to Interrogatory No. 2.5, Plaintiff identifies Pomona, California as her present
21 city and state of residence. A true and correct copy of relevant pages to Plaintiff’s
22 Interrogatory Responses, which have been redacted for privacy, are attached hereto as
23 Exhibit 5.
24         9.     Defendants first ascertained that the amount in controversy exceeds
25 $75,000, and therefore is an action which is removable, through receipt of Plaintiff’s
26 Interrogatory Responses on June 28, 2021. Neither the Complaint nor any other
27 pleading, process or order received by Defendants made evident that the amount in
28 controversy exceeds $75,000.

                                               -3-
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 4 of 130 Page ID #:15




  1         10.   Defendants were at the time this action was filed (i.e., March 18, 2021),
  2 and continue to be, corporations incorporated under the laws of the State of Delaware.
  3 Defendants’ headquarters and corporate offices were at the time this action was filed,
  4 and continues to be, located in Bentonville, Arkansas, which is where its officers and
  5 directors perform the companies’ executive and administrative functions.
  6         11.   On July 6, 2021, I reviewed certain Form 8-K reports made by Defendants
  7 with the U.S. Securities and Exchange Commission (“SEC”) on Defendants’ website
  8 at    https://stock.walmart.com/investors/financial-information/sec-filings/default.aspx
  9 and      on    the     SEC’s     website     at    https://www.sec.gov/cgi-bin/browse-
10 edgar?CIK=WMT&Find=Search&owner=exclude&action=getcompany. I reviewed
11 the SEC Form 8-K report dated February 18, 2021, which pre-dated the filing of
12 Plaintiff’s Complaint by twenty-nine (29) days. I also reviewed the most recent SEC
13 Form 8-K report dated June 4, 2021. Both reports identify Delaware as Defendants’
14 state of incorporation and Bentonville, Arkansas, as Defendants’ principal executive
15 offices. A true and correct copy of the SEC Form 8-K report dated June 4, 2021 is
16 attached hereto as Exhibit 6. A true and correct copy of the SEC Form 8-K report
17 dated February 18, 2021 is attached hereto as Exhibit 7.
18          I declare under penalty of perjury under the laws of the United States that the
19 foregoing is true and correct.
20          Executed on July 23, 2021, at Los Angeles, California.
21
22                                                 /s/ Bethany J. Peak
                                                   Bethany J. Peak
23
24
25
26
27
28

                                               -4-
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 5 of 130 Page ID #:16




                         Exhibit 1
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 6 of 130 Page ID #:17

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         04/27/2021
                                                                                                         CT Log Number 539459559
     TO:         Kim Lundy Service Of Process
                 Walmart Inc.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209

     RE:         Process Served in California

     FOR:        Wal-Mart Associates, Inc. (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  Guzman Luz, etc., Pltf. vs. Wal-Mart Associates, Inc., etc., et al., Dfts.
     DOCUMENT(S) SERVED:                               Summons, Complaint(s), Notice(s), Attachment(s)
     COURT/AGENCY:                                     San Bernardino County - Superior Court - San Bernardino, CA
                                                       Case # CIVSB2108753
     NATURE OF ACTION:                                 Employee Litigation - Wrongful Termination - 02/09/2021
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:                         By Process Server on 04/27/2021 at 13:19
     JURISDICTION SERVED :                             California
     APPEARANCE OR ANSWER DUE:                         Within 30 days after service (Document(s) may contain additional answer dates)
     ATTORNEY(S) / SENDER(S):                          Young K. Park
                                                       Marlis Park, P.C.
                                                       3600 Wilshire Boulevard, Suite 1815
                                                       Los Angeles, CA 90010
                                                       323-922-2000
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/28/2021, Expected Purge Date:
                                                       05/03/2021

                                                       Image SOP

                                                       Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       818 West 7th Street
                                                       Los Angeles, CA 90017
                                                       877-564-7529
                                                       MajorAccountTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / JD
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 7 of 130 Page ID #:18



                                                         ila
                                                         ve Wolters Kluwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                    Tue, Apr 27, 2021

Server Name:             Jimmy Lizama




Entity Served            WAL-MART ASSOCIATES, INC.

Agent Name               CT CORPORATION SYSTEM

Case Number              CIV 5B 2108753

J urisdiction            CA




   0 1 1 0 0 1 1 01 1 H 11 1 1 0
 Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 8 of 130 Page ID #:19



                                                                                                                                                    SUM-100
                                           SUMMONS                                                                    FT/pErliar ONLY
                                  (CITACION JUDICIAL)                                                           suPEnicfArtbM59eAH5EPRA
                                                                                                                 COUNTY OF SAN BERNARDINO
                                                                                                                SAN BERNARDINO CIVIL DIVISION
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
 WAL-MART ASSOCIATES,INC., a Delaware Corporation; WALMART,INC., a Delaware
                                                                                                                          APR 2 2 2021
 Corporation; and DOES 1 through 50,
 YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO El_ DEMANDANTE):
 LUZ GUZMAN,an individual;
 NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.cagovIcolfholp), your county low library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court stork for a Teo waiver form. If you do not fibo your response on timo, you may loso the case by dofault, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalllomla.org), the California Courts Online Self-Help Center
(www.courlinfo.ce.govisellhelp), or by contacting your local court or county bar association. NOTE:The court has a statutory Hen for waived fees and
 costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
 rAVISOI Lo hart demandado. Si no responde dentro de 30 dies, la code puede decidir en su contra sin escuchar su versien. Lea la informacien a
 continuacion.
    Tiene 30 DIAS DE CALENDARIO despues de quo to ontroguon esta cited& y papeles legatos para prosentar una rospuosta por oscrito on Oslo
 corte y hacer que se entregue una copla al demandante. Una carte o una Yamada teletonica no to protegen. Su respucsta por escrito (lone quo ostar
 en format° legal correct° si desea que procesen su case en la code. Es posIble que haya un formulario que usted puede usar pare su respuesta.
 Puede encontrar estos formularies de la code y mas Informacian en el Centre de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblloteca de!eyes de su condado o en la code que to quedo mac corca. Sine puede pager la cuota do presentacion, pida al coercion° de ía corto quo
 le de un formtilarlo de e.xencien de pago de cuotes. Si no present° su respuesta a tiempo, puede perder el caso per incumplimienfo y la cello to pedre
 guitar su sueldo, dinero y blenes sin mas advertencla.
    Hay otros roquisitos legatos. Es recomondablo quo flame a un atoned° inmodiatamonto. Si no conoco 3 un abogado, puede flamer a un corvicio do
 remIsion a abogados. Si no puede pager a un abogado, es posible que cumple con los requisites pore obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitle web de California Legal Services,
(wwwlewhelpcalifornia.org), en el Centro de Ayuda de las Codes de California,(www.sucorte.ce.gov) o poniandose en contact° con fa carte o el
 colegio de abogados locales. AVISO: Per ley, la code Ilene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacian de $10,0006 mes do valor recibida modianto un acuerdo o una concesion de arbitraje en un case de derecho civil. Tiene quo
 pager el gravamen de la code antes de que la code puede desechar el case.
 The name and address of the court is:                                                           c         tqyllt1.24BR:ANCAme7ro
(El nombre y direccion de la corte es): Central Justice Center
 247W 3rd St, San Bernardino, CA 92415                                                                                   j UU         t
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, to direcci6n ye!nOmoro
 de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
 Young Park; 3600 Wilshire Blvd., Suite 1815, Los Ahgeles CA 90010, 323-922-2000
DATE:
                                                 PR 22202t                   Clerk, by                                            , Deputy
(Fecha)                                                                     (Secretario)
                                                                                                             LaShondra RichardealtAdjunto)
(For proof of service ofthis summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010).)
                                 NOTICE TO THE PERSON SERVED: You are served
                                      1. 1
                                         -1 as an individual defendant.
                                      2. ED as the person sued under the fictitious name of (specify):

                                      3.   y2 on behalf of (specify):       WAL-MART ASSOCIATES,INC., a Delaware Corporation
                                           under:[XXI CCP 416.10 (corporation)                                     CCP 416.60(minor)
                                                 El CCP 416.20(defunct corporation)                         n CCP 416.70(conservatee)
                                                   ri CCP 416.40 (association or partnership)               FT CCP 416.90 (authorized person)
                                                   ni other (specify):
                                      4.   Ei     by personal delivery on (date)                                                                         Pam 1 of 1
 Form Adopted for Mandatory Use                                       SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
 Judicial Council of Gamin                                                                                                                        www.courfs.ce,gov
 SUM-100 [Rev. July 1,2009)
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 9 of 130 Page ID #:20




       MARLIS PARK,P.C.
   1   Young K. Park SB# 287589
   2    E-Mail: young@marlispark.com
       Brent P. Marlis SB# 284654
   3    E-Mail: brent@marlispark.com
       Emily J. Tripodi SB# 334054
   4    E-Mail: emily@marlispark.com
       3600 Wilshire Boulevard, Suite 1815
   5
       Los Angeles, CA 90010
   6   Tel: 323-922-2000
       Fax: 323-922-2000
   7
     Attorneys for Plaintiff,
   8 LUZ GUZMAN

   9

  10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  11                            FOR THE COUNTY OF SAN BERNARDINO

  12
       LUZ GUZMAN,an individual;                       Case No.:
  13
              Plaintiff,                               COMPLAINT FOR DAMAGES
  14

  15          vs.                                         (1) DISABILITY DISCRIMINATION IN
                                                              VIOLATION OF THE FEHA
  16 WAL-MART ASSOCIATES,INC., a                          (2) FAILURE TO ACCOMMODATE IN
     Delaware Corporation; WALMART,INC., a                    VIOLATION OF THE FEHA
  17 Delaware Corporation; and DOES 1 through             (3) FAILURE TO ENGAGE IN THE
     50,                                                      INTERACTIVE PROCESS IN
  18
                                                              VIOLATION OF THE FEHA
  19          Defendants.                                 (4) WRONGFUL TERMINATION IN
                                                              VIOLATION OF PUBLIC POLICY
  20

  21

  22         Plaintiff LUZ GUZMAN (hereinafter"GUZMAN" or "Plaintiff') for her Complaint against

  23 Defendants WAL-MART ASSOCIATES,INC., a Delaware Corporation; WALMART,INC., a

  24 Delaware Corporation; and DOES 1 through 50 (hereinafter"WAL-MART ASSOCIATES"

  25 "WALMART" and collectively "Defendants") alleges as follows:

  26                                             PARTIES

  27   1. Plaintiff GUZMAN is an individual residing in the State of California. Plaintiff GUZMAN was

  28      an employee of Defendants at all relevant times herein mentioned.
                                                    -1-
                                         COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 10 of 130 Page ID #:21




    1   2. On information and belief, WAL-MART ASSOCIATES is a Delaware corporation organized

    2       and existing under the laws of the State of Delaware and Plaintiff's employer at all relevant

    3       times herein mentioned.

    4   3. On information and belief, WALMART is a Delaware corporation organized and existing

    5       under the laws of the State of Delaware and Plaintiff's employer at all relevant times herein

    6       mentioned.

    7   4. The true names and capacities, whether individual, corporate, associate or otherwise, of

    8       Defendant DOES 1 through 50, are unknown to Plaintiff, who therefore sues said Defendants

    9       by such fictitious names. Plaintiff will amend this Complaint by inserting the true names and

   10       capacities of each such Defendants, with appropriate charging allegations, when they are

   11       ascertained. Plaintiff is informed and believes and thereon alleges that each of the Defendants

   12       designated herein as "DOE" is responsible in some manner for the injuries suffered by Plaintiff
   13       and for damages proximately caused by the conduct of each such Defendants as herein alleged.

   14   5. Plaintiff is informed and believes and thereon alleges that at all relevant times Defendants

   15      engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

   16       conduct of its employees and/or agents, and are liable for the wrongful conduct of its

   17      employees and/or agents as alleged herein.

   18   6. Plaintiff is informed and believes and thereon alleges that, at all relevant times mentioned

   19      herein, each defendant was an alter-ego of each and every other defendant. Unity of interest and

   20      ownership existed such that the separate personalities each of defendant never existed or ceased

   21      to exist. Further, if the acts are treated as those of one of the defendants alone, an inequitable

   22      result will follow. Accordingly, Plaintiff alleges that each defendant was an alter-ego of each

   23      and every other defendant and vice versa.

   24   7. By way of this lawsuit, Plaintiff seeks to pierce the corporate veil and hold individual defendant

  25       liable for the acts of his alter ego. Individual defendant held and now holds substantial interest

  26       in corporate defendants and should therefore be deemed to be corporate defendants' alter ego.

  27       Corporate defendants were, and now still are, mere shells and naked frameworks which

  28       individual defendant used, and now uses, as a conduit for the conduct of his personal business
                                                     -2-
                                            COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 11 of 130 Page ID #:22




    1       and/or property affairs and/or obligor for the assumption of obligations and/or liabilities

    2      incapable of performance by said corporate and/or entity defendants, which are the obligations

    3       and liabilities of individual defendant.

    4   8. Plaintiff is informed and believes and thereon alleges that at all times material herein Defendant

    5      employed and continues to employ five(5) or more persons in California and is an employer

    6      covered by the Fair Employment and Housing Act("FEHA")and the California Labor Code.

    7   9. Plaintiff has exhausted her administrative remedies. Plaintiff timely filed charges against

    8      Defendant with the California Department of Fair Employment and Housing on March 17,

    9      2021 and received a "Right-to-Sue" notice.

   10                                     VENUE AND JURISDICTION

   11   10. This Court has jurisdiction over this matter because Defendants conduct business in, and have

   12      substantial contacts, within the State of California. Venue is proper in the County of San

   13      Bernardino because Plaintiff performed work for Defendants in the County of San Bernardino.

   14                                      FACTUAL ALLEGATIONS

   15   1 1. GUZMAN started working for Defendants on or around November 10, 1999 and continued

   16      working until she was unlawfully discharged on February 9, 2021.

   17   12. GUZMAN was a Fresh 1 Supervisor and earned $20.61 per hour. Her job duties included

   18      supervising associates, unloading trucks, rolling carts into various rooms, and working the sales

   19      floor.

   20   13. On or around December 5, 2018, GUZMAN was diagnosed with breast cancer.

   21   14. On or around January 1, 2019, GUZMAN underwent her first surgery for breast cancer. During

   22      the surgery, a port was placed in her left breast.

   23   15. On or around January 14, 2019, GUZMAN began chemotherapy treatment for her breast

   24      cancer. GUZMAN was scheduled to receive chemotherapy treatment for one year; she was

   25      required to receive six rounds of five full doses of chemotherapy treatment.

   26   16. On or around June 26, 2019, GUZMAN underwent a second surgery for breast cancer. During

   27      the surgery, her right breast was removed and an expander was inserted in its place.

   28   17. On or around July 10, 2019, GUZMAN underwent a third surgery for breast cancer.
                                                      - 3-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 12 of 130 Page ID #:23




    1   18. On or around August 22, 2019, GUZMAN began radiation treatment for her breast cancer.

    2       GUZMAN was scheduled to receive radiation treatment through September 26, 2019.

    3   19. Due to her surgeries and illness, GUZMAN was unable to work from December 2018 through

    4       October 2019. GUZMAN believed that, once she could receive surgery to remove the expander

    5       in her right breast, she would be able to complete the manual labor required of her Fresh 1

    6       Supervisor role.

    7   20. In October 2019, GUZMAN told "Sarah" that she could come back to work with restrictions.

    8       To be sure, GUZMAN offered "Sarah" a note provided by GUZMAN's doctor that said she
    9       could return with restrictions, but notes that GUZMAN was still undergoing chemotherapy
   10       treatment every three weeks until January 2020."Sarah" told GUZMAN not to worry about

   11      returning to work with restrictions at that time. Nevertheless,"Sarah" told GUZMAN she

   12       would speak with Defendants' third party administrator, Sedgwick, about whether GUZMAN

   13      could return to work with restrictions. GUZMAN did not hear back from "Sarah" or Sedgwick

   14       about GUZMAN's ability to return to work with restrictions.

   15   21. On or around November or December 2019, Lincoln Financial Group, Defendants' disability

   16      insurance carrier, informed GUZMAN that she would be placed on disability. Lincoln Financial
   17      Group evaluated GUZMAN's status every sixty(60) days and paid her disability benefits bi-

   18       weekly from on or around November 2019 through present.

   19   22. On or around June or July 2020, GUZMAN called "Sarah" after not hearing from Defendants

   20      for a few months. GUZMAN told "Sarah" that she was on long term disability through Lincoln

   21      Financial Group. GUZMAN also told "Sarah" that she was unable to receive her necessary

   22      surgeries—including to take out the expander currently in place of her right breast—due to the

   23      Coronavirus pandemic because all "non-essential" surgeries were placed on hold. GUZMAN
   24      also told "Sarah" that she did not want to lose her job. Sarah reassured GUZMAN that her job

   25      was secure and that GUZMAN could return to work when she was healthy.

   26   23. Nervous about Defendants' lack of contact with her during her medical leave and hopeful about

  27       find an accommodation that would allow her to work while she awaited surgery, GUZMAN

  28       visited another Wal-Mart store and attempted to secure a customer service or an equivalent
                                                    -4-
                                           COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 13 of 130 Page ID #:24




    1       position. GUZMAN believed a job that allowed her to complete non-manual labor would allow

    2       her to return to work without injuring herself However, after her visit to the store, GUZMAN

    3       did not hear anything back.

    4   24. On or around February 9, 2021, Defendants terminated GUZMAN's employment. GUZMAN

    5       received a termination notice in the mail. The termination notice stated that GUZMAN

    6       abandoned her job due to "fflailure to return from leave."

    7   25. Defendants were aware that GUZMAN was disabled and unable to work. GUZMAN received

    8       notes from her doctor placing her off work or on light duty, and GUZMAN always offered

    9       these notes to Defendants. These notes spanned from roughly December 10, 2018 through

   10       January 20, 2020. Plus, Defendants' third party administrator, Sedgwick, placed GUZMAN on

   11       leave from December 10, 2018 through June 29, 2019. Not to mention, Lincoln Financial

   12       Group, Defendants' disability insurance carrier, evaluated GUZMAN every sixty (60) days and
   13       paid GUZMAN disability benefits from on or around November 2019 through present.

   14   26. Defendants did not engage GUZMAN in the interactive process to determine an effective and

   15       reasonable accommodation. Instead, Defendants simply and coldly terminated her employment.

   16   27. GUZMAN lost and continues to lose income due to the unlawful termination. In addition,

   17       GUZMAN suffers from emotional distress, depression, anxiety, panic, and generalized stress.

   18                                     FIRST CAUSE OF ACTION
   19                                  DISABILITY DISCRIMINATION
   20                         [California Government Code §§ 12940(a), et seq.]
   21                                     (Plaintiff v. All Defendants])

   22   28. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

   23   29. At all times herein mentioned, the Fair Employment and Housing Act("FEHA"), California

   24       Government Code section 12940, et seq., was in full force and effect and binding on

  25       Defendants. These statutes make it unlawful to discriminate against an employee on-the-basis

  26       of a disability.

  27    30. Defendant discriminated against Plaintiff on-the-basis of Plaintiffs disability by terminating

  28       her employment while she was disabled. Plaintiff notified Defendants that she was unable to
                                                     -5-
                                            COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 14 of 130 Page ID #:25




    1       work due to her breast cancer, breast cancer treatment, and surgeries related to her breast

    2       cancer.

    3   31. Defendants were aware of her disability because Plaintiff presented Defendants with doctor

    4       notes, Defendants' third party administrator was involved, and Defendants' disability insurer

    5       was paying Plaintiff bi-weekly. Yet, despite this awareness, Defendants did nothing to

    6       accommodate her. Instead, Defendants coldly terminated her employment.

    7   32. As a proximate result of Defendants' willful, knowing and intentional discrimination of

    8       Plaintiff, Plaintiff has sustained and continues to sustain substantial losses in earnings and other

    9       benefits.

   10   33. As a proximate result of Defendants' willful, knowing and intentional discrimination of

   11      Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and

   12       mental and physical pain and anguish, all to her damage in a sum according to proof.

   13   34. Plaintiff is informed and believes and thereon alleges that Defendants' actions were taken with

   14       malice, oppression, fraud, and/or willful and conscious disregard of Plaintiff's rights, and were
   15       carried out by Defendants' managing agents and/or ratified by Defendants. Plaintiff is therefore

   16       entitled to punitive damages in an amount to be determined at trial as well as attorneys' fees.

   17                                    SECOND CAUSE OF ACTION

   18           FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF FEHA

   19                              [California Government Code § 12940(m)]

   20                                      (Plaintiff v. All Defendants)
   21   35. Plaintiff re-alleges each and every paragraph of this Complaint as though fully set forth herein.

   22   36. Under the FEHA,Defendants are required to engage in a timely, good faith, interactive process

   23      with an employee it believes has a disability or who, in fact, has a disability, to determine if that

   24      employee needs reasonable accommodations to perform the job.

   25   37. By engaging in the course of conduct as alleged above, Defendants failed to provide Plaintiff

   26      with reasonable accommodations and it failed to engage in a timely, good faith, interactive

  27       process with Plaintiff to determine effective reasonable accommodations to the extent she

  28       needed them in violation ofthe applicable provisions of California Government Code section
                                                      -6-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 15 of 130 Page ID #:26




    1       12940, et seq. Based on her limitations, it was likely that Plaintiff could have returned to work

    2       with restrictions. Alternatively, it was also likely that Plaintiff could have returned to work in a

    3       position that did not require manual labor.

    4   38. As a proximate result of Defendants' willful, knowing and intentional discrimination against

    5       Plaintiff, as a result of Defendants' failure to reasonably accommodate Plaintiff's disabilities,

    6       Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

    7   39. As a proximate result of Defendants' willful, knowing and intentional discrimination against

    8       Plaintiff, as a result of Defendants' failure to reasonably accommodate Plaintiff's disabilities,
    9       Plaintiff has suffered and continues to suffer humiliation, emotional distress, and physical and
   10       mental pain and anguish, all to her der damage in a sum according to proof. Plaintiff is further

   11       entitled to recover attorneys' fees pursuant to the provisions of Government Code §§ 12940, et

   12       seq.

   13                                      THIRD CAUSE OF ACTION

   14                    FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
   15                               [California Government Code § 12940(n)1

   16                                      (Plaintiff v. All Defendants)
   17   40. Plaintiff realleges each and every paragraph of this Complaint as though fully set forth herein.

   18   41. As described herein, Defendants failed to engage in a good-faith interactive process with

   19      Plaintiff to determine wither it would be possible to implement an effective, reasonable

   20       accommodations. Based on her limitations, it was likely that Plaintiff could have returned to

   21       work with restrictions. Alternatively, it was also likely that Plaintiff could have returned to

   22       work in a position that did not require manual labor.

   23   42. As a proximate result of Defendants' failure to engage in a good-faith interactive process,
   24      Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

   25      Plaintiff has further suffered and continues to suffer humiliation, emotional distress, and

  26       physical and mental pain and anguish, all to her damage in a sum according to proof.

  27 43. Plaintiff is further entitled to recovery attorneys' fees pursuant to the provision of California

  28       Government Code section 12940, et seg.
                                                      -7-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 16 of 130 Page ID #:27




    1                                    FOURTH CAUSE OF ACTION

    2              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

    3                                      (Plaintiff v. All Defendants)

    4   44. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

    5   45. As described herein, Plaintiff's employment was terminated in violation of the fundamental

    6       public policies of the State of California including those set out in the California Fair

    7       Employment and Housing Act and the California Constitution. Specifically, Plaintiffs

    8       employment was terminated in violation ofthe California Labor Code and the FEHA as

    9       described above and in violation ofthe public policy set forth in California Government Code

   10       section 12950.1.

   11   46. As a direct and foreseeable result of the aforesaid acts of Defendants, Plaintiff lost and will
   12       continue to lose income and other benefits in an amount to be proven at trial. Plaintiff seeks

   13       back pay, front pay, and all other appropriate remedies. Plaintiff also incurred attorneys' fees

   14       and thereby claims such amount as damages, together with pre-judgment interest.

   15   47. Because the acts taken toward Plaintiff by Defendant were deliberate, malicious and undertaken

   16      to injure Plaintiff, Plaintiff requests an assessment of punitive damages in an amount to be
   17      proven at trial.

   18                                         PRAYER FOR RELIEF
   19          WHEREFORE,Plaintiff prays for judgment against Defendants as follows:

   20 (a) For general, special, compensatory damages;

   21 (b) For exemplary and punitive damages;

   22 (c) For emotional distress damages;

  23 (d) For reasonable attorneys' fees;

  24 (e) For pre-judgment and post-judgment interest at the maximum legal rate;

  25 (f) For costs of suit incurred;

  26 (g) For such other and further relief as the Court deems just and proper.

  27

  28
                                                      -8-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 17 of 130 Page ID #:28




          DATED: March 17,
          DATED:       17, 2021               PARK, P.C.
                                       MARLIS PARK, P.C.
     1

     2
     2

    3
    3

    4
    4
                                                                    k씨
    5
    5
                                       By:
                                       By:
    6
    6                                        Young K.K. Park
    7
    7                                              P. Marlis
                                             Brent P.
                                                    J. Tripodi
                                             Emily J.
    8
    8                                                       Plaintiff,
                                             Attorneys for Plaintiff,
                                             Luz Guzman
    9
    9

   10
   10

   1111

   12
   12

   13
   13

   14
   14

   15
   15

   16
   16

   17
   17

   18
   18

   19
   19

   20
   20

   21

   22
   22

  23
  23

  24
  24

  25
  25

  26
  26

  27
  27

  28
  28
                                           --9-
                                             9-
                                  COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 18 of 130 Page ID #:29

           STATE OF CALIFORNIA 1 Business. Consumer Services and Housing Agency            GAVIN NEWSOM. GOVERNOR
                                                                                               KEVIN KISH, DIRECTOR
           DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
           2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
           (800)884-1684 (Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
            http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  , March 17, 2021

    Young Park


    RE:    Notice to Complainant's Attorney
           DFEH Matter Number: 202103-12942518
           Right to Sue: Guzman / Wal-Mart Associates, Inc. et al.

    Dear Young Park:

    Attached is a copy of your complaint of discrimination filed with the Department of Fair
    Employment and Housing (DFEH) pursuant to the California Fair Employment and
    Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
    Notice of Case Closure and Right to Sue.

    Pursuant to Government Code section 12962, DFEH will not serve these
    documents on the employer. You must serve the complaint separately, to all named
    respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
    information regarding filing a private lawsuit in the State of California. A courtesy "Notice
    of Filing of Discrimination Complaint" is attached for your convenience.

    Be advised that the DFEH does not review or edit the complaint form to ensure that it
    meets procedural or statutory requirements.

   Sincerely,


    Department of Fair Employment and Housing
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 19 of 130 Page ID #:30

          STATE OF CALIFORNIA I Business. Consumer Services and Housino Agency            GAVIN NEWSOM.GOVERNOR
                                                                                              KEVIN KISH, DIRECTOR
          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
           2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
          (800)884-1684(Voice) 1(800) 700-2320(TTY) I California's Relay Service at 711
           http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


    March 17, 2021

    RE:   Notice of Filing of Discrimination Complaint
          DFEH Matter Number: 202103-12942518
          Right to Sue: Guzman / Wal-Mart Associates, Inc. et al.

    To All Respondent(s):

   Enclosed is a copy of a complaint of discrimination that has been filed with the
   Department of Fair Employment and Housing (DFEH)in accordance with Government
   Code section 12960. This constitutes service of the complaint pursuant to Government
   Code section 12962. The complainant has requested an authorization to file a lawsuit. A
   copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

   This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
   program. Under this program, established under Government Code section 12945.21,
   a small employer with 5 -19 employees, charged with violation of the California Family
   Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
   free voluntary mediation service. Under this program both the employee requesting an
   i mmediate right to sue and the employer charged with the violation may request that all
   parties participate in DFEH's free voluntary mediation service. A request for mediation
   must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
   If mediation is requested, the employee is prohibited from filing a civil action until
   mediation is complete. The employee's statute of limitations to file a civil action,
   including for all related claims not arising under section 12945.2, is tolled from DFEH's
   receipt of a mediation request under section 12945.21 until mediation is complete. To
   request DFEH Small Employer Family Leave Mediation, email
   DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
   the Right to Sue notice.

   Please refer to the attached complaint for a list of all respondent(s) and their contact
   information.

    No response to DFEH is requested or required.

   Sincerely,


   Department of Fair Employment and Housing
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 20 of 130 Page ID #:31

           STATE OF CALIFORNIA I Business. Consumer Services and Housino Aoencv            GAVIN NEWSOM,GOVERNOR
                                                                                               KEVIN KISH, DIRECTOR
           DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
           2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
          (800)884-1684 (Voice) 1(800) 700-2320(TTY) I California's Relay Service at 711
           http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


    March 17, 2021

    Luz Guzman
    311 S. Lorena St., Apt. 2
    Los Angeles, California 90063

    RE:    Notice of Case Closure and Right to Sue
           DFEH Matter Number: 202103-12942518
           Right to Sue: Guzman / Wal-Mart Associates, Inc. et at.

    Dear Luz Guzman:

    This letter informs you that the above-referenced complaint filed with the Department of
    Fair Employment and Housing (DFEH) has been closed effective March 17, 2021
    because an immediate Right to Sue notice was requested.

   This letter is also your Right to Sue notice. According to Government Code section
   12965, subdivision (b), a civil action may be brought under the provisions of the Fair
   Employment and Housing Act against the person, employer, labor organization or
   employment agency named in the above-referenced complaint. The civil action must be
   filed within one year from the date of this letter.

   This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
   program. Under this program, established under Government Code section 12945.21, a
   small employer with 5-19 employees, charged with violation of the California Family
   Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
   free voluntary mediation service. Under this program both the employee requesting an
   immediate right to sue and the employer charged with the violation may request that all
   parties participate in DFEH's free voluntary mediation service. A request for mediation
   must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
   and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
   action until mediation is complete. The employee's statute of limitations to file a civil
   action, including for all related claims not arising under section 12945.2, is tolled from
   DFEH's receipt of a mediation request under section 12945.21 until mediation is
   complete. To request DFEH Small Employer Family Leave Mediation, email
   DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
   the Right to Sue notice.

   To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
   Opportunity Commission (EEOC)to file a complaint within 30 days of receipt of this
   DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
   whichever is earlier.

   Sincerely,
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 21 of 130 Page ID #:32

          STATE OF CALIFORNIA I Business. Consumer Services and Housino Ardencv          GAVIN NEWSOM. GOVERNOR

          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                            KEVIN KISH, DIRECTOR

          2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
         (800)884-1684 (Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
          http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov




    Department of Fair Employment and Housing
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 22 of 130 Page ID #:33




 1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                              BEFORE THE STATE OF CALIFORNIA
 2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                      Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code,§ 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Luz Guzman                                                   DFEH No. 202103-12942518

 6                                 Complainant,
     VS.
 7

 8    Wal-Mart Associates, Inc.

 9
      Walmart, Inc.
10

11                                  Respondents
12

13
     1. Respondent Wal-Mart Associates, Inc. is an employer Wal-Mart Associates, Inc. subject
14   to suit under the California Fair Employment and Housing Act(FEHA)(Gov. Code,§ 12900 et
     seq.).
15
     2.Complainant is naming Walmart, Inc. business as Co-Respondent(s).
16
     3. Complainant Luz Guzman, resides in the City of Los Angeles, State of California.
17

18 4. Complainant alleges that on or about February 9, 2021, respondent took the
   following adverse actions:
19
     Complainant was discriminated against because of complainant's disability (physical or
20
     mental) and as a result of the discrimination was terminated.
21
   Complainant experienced retaliation because complainant requested or used a disability-
22 related accommodation and as a result was terminated.

23
   Additional Complaint Details: 11. GUZMAN started working for Defendants on or around
24 November 10, 1999 and continued working until she was unlawfully discharged on February
   9,2021.
25

26

27                                                -1-
                                  Complaint— DFEH No. 202103-12942518
28
     Date Filed: March 17, 2021
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 23 of 130 Page ID #:34




 1   12.      GUZMAN was a Fresh 1 Supervisor and earned $20.61 per hour. Her job duties
     included supervising associates, unloading trucks, rolling carts into various rooms, and
 2   working the sales floor.
     13.       On or around December 5, 2018, GUZMAN was diagnosed with breast cancer.
 3   14.      On or around January 1, 2019, GUZMAN underwent her first surgery for breast
     cancer. During the surgery, a port was placed in her left breast.
 4   15.      On or around January 14, 2019, GUZMAN began chemotherapy treatment for her
     breast cancer. GUZMAN was scheduled to receive chemotherapy treatment for one year;
 5   she was required to receive six rounds of five full doses of chemotherapy treatment.
     16.      On or around June 26, 2019, GUZMAN underwent a second surgery for breast
 6
     cancer. During the surgery, her right breast was removed and an expander was inserted in
 7   its place.
     17.       On or around July 10, 2019, GUZMAN underwent a third surgery for breast cancer.
 8   18.      On or around August 22, 2019, GUZMAN began radiation treatment for her breast
     cancer. GUZMAN was scheduled to receive radiation treatment through September 26,
 9   2019.
     19.       Due to her surgeries and illness, GUZMAN was unable to work from December 2018
10   through October 2019. GUZMAN believed that, once she could receive surgery to remove
     the expander in her right breast, she would be able to complete the manual labor required of
11   her Fresh 1 Supervisor role.
     20.       In October 2019, GUZMAN told "Sarah" that she could come back to work with
12   restrictions. To be sure, GUZMAN offered "Sarah" a note provided by GUZMAN's doctor that
     said she could return with restrictions, but notes that GUZMAN was still undergoing
13   chemotherapy treatment every three weeks until January 2020."Sarah" told GUZMAN not to
     worry about returning to work with restrictions at that time. Nevertheless,"Sarah" told
14   GUZMAN she would speak with Defendants' third party administrator, Sedgwick, about
     whether GUZMAN could return to work with restrictions. GUZMAN did not hear back from
15
     "Sarah" or Sedgwick about GUZMAN's ability to return to work with restrictions.
16   21.      On or around November or December 2019, Lincoln Financial Group, Defendants'
     disability insurance carrier, informed GUZMAN that she would be placed on disability.
17   Lincoln Financial Group evaluated GUZMAN's status every sixty (60) days and paid her
     disability benefits bi-weekly from on or around November 2019 through present.
18   22.      On or around June or July 2020, GUZMAN called "Sarah" after not hearing from
     Defendants for a few months. GUZMAN told "Sarah" that she was on long term disability
19   through Lincoln Financial Group. GUZMAN also told "Sarah" that she was unable to receive
     her necessary surgeries—including to take out the expander currently in place of her right
20   breast—due to the Coronavirus pandemic because all "non-essential" surgeries were placed
     on hold. GUZMAN also told "Sarah" that she did not want to lose her job. Sarah reassured
21   GUZMAN that her job was secure and that GUZMAN could return to work when she was
     healthy.
22   23.       Nervous about Defendants' lack of contact with her during her medical leave and
     hopeful about find an accommodation that would allow her to work while she awaited
23   surgery, GUZMAN visited another Wal-Mart store and attempted to secure a customer
     service or an equivalent position. GUZMAN believed a job that allowed her to complete non-
24
     manual labor would allow her to return to work without injuring herself. However, after her
25   visit to the store, GUZMAN did not hear anything back.

26

27                                                -2-
                                  Complaint— DFEH No. 202103-12942518
28
     Date Filed: March 17, 2021
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 24 of 130 Page ID #:35




 1    24.     On or around February 9, 2021, Defendants terminated GUZMAN's employment.
      GUZMAN received a termination notice in the mail. The termination notice stated that
 2    GUZMAN abandoned her job due to "Mailure to return from leave."
     25.      Defendants were aware that GUZMAN was disabled and unable to work. GUZMAN
 3    received notes from her doctor placing her off work or on light duty, and GUZMAN always
      offered these notes to Defendants. These notes spanned from roughly December 10,,2018
 4    through January 20, 2020. Plus, Defendants' third party administrator, Sedgwick, placed
      GUZMAN on leave from December 10, 2018 through June 29, 2019. Not to mention, Lincoln
 5    Financial Group, Defendants' disability insurance carrier, evaluated GUZMAN every sixty
     (60)days and paid GUZMAN disability benefits from on or around November 2019 through
 6
      present.
 7   26.      Defendants did not engage GUZMAN in the interactive process to determine an
      effective and reasonable accommodation. Instead, Defendants simply and coldly terminated
 8    her employment.
     27.      GUZMAN lost and continues to lose income due to the unlawful termination. In
 9    addition, GUZMAN suffers from emotional distress, depression, anxiety, panic, and
      generalized stress.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 -3-
                                  Complaint — DFEH No. 202103-12942518
28
     Date Filed: March 17, 2021
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 25 of 130 Page ID #:36




 1   VERIFICATION
 2 I, Young Kook Park, am the Attorney in the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On March 17, 2021, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                    Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                              -4-
                                Complaint— DFEH No. 202103-12942518
28 Date Filed: March 17, 2021
  Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 26 of 130 Page ID #:37
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Sat number, and address):
                                                                                                                           FOR COURT USE ONLY
 Brent Marlis SB#284654; Young Park SB#287589
 3600 Wilshire Blvd., Suite 1815
 Los Angeles, CA 90010
           TELEPHONE NO.:        323-922-2000                 FAX NO.(Optional):
      ATTORNEY FOR (Name):       PLAINTIFF LUZ GUZMAN
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
  STREET ADDRESS:   247 W 3rd St,
  MAILING ADDRESS:  247 W 3rd St,
 CITY AND ZIP CODE: San Bernardino, CA 92415
     BRANCH NAME: San Bernardino Justice Center

 CASE NAME:
  LUZ GUZMAN v. WAL-MART ASSOCIATES, INC., ET AL.
    CIVIL CASE COVER SHEET                                                     CASE NUMBER:
                                         Complex Case Designation
 I—I Unlimited        Limited                Counter               Joinder
    (Amount           (Amount
                                     Filed with first appearance by defendant JUDGE:
     demanded         demanded is
                                        (Cal. Rules of Court, rule 3.402)      DEPT.:
     exceeds $25,000) $25,000)
                       Items 1-6 below must be completed (see instructions on page 2).
  1    Check one box below for the case type that best describes this case:
      Auto Tort                                            Contract                                  Provisionally Complex Civil Litigation
            Auto(22)                                            Breach of contract/warranty (06)    (Cal. Rules of Court, rules 3.400-3.403)
            Uninsured motorist(46)                        -
                                                          1 7 R• ule 3.740 collections(09)                 Antitrust/Trade regulation (03)
      Other Pi/PD/WD (Personal Injury/Property                  Other collections (09)                     Construction defect(10)
      Damage/Wrongful Death) Tort
                                                          1---1 Insurance coverage (18)                    Mass tort(40)
      Ei Asbestos(04)                                       Other contract(37)
                                                                                                           Securities litigation (28)
             Product liability (24)                                                                      Environmental/Toxic tort(30)
                                                      Real Property
            Medical malpractice (45)                                                                     Insurance coverage claims arising from the
                                                            Eminent domain/Inverse
                                                                                                         above listed provisionally complex case
      f 1 Other PI/PD/WD (23)                               condemnation (14)
                                                                                                         types(41)
       Non-PI/PD/WD (Other) Tort                            Wrongful eviction (33)                  Enforcement of Judgment
            Business tort/unfair business practice(07       O• ther real property (26)                   Enforcement of judgment(20)
            Civil rights (08)                         Unlawful Detainer
                                                                                                    Miscellaneous Civil Complaint
             Defamation (13)                              FT      C• ommercial(31)
                                                                                                    1-1 RICO (27)
             Fraud (16)                                           Residential (32)
                                                          r"--i   D• rugs (38)
                                                                                                    E 1    O• ther complaint(not specified above)(42)
             Intellectual property(19)                                                              Miscellaneous Civil Petition
             Professional negligence (25)                  Judicial Review
                                                                                                           P• artnership and corporate governance (21)
           Other non-PI/PD/WD tort (35)                           Asset forfeiture (05)
      Employment                                          F-1 Petition re: arbitration award (11)          Other petition (not specified above)(43)
      -
      1 7 Wrongful termination (36)                       ni Writ of mandate (02)
             Other employment(15)                                 Other judicial review (39)
2. This case I—I is                is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.        Large number of separately represented parties       d. 1---1 Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                     court
                                                                  f.        Substantial postjudgment judicial supervision
3. Remedies sought(check all that apply):a. -   1 -] monetary b.          nonmonetary; declaratory or injunctive relief c. x punitive
4. Number of causes of action (specify):4
5. This case ni is          -1 1 is not     a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may u                -015.)
Date: March 17, 2021
BRENT MARLIS
                            (TYPE OR PRINT NAME)                                                         (SI        URE 0       RTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (excep sma I claims  es or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                           Page 1 of 2

Form Adopted for Mandatory Use                               rivii nel p nrwprz CI-IPFT                        Cal. Rules of Court, rules 2,30, 3.220, 3.400-3.403, 3.740;
   Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 27 of 130 Page ID #:38
                               INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                           CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                          Provisionally Complex Civil Litigation (Cal.
    Auto(22)—Personal Injury/Property               Breach of Contract/Warranty
                                                                   t                (06)          Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(if the                        Contract(not unlawful detainer              Construction Defect(10)
        case involves an uninsured                               or wrongful eviction)
                                                                                i ti                    Claims Involving Mass Tort(40)
        motorist claim subject to                      Contract/Warranty Breach—Seller                  Securities Litigation (28)
        arbitration, check this item                        Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
        instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PDNVD (Personal Injury/                           Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                      case type listed above)(41)
 Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
      Asbestos (04)                                     book accounts)(09)                           Enforcement of Judgment(20)
         Asbestos Property Damage                      Collection Case—Seller Plaintiff                  Abstract of Judgment(Out of
         Asbestos Personal Injury/                     Other Promissory Note/Collections                       County)
               Wrongful Death                               Case                                     Confession of Judgment(non-
      Product Liability (not asbestos or           Insurance Coverage (not provisionally                  domestic relations)
          toxlc/environmental)(24)                     complex)(18)                                  Sister State Judgment
      Medical Malpractice (45)                         Auto Subrogation                              Administrative Agency Award
           Medical Malpractice—                        Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons              Other Contract
                                                              t t(37)                                 Petition/Certification of Entry of
     Other Professional Health Care                    Contracuat l Fraud                                 Judgment on Unpaid Taxes
             Malpractice                               Other Contract Dispute                         Other Enforcement of Judgment
     Other Pl/PDNVD (23)                       Real Property                                                Case
           Premises Liability (e.g., slip          Eminentt D
                                                   Em        Domain/Inverse
                                                                    i /I                          Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                              RICO (27)
           Intentional Bodily Injury/PD/WD         Wrongful Eviction (33)                             Other Complaint (not specified
                (e.g., assault, vandalism)         Other Real Property (e.g., quiet title)(26)             above)(42)
           Intentional Infliction of                   Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                     Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                     Quiet Title                                              harassment)
                Emotional Distress                     Other Real Property (not eminent                    Mechanics Lien
           Other PI/PD/WD                              domain, landlord/tenant, or                         Other Commercial Complaint
 Non-Pi/PD/WD(Other)Tort                               foreclosure)                                             Case (non-tort/non-complex)
     Business Tort/Unfair Business             Unlawful Detainer                                           Other Civil Complaint
         Practice(07)                              Commercial(31)                                               (non-tort/non-complex)
     Civil Rights (e.g., discrimination,           Residential (32)                               Miscellaneous Civil Petition
           false arrest)(not civil                 Drugs (38)(if the case involves illegal           Partnership and Corporate
            harassment)(08)                        drugs, check this item; otherwise,                     Governance(21)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)              Other Petition (not specified
           (13)                                Judicial Review                                            above)(43)
    Fraud (16)                                     Asset Forfeiture (05)                                  Civil Harassment
     Intellectual Property(19)                     Petition Re: Arbitration Award (11)                    Workplace Violence
    Professional Negligence (25)                   Writ of Mandate (02)                                   Elder/Dependent Adult
         Legal Malpractice                             Writ—Administrative Mandamus                            Abuse
         Other Professional Malpractice                Writ—Mandamus on Limited Court                     Election Contest
             ( not medical or legal)                      Case Matter                                     Petition for Name Change
    Other Non-PI/PD/WD Tort(35)                        Writ—Other Limited Court Case                      Petition for Relief From Late
 Employment                                               Review                                               Claim
    Wrongful Termination (36)                      Other Judicial Review (39)                             Other Civil Petition
    Other Employment(15)                               Review of Health Officer Order
                                                       Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010(Rev. Juty 1, 20071                                                                                                                Page 2 of 2
                                                       CIVIL CASE COVER SHEET
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 28 of 130 Page ID #:39




      MARLIS PARK,P.C.
    1 Young K. Park                                                         FILED
                      SB# 287589                                    SUPERIOR COURT OF CALIFORNIA
    2  E-Mail:  young@marlispark.com                            •    COUNTY OP SAN BERNARDINO
                                                                    SAN BP.RNARDINO CIVIL DIVISION
      Brent P. Marlis SB# 284654
    3 E-Mail: brent@marlispark.com
      Emily J. Tripodi SB# 334054                                          MAR 18 2021
    4 E-Mail: emily@marlispark.com
      3600 Wilshire Boulevard, Suite 1815
    5                                                               LaSHONDRA RI 1-fA   SON,DEPUTY
      Los Angeles, CA 90010
    6 Tel: 323-922-2000
      Fax: 323-922-2000
    7
      Attorneys for Plaintiff,
    8 LUZ GUZMAN
    9

   10                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

   11                           FOR THE COUNTY OF SAN BERNARDINO
   12
        LUZ GUZMAN,an individual;                        Case No.:       CR/ SB 2 0 0 7 53
   13
              Plaintiff;                                 COMPLAINT FOR DAMAGES
   14

   15          vs.                                          (1) DISABILITY DISCRIMINATION IN
                                                                VIOLATION OF THE FEHA
   16 WAL-MART ASSOCIATES,INC., a                           (2) FAILURE TO ACCOMMODATE IN
      Delaware Corporation; WALMART,INC., a                     VIOLATION OF THE FEHA
   17 Delaware Corporation; and DOES 1 through              (3) FAILURE TO ENGAGE IN THE
   18 50,                                                       INTERACTIVE PROCESS IN
                                                                VIOLATION OF THE FEHA
   19          Defendants.                                  (4) WRONGFUL TERMINATION IN
                                                                VIOLATION OF PUBLIC POLICY
   20
                                                                                  •
   21

   22         Plaintiff LUZ GUZMAN (hereinafter "GUZMAN"or "Plaintiff") for her Complaint against

   23 Defendants WAL-MART ASSOCIATES,INC., a Delaware Corporation; WALMART,INC., a

   24 Delaware Corporation; and DOES 1 through 50 (hereinafter"WAL-MART ASSOCIATES"

   25 "WALMART"and collectively "Defendants") alleges as follows:

   26                                              PARTIES

   27   1   Plaintiff GUZMAN is an individual residing in the State of California. Plaintiff GUZMAN was

   28       an employee of Defendants at all relevant times herein mentioned.
                                                      - -
                                           COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 29 of 130 Page ID #:40

                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint)in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 'I through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases lhat belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case Is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                           Provisionally Complex Civil Litigation (Cat.
   Auto(22)—Personal Injury/Property                Breach of Contract/Warranty(06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                         Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
      Uninsured Motorist(46)(if the                          Contract (not unlawful detaMer              Construction Defect(10)
       case involves an uninsured                                or wrongful eviction)                   Claims Involving Mass Tort(40)
       motorist claim subject to                        Contract/Warranty Breach—Seller                  Securities Litigation (28)
       arbitration, check this item                          Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
       Instead of Auto)                                 Negligent Breach of Contract/                    Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                            Warranty                                         (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                     case type listed above)(41)
 Tort                                               Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos(04)                                       book accounts)(09)                            Enforcement of Judgment(20)
        Asbestos Property Damage                        Collection Case—Seller Plaintiff                  Abstract of Judgment(Out of
        Asbestos Personal Injury/                       Other Promissory Note/Collections                      County)
              Wrongful Death                                 Case                                     Confession of Judgment(non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                  domestic relations)
         toxic/environmental)(24)                       complex)(18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                              Administrative Agency Award
          Medical Malpractice—                          Other Coverage                                    (not unpaid taxes)
               Physicians & Surgeons                Other Contract
                                                                t t(37)                                Petition/Certification of Entry of
     Other Professional Health Care                     Contractual Fraud                                  Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                         Other Enforcement of Judgment
     Other Pl/PDNVD (23)                        Real Property                                                Case
          Premises Liability (e.g., slip            Eminent Domain/Inverse                         Miscellaneous Civil Complaint
               and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PO/WO           Wrongful Eviction (33)                             Other Comp13in1 (not specified
               (e.g., assault, vandalism)           Other Real Property (e.g., quiet title)(26)             above)(42)
          Intentional Infliction of                     Writ of Possession of Real Property                 Declaratory Relief Only
               Emotional Distress                       Mortgage Foreclosure                                Injunctive Relief Only (non-
          Negligent Infliction of                       Quiet Title                                              harassment)
                Emotional Distress                      Other Real Property (not eminent                    Mechanics Lien
          Other PI/PDNVD                                domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                              foreclosure) ,                                           Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                           Other Civil Complaint
        Practice(07)                                Commercial(31)                                               (non-tort/non-complex)
     Civil Rights (e.g., discrimination,            Residential(32)                                Miscellaneous Civil Petition
           false arrest)(not civil                  Drugs(38)(if the case involves illegal             Partnership and Corporate
           harassment)(08)                          drugs, check this Item; otherwise,                     Govemance(21)
     Defamation (e.g., slander, libel)              report as Commercial or Residential)               Other Petition (not specified
           (13)                                 Judicial Review                                            above)(43)
    Fraud (16)                                      Asset Forfeiture (05)                                  Civil Harassment
    Intellectual Property(19)                       Petition Re: Arbitration Award (11)                    Workplace Violence
    Professional Negligence (25)                    Writ of Mandate (02)                                   Elder/Dependent Adult
        Legal Malpractice                               Writ—Administrative Mandamus                            Abuse
        Other Professional Malpractice                  Writ—Mandamus on Limited Court                     Election Contest
           (not medical or legal)                          Case Matter                                     Petition for Name Change
    Other Non-PUPD/WD Tort(35)                    ,     Writ—Other Limited Court Case                      Petition for Relief From Late
 Employment                                                Review
                                                           Rev                                                  Claim
    Wrongful Termination (36)                       Other Judiciall Review39 ( )                           Other Civil Petition
      Other Employment(15)                              Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010(Roy. July 1,2007)                                                                                                                  Page 2 of 2
                                                         CIVIL CASE COVER SHEET
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 30 of 130 Page ID #:41

ATTORNEY OR PARTY WITHOUT ATTORNEY(Name. Stale Bar number. and address):
                                                                                                                                 FOR COURT USE ONLY
Brent Marlis SB#284654; Young Park SB#287589
360p Wilshire Blvd., Suite 1815                                                                                                     F ILED
Los Angeles, CA 90010                                                                                                 SUPERIOR COURT OF CALIFORNIA
                                                                                                                       COUNTY OF SAN BERNARDINO
                                                                                                                      SAN BERNARDINO CIVIL DIVISION
          TELEPHONE NO.:     323-922-2000                        FAX NO.(Optional):
   Arromay FOR (Name): PLAINTIFF LUZ GUZMAN
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO                                                                            MAR 18 2021
 STREET ADDRESS: 247 W 3rd St,
 MAILING ADDRESS. 247 W 3rd St,
CITY AND ZIP cope: San Bernardino, CA 92415
                                                                                      cc., Pv                     By
                                                                                                                    LaSHONDRA
    BRANCH NAME: San Bernardino Justice Center                                                                                               ,HA       SON,DEPUTY
CASE NAME:
 LuZ GUZMAN v. WAL-MART ASSOCIATES, INC., ET AL.
       CIVIL CASE COVER SHEET                                                                                   CASE NUMBER:
                                                                  Complex Case Designation
1.--7 Unlimited
       (Amount
                                  I     Limited              I         1   Counter              I Joinder       C1V SB fl 0
                                                                                                                          Hi                                          3
                                       (Amount
                                                       Filed with first appearance by defendant JUDGE:
        demanded                       demanded is
        exceeds $25,000)                                  (Cal. Rules of Court, rule 3.402)      DEPT.:
                                       $25,000)                                                                                                   -7-0111.51
                                         Items 1-6 below must be completed(see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
                                                                                                                              • r.r                 „
    Auto Tort                                            Contract                                             Provisionally Complex Civil Litigation
          Auto (22)                                                    Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
          Uninsured motorist (46)                                      Rule 3.740 collections (09)           Ti     Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                           Other collections (09)                       Construction defect(10)
    Damage/Wrongful Death)Tort                                                                                      Mass tort (40)
                                                                       Insurance coverage (18)
    r---1    A• sbestos(04)                                                                                         Securities litigation (28)
             Product liability (24)                      I         I
                                                              Other contract(37)
                                                        Real Property                                             Environmental/Toxic tort(30)
   -
   1   1 Medical malpractice(45)                                                                                  Insurance coverage claims arising from the
                                                              Eminent domain/Inverse
                                                                                                                  above listed provisionally complex case
         Other PI/PD/WO (23)                                  condemnation (14)
                                                                                                                  types (41)
    Non-PIIPD/WD (Other)Tort                                  Wrongful eviction (33)                         Enforcement of Judgment
   E 1   B • usiness tort/unfair business practice (07)  r---1Other real property (26)                       Ti   Enforcement of judgment (20)
         Civil rights (08)                              Unlawful Detainer
                                                                                                             Miscellaneous Civil Complaint
    n] D• efamation (13)                                 I—I Commercial (31)
                                                                                                                    RICO (27)
             Fraud (16)                                  r--) Residential(32)                                -
                                                                                                             1 1 Other complaint (not specified above)(42)
    n1 intellectual property(19)                               Drugs (38)
                                                                                                              Miscellaneous Civil Petition
       Professional negligence (25)                      Judicial Review
                                                                                                                    Partnership and corporate governance (21)
         Other non-Pl/PDNVD tort (35)                                  Asset forfeiture (05)
    Employment                                                         Petition re: arbitration award (11)          Other petition (not specified above)(43)
             Wrongful termination (36)                                 Writ of mandate (02)
    n1 O• ther employment (15)                                         Other judicial review (39)
2. This case fl 1            is    is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional Judicial management:
   a. = Large number of separately represented parties            d. FT Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   C.        Substantial amount of documentary evidence                     court
                                                                  f.        Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.-  I 1 monetary b.           nonmonetary; declaratory or injunctive relief c. I x punitive
4. Number of causes of action (specify):4
5. This case          is    En is not       a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may us- • u M-015.)
Date: March 17, 2021
BRENT MARLIS
                            (TYPE OR PRINT NAME)                                                                               -9 RTY OR A ITORNEY FOR PARTY)
                                                                                                                   (SIGNA URE 0)
                                                                                 N OTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (excep sma I claims  es or cases filed
   under the Probate Code. Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of 2

Form Adopter) for Mandalory Use                                                                                       Cal. Rules ol Court, njI   2.30, 3.220. 3.400-3.403. 3.740.
                                                             nnni rasP rrwpp SwPPT
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 31 of 130 Page ID #:42



                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO


 GUZMAN                                                              CASE NO.,CIV SB                 2 1 0 '8 53
                           VS.                                       CERTIFICATE OF ASSIGNMENT
 WAL-MART ASSOCIATES,INC., ET AL.
                                                                           'OP            a

 A civil action or proceeding presented for filing must be accompanied by this Certificate. If the ground is the
 residence of a party, name and residence shall be stated.

 The undersigned declares that the above-entitled matter is filed for proceedings in the
 SAN BERNARDINO                            District of the Superior Court under Rule 404 of this court for the
 checked reason:
          General
            EI                               0Collection

                  Nature of Action            Ground
             1. Adoption                     Petitioner resides within the district
            2. Conservator                   Petitioner or conservatee resides within the district.
            3. Contract                      Performance in the district is expressly provided for.
            4. Equity                        The cause of action arose within the district.
            5. Eminent Domain                The property is located within the district.
            6. Family Law                    Plaintiff, defendant, petitioner or respondent resides within the district.
            7. Guardianship                  Petitioner or ward resides within the district or has property within the district.
            8. Harassment                    Plaintiff, defendant, petitioner or respondent resides within the district.
            9. Mandate                       The defendant functions wholly within the district.
            10. Name Change                  The petitioner resides within the district.
            1 1. Personal Injury             The injury occurred within the district.
            12. Personal Property            The property is located within the district.
            13. Probate                      Decedent resided or resides within the district or had property within the
                                             district.
            14.   Prohibition                The defendant functions wholly within the district.
            15.   Review                     The defendant functions wholly within the district.
            16.   Title to Real Property     The property is located within the district.
            17.   Transferred Action         The lower court is located within the district.
            18.   Unlawful Detainer          The property is located within the district.
            19.   Domestic Violence          The petitioner, defendant, plaintiff or respondent resides within the district.
            20.   Other
            21.   THIS FILING WOULD         NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
The address of the accident, performance, party, detention, place of business, or other factor which qualifies
this case for filing in the above-designed district is:
   WAL-MART ASSOCIATE &INC., ET AL. • DE FE NDAN r                         39/13 GRAND AVE
  NAME - INDICATE TITLE OR OTHER QUALIFYING FACTOR                        ADDRESS
   CHINO                                                   CALIFORNIA                       91710
  CITY                                                     STATE                           ZIP CODE
 I declare, under penalty of perjury, that the foregoing is true and correct and that this declaration was executed
 on MARCH 17, 2021                       at LOS ANGELES                                                  , California




                                                                                      Signalu   of   ay/Party



                                              CERTIFICATE OF ASSIGNMENT
 13-16503-360,
.-    0.1    • • ••
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 32 of 130 Page ID #:43




   NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY                    STATE BAR NUMBER                       Reserved to,Moira Flo Stomp




   TELEPHONE NO.:
   E-MAIL ADDRESS:                                      TRIAL SETTING CONFERENCE DATE:
   ATTORNEY FOR(Name):                                  UNLIMITED CASE:
   FAX NO.(Optional):                                   LIMITED CASE:
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
   COURTHOUSE ADDRESS:

   PLAINTIFF:

   DEFENDANT:

                                                                                                           CASE NUMBER'
                INITIAL TRIAL SETTING CONFERENCE STATEMENT
                                                                                                          CIV Si3 2108753
  INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
  must be filed and served at least 15 days prior to the trial setting conference date.

  1. Party or parties(answer one):
         a. 0 This statement is submitted by party (name):
         b. 0 This statement is submitted jointly by parties(names):

  2.    Service of Complaint on all parties has 0 has not               CI been completed.

  3. Service of Cross-Complaint on all parties has 0 has not 0 been completed.

  4.    Description of case in Complaint:

  5.    Description of case in Cross-Complaint:


  6.    Has all discovery been completed: Yes 0                  No 0 Date discovery anticipated to be completed:

  7. Do you agree to mediation? Yes 0                       No 0 Please check type agreed to: Private:         Court-sponsored:

  8.    Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

       0 A motion to 0 consolidate                  0 Trial dates requested: Yes 0 No 0 Available dates:
       Time estimate:

  9. Other issues:
     12The following additional matters are requested to be considered by the Court:

  10. Meet and Confer:
      El The parties represent that they have met and conferred on all subjects required by California Rules of Court, Rule 3.724.

        El The parties have entered into the following stipulation(s):

  1 1. Total number of pages attached (if any):

        I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
        resolution, as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these
        issues at the time of the Initial Trial Setting Conference, including the written authority of the party where required.
        Date:


             (TYPE OR PRINT NAME)                                                         (SIGNATURE OF PARTY OR ATTORNEY



             (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



 Form # 13-09001-360                          INITIAL TRIAL SETTING CONFERENCE STATEMENT
 Mandatory Form
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 33 of 130 Page ID #:44




                                                                                                    ,
   NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY                    STATE BAR NUMBER                       Rammed f,,Clerk'. FM Stamp




   TELEPHONE NO.:
   EMAIL ADDRESS:                                       TRIAL SETTING CONFERENCE DATE:
   ATTORNEY FOR(Name):                                  UNLIMITED CASE:
   FAX NO.(Optional):                                   LIMITED CASE:                                         ,
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
   COURTHOUSE ADDRESS:

   PLAINTIFF:

   DEFENDANT:

                INITIAL TRIAL SETTING CONFERENCE STATEMENT                                                 rEtvmSB 2 1 0 a 75
  INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
  must be filed and served at least 15 days prior to the trial setting conference date.

  1. Party or parties(answer one):
         a. 0 This statement is submitted by party (name):
         b. 0 This statement is submitted jointly by parties (names):

  2. Service of Complaint on all parties has 0 has not 0 been completed.

  3. Service of Cross-Complaint on all parties has 0 has not 0 been completed.

  4. Description of case in Complaint:

  5. Description of case in Cross-Complaint:


  6.    Has all discovery been completed: Yes 0                  No 0 Date discovery anticipated to be completed:

  7. Do you agree to mediation? Yes 0                       No 0 Please check type agreed to: Private:         Court-sponsored:

  8.    Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        O A motion to 0 consolidate                 0 Trial dates requested: Yes 0 No 0 Available dates:
        Time estimate:

  9.   Other issues:
       0 The following additional matters are requested to be considered by the Court:

  10. Meet and Confer:
      O The parties represent that they have met and conferred on all subjects required by California Rules of Court, Rule 3.724.

        O The parties have entered into the following stipulation(s):

  1 1. Total number of pages attached (if any):

        I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
        resolution, as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these
        issues at the time of the Initial Trial Setting Conference, including the written authority of the party where required.
        Date:


            (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



            (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



 Form # 13-09001-360                          INITIAL TRIAL SETTING CONFERENCE STATEMENT
 Mandatory Form
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 34 of 130 Page ID #:45

                                       SUPERIOR COURT OF CALIFORNIA,
                                        COUNTY OF SAN BERNARDINO
                                            San Bernardino District
                                               247 West 3rd St
                                           San Bernardino CA 92415
                                               www.sb-court.org
                                                909-708-8678

                                       Guzman -v- Wal-Mart Associates, Inc. et al
                                                                                          Case Number
      NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                          CIVS132108753
      MARLIS PARK, P.C.
      3600 Wilshire BLVD
      STE 1815
      Los Angeles CA 90010


      This case has been assigned to: Janet M Frangie in Department S29 - SBJC for all purposes.

      Notice is hereby given that the above-entitled case has been set for Trial Setting Conference on:

                          Hearing Date: 10/22/2021 at 9:00 AM in Department S29 • SBJC


      Date: 4/22/2021                                            Nancy CS Eberhardt, Court Executive Officer


                                                                 By:
                                                                       LaShondra Richardson, Deputy Clerk



                                            CERTIFICATE OF SERVICE

      I am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. I
      am not a party to this action and on the date and place shown below, I served a copy of the above-listed
      notice by:
      O Enclosed in a sealed envelope mailed to the interested party addressed above for collection and
           mailing this date, following standard Court practices.
           Enclosed in a sealed envelope, first class postage prepaid in the U.S. mail at the location shown
           above, mailed to the interested party and addressed as shown above or as shown on the attached
           listing.
      o    A copy of this notice was given to the filing party at the counter.
      O A copy of this notice was placed in the bin located at this office and identified as the location for the
           above law firm's collection of file-stamped documents.
      Date of Mailing: 4/22/2021

      I declare under penalty of perjury that the forgoing is true and correct. Executed on 4/22/2021 at San
      Bernardino, CA.


                                                                 By:
                                                                       LaShondra Richardson, Deputy Clerk
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 35 of 130 Page ID #:46

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         04/27/2021
                                                                                                         CT Log Number 539459616
     TO:         Kim Lundy Service Of Process
                 Walmart Inc.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209

     RE:         Process Served in California

     FOR:        WALMART INC. (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  Guzman Luz, etc., Pltf. vs. Wal-Mart Associates, Inc., etc., et al., Dfts. // To:
                                                       Walmart, Inc., etc.
                                                       Name discrepancy noted.
     DOCUMENT(S) SERVED:                               Summons, Complaint(s), Notice(s), Attachment(s), Certificate(s), Statement(s)
     COURT/AGENCY:                                     San Bernardino County - Superior Court - San Bernardino, CA
                                                       Case # CIVSB2108753
     NATURE OF ACTION:                                 Employee Litigation - Wrongful Termination - 02/09/2021
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:                         By Process Server on 04/27/2021 at 13:19
     JURISDICTION SERVED :                             California
     APPEARANCE OR ANSWER DUE:                         Within 30 days after service (Document(s) may contain additional answer dates)
     ATTORNEY(S) / SENDER(S):                          Young K. Park
                                                       Marlis Park, P.C.
                                                       3600 Wilshire Boulevard, Suite 1815
                                                       Los Angeles, CA 90010
                                                       323-922-2000
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/28/2021, Expected Purge Date:
                                                       05/03/2021

                                                       Image SOP

                                                       Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       818 West 7th Street
                                                       Los Angeles, CA 90017
                                                       877-564-7529
                                                       MajorAccountTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / JD
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 36 of 130 Page ID #:47



                                                         a Wolters Kluwer
                       PROCESS SERVER DELIVERY DETAILS




Date:                    Tue, Apr 27, 2021

Server Name:             Jimmy Lizama




Entity Served            WALMART INC.

Agent Name               CT CORPORATION SYSTEM

Case Number              CIV 5B 2108753

J urisdiction            CA




   0 1 1 0 0 1 1 01 1 0 11 1 1 0
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 37 of 130 Page ID #:48


                                                                                                                                                     SUM-100
                                          SUMMONS                                                                           aigoR ONLY
                                                                                                                 SUPERIChrt/2         LSVIWPA
                                  (CITACION JUDICIAL)                                                             COUNTY OF SAN BERNARDINO
                                                                                                                 SAN BERNARDINO CIVIL DIVISION
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                                      APR 22 2021
 WAL-MART ASSOCIATES, INC., a Delaware Corporation; WALMART, INC., a Delaware
 Corporation; and DOES 1 through 50,
 YOU ARE BEING SUED BY PLAINTIFF:                                                                             By
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                             LaSHONORA RICHARDSON,DEPUTY

 LUZ GUZMAN,an individual;
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.govisellhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
  court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
  be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhelpcallfornla.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.govisellhelp), or by contacting your local court or county bar association. NOTE:The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
  /AV/SO! Lo hen demandado. Si no responde dentro de 30 dies, la corte puede decidlr en su contra sin escuchar su version. Lea la informacion a
  continuacIon.
     Tiene 30 DIAS DE CALENDARIO despuos de que to entreguen esta Onion y papeles legates para presenter una respuesta por escrito en este
  corte y hacer que se entregue una copla al demandante. Una carte o una Ilamada teleldnica no to protegen. Su respuesta por escrito Steno que ester
  en formato legal correct° sl desea que procesen su case en la corte. Es posible que haya un formulario que usled puede user pare su respuesta.
  Puede encontrar estos formularies de la carte y mas Informacion en el Centro de Ayuda de las Cones de California (www.sucorte.ca.gov), en la
  biblioteca de!eyes de su condado o en fa corte que to quede mas cerca. Si no puede pagar la cuota de presentacion, Oa al secreted° de la code qua
  le de un fonnularlo de exencion de page de cue/as. Si no presenta su respuesta a tiempo, puede perder of caso per incumplimiento y Ia corte to podre
  quitar su sue/do, dinero y blenes sin mas advertencia.
     Hay otros requisites legates. Es nacomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede flamer a un servicio de
  remIslon a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites pare obtener servicios legates gratuitos de un
  programa de serviclos legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucre en el sill° web do California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov) o poniandose en contact° con la code o of
  cote& de abogados locales. AVISO:Par ley, la code Ilene derecho a reclamar las cuotas y los costes exentos por imponer un gravamen sabre
  cualquier recuperacIon de $10,000 ó mils de valor recibida mediante un acuerdo o una concesion de arbitraje en un case de derecho civil. Tiene que
  pagar el gravamen de la corte antes de qua Is corte puede desechar of case.
 The name and address of the court is:                                                                   RittNUMBER:(Israro del Case):
(El nombre y direccian de la corte es); Central Justice Center
 247W 3rd St, San Bernardino, CA 92415
                                                                                                                                               [.1
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la direccion y el nOmero
de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Young Park; 3600 Wilshire Blvd., Suite 1815, Los Angeles CA 90010, 323-922-2000
DATE:
(Fecha)
                                                    UN 2 22O2                  Clerk, by
                                                                               (Secretario)
                                                                                                                                   Deputy
                                                                                                             LaSbandra RiaorderAdjunto)
                                                                                                                                wit
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010).)
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1.        r--1
                                           as an individual defendant.
                                  2.        r---1
                                           as the person sued under the fictitious name of (specify):

                                       3. P7a1 on behalf of (specify): WALMART,INC., a                     Delaware Corporation
       C PY                                 under:Xx J CCP 416.10 (corporation)
                                                    El C• CP 416.20 (defunct corporation)
                                                                                                             rn C• CP 416.60(minor)
                                                                                                             ni CCP 416.70 (conservatee)
                                              ri C• CP 416.40 (association or partnership)                   -
                                                                                                             17   C• CP 416.90 (authorized person)
                                              1-1 other (specify):
                                       4. El by personal delivery on (date)                                                                               Pam 1 of
 Form Adopted for Mandatory Use                                        SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
 Judicial Council of California                                                                                                                    tww.courts.cagov
 SUM•100 'Roy,July 1.20091
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 38 of 130 Page ID #:49




        MARLIS PARK,P.C.
    1
        Young K. Park SB# 287589
    2    E-Mail: young@marlispark.com
        Brent P. Marlis SB# 284654
    3    E-Mail: brent@marlispark.com
        Emily J. Tripodi SB# 334054
   4     E-Mail: emily@marlispark.com
        3600 Wilshire Boulevard, Suite 1815
    5
        Los Angeles, CA 90010
   6    Tel: 323-922-2000
        Fax: 323-922-2000
   7
     Attorneys for Plaintiff,
   8 LUZ GUZMAN

   9

   10                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

   11                           FOR THE COUNTY OF SAN BERNARDINO

   12
        LUZ GUZMAN,an individual;                       Case No.:
   13
               Plaintiff,                               COMPLAINT FOR DAMAGES
   14

   15          vs.                                          (1) DISABILITY DISCRIMINATION IN
                                                                VIOLATION OF THE FEHA
   16 WAL-MART ASSOCIATES,INC., a                           (2) FAILURE TO ACCOMMODATE IN
      Delaware Corporation; WALMART,INC., a                     VIOLATION OF THE FEHA
   17 Delaware Corporation; and DOES 1 through              (3) FAILURE TO ENGAGE IN THE
      50,                                                       INTERACTIVE PROCESS IN
   18
                                                                VIOLATION OF THE FEHA
   19          Defendants.                                  (4) WRONGFUL TERMINATION IN
                                                                VIOLATION OF PUBLIC POLICY
  20

  21

  22          Plaintiff LUZ GUZMAN (hereinafter "GUZMAN" or "Plaintiff') for her Complaint against

  23 Defendants WAL-MART ASSOCIATES,INC., a Delaware Corporation; WALMART,INC., a

  24 Delaware Corporation; and DOES 1 through 50(hereinafter"WAL-MART ASSOCIATES"

  25 "WALMART" and collectively "Defendants") alleges as follows:

  26                                              PARTIES

  27    1. Plaintiff GUZMAN is an individual residing in the State of California. Plaintiff GUZMAN was

  28       an employee of Defendants at all relevant times herein mentioned.
                                                      -1-
                                          COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 39 of 130 Page ID #:50




    1   2. On information and belief, WAL-MART ASSOCIATES is a Delaware corporation organized

    2       and existing under the laws of the State of Delaware and Plaintiff's employer at all relevant

   3       times herein mentioned.

   4    3. On information and belief, WALMART is a Delaware corporation organized and existing

   5       under the laws of the State of Delaware and Plaintiff's employer at all relevant times herein

   6        mentioned.

   7    4. The true names and capacities, whether individual, corporate, associate or otherwise, of

   8       Defendant DOES 1 through 50, are unknown to Plaintiff, who therefore sues said Defendants

   9        by such fictitious names. Plaintiff will amend this Complaint by inserting the true names and

   10       capacities of each such Defendants, with appropriate charging allegations, when they are

   11       ascertained. Plaintiff is informed and believes and thereon alleges that each of the Defendants

   12       designated herein as "DOE" is responsible in some manner for the injuries suffered by Plaintiff

   13       and for damages proximately caused by the conduct of each such Defendants as herein alleged.

   14   5. Plaintiff is informed and believes and thereon alleges that at all relevant times Defendants

   15      engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

   16      conduct of its employees and/or agents, and are liable for the wrongful conduct of its

   17      employees and/or agents as alleged herein.

   18   6. Plaintiff is informed and believes and thereon alleges that, at all relevant times mentioned

   19      herein, each defendant was an alter-ego of each and every other defendant. Unity of interest and

  20       ownership existed such that the separate personalities each of defendant never existed or ceased

  21       to exist. Further, if the acts are treated as those of one of the defendants alone, an inequitable

  22       result will follow. Accordingly, Plaintiff alleges that each defendant was an alter-ego of each

  23       and every other defendant and vice versa.

  24    7. By way of this lawsuit, Plaintiff seeks to pierce the corporate veil and hold individual defendant

  25       liable for the acts of his alter ego. Individual defendant held and now holds substantial interest

  26       in corporate defendants and should therefore be deemed to be corporate defendants' alter ego.

  27       Corporate defendants were, and now still are, mere shells and naked frameworks which

  28       individual defendant used, and now uses, as a conduit for the conduct of his personal business
                                                     - 2-
                                            COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 40 of 130 Page ID #:51




    1      and/or property affairs and/or obligor for the assumption of obligations and/or liabilities

   2       incapable of performance by said corporate and/or entity defendants, which are the obligations

    3      and liabilities of individual defendant.

   4    8. Plaintiff is informed and believes and thereon alleges that at all times material herein Defendant

   5       employed and continues to employ five(5)or more persons in California and is an employer

   6       covered by the Fair Employment and Housing Act("FEHA")and the California Labor Code.

   7    9. Plaintiff has exhausted her administrative remedies. Plaintiff timely filed charges against

    8      Defendant with the California Department of Fair Employment and Housing on March 17,

   9       2021 and received a "Right-to-Sue" notice.

   10                                     VENUE AND JURISDICTION

   11   10. This Court has jurisdiction over this matter because Defendants conduct business in, and have

   12       substantial contacts, within the State of California. Venue is proper in the County of San

   13      Bernardino because Plaintiff performed work for Defendants in the County of San Bernardino.

   14                                      FACTUAL ALLEGATIONS

   15   1 1. GUZMAN started working for Defendants on or around November 10, 1999 and continued

   16       working until she was unlawfully discharged on February 9, 2021.

   17   12. GUZMAN was a Fresh 1 Supervisor and earned $20.61 per hour. Her job duties included

   18       supervising associates, unloading trucks, rolling carts into various rooms, and working the sales

   19       floor.

   20   13. On or around December 5, 2018, GUZMAN was diagnosed with breast cancer.

   21   14. On or around January 1, 2019, GUZMAN underwent her first surgery for breast cancer. During

   22       the surgery, a port was placed in her left breast.

   23   15. On or around January 14, 2019, GUZMAN began chemotherapy treatment for her breast

   24      cancer. GUZMAN was scheduled to receive chemotherapy treatment for one year; she was

  25       required to receive six rounds of five full doses of chemotherapy treatment.
  26    16. On or around June 26, 2019, GUZMAN underwent a second surgery for breast cancer. During

  27       the surgery, her right breast was removed and an expander was inserted in its place.

  28    17. On or around July 10, 2019, GUZMAN underwent a third surgery for breast cancer.
                                                      -3-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 41 of 130 Page ID #:52




    1   18. On or around August 22, 2019, GUZMAN began radiation treatment for her breast cancer.

   2        GUZMAN was scheduled to receive radiation treatment through September 26, 2019.

   3    19. Due to her surgeries and illness, GUZMAN was unable to work from December 2018 through

   4        October 2019. GUZMAN believed that, once she could receive surgery to remove the expander
   5        in her right breast, she would be able to complete the manual labor required of her Fresh 1

   6        Supervisor role.

   7    20. In October 2019, GUZMAN told "Sarah" that she could come back to work with restrictions.

   8        To be sure, GUZMAN offered "Sarah" a note provided by GUZMAN's doctor that said she

   9        could return with restrictions, but notes that GUZMAN was still undergoing chemotherapy

   10       treatment every three weeks until January 2020."Sarah" told GUZMAN not to worry about

   11      returning to work with restrictions at that time. Nevertheless,"Sarah" told GUZMAN she

   12       would speak with Defendants' third party administrator, Sedgwick, about whether GUZMAN

   13      could return to work with restrictions. GUZMAN did not hear back from "Sarah" or Sedgwick

   14       about GUZMAN's ability to return to work with restrictions.

   15   21. On or around November or December 2019, Lincoln Financial Group, Defendants' disability

   16       insurance carrier, informed GUZMAN that she would be placed on disability. Lincoln Financial

   17      Group evaluated GUZMAN's status every sixty (60) days and paid her disability benefits bi-

   18      weekly from on or around November 2019 through present.

   19   22. On or around June or July 2020, GUZMAN called "Sarah" after not hearing from Defendants

  20       for a few months. GUZMAN told "Sarah" that she was on long term disability through Lincoln
  21       Financial Group. GUZMAN also told "Sarah" that she was unable to receive her necessary

  22       surgeries—including to take out the expander currently in place of her right breast—due to the

  23       Coronavirus pandemic because all "non-essential" surgeries were placed on hold. GUZMAN

  24       also told "Sarah" that she did not want to lose her job. Sarah reassured GUZMAN that her job

  25       was secure and that GUZMAN could return to work when she was healthy.

  26    23. Nervous about Defendants' lack of contact with her during her medical leave and hopeful about

  27       find an accommodation that would allow her to work while she awaited surgery, GUZMAN

  28       visited another Wal-Mart store and attempted to secure a customer service or an equivalent
                                                    -4-
                                           COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 42 of 130 Page ID #:53




    1       position. GUZMAN believed a job that allowed her to complete non-manual labor would allow

   2        her to return to work without injuring herself However, after her visit to the store, GUZMAN

   3        did not hear anything back.

   4    24. On or around February 9, 2021, Defendants terminated GUZMAN's employment. GUZMAN

   5        received a termination notice in the mail. The termination notice stated that GUZMAN

   6        abandoned her job due to "fflailure to return from leave."

   7    25. Defendants were aware that GUZMAN was disabled and unable to work. GUZMAN received

   8        notes from her doctor placing her off work or on light duty, and GUZMAN always offered

   9        these notes to Defendants. These notes spanned from roughly December 10, 2018 through

   10       January 20, 2020. Plus, Defendants' third party administrator, Sedgwick, placed GUZMAN on

   11       leave from December 10, 2018 through June 29, 2019. Not to mention, Lincoln Financial

   12       Group, Defendants' disability insurance carrier, evaluated GUZMAN every sixty (60) days and

   13       paid GUZMAN disability benefits from on or around November 2019 through present.

   14   26. Defendants did not engage GUZMAN in the interactive process to determine an effective and

   15       reasonable accommodation. Instead, Defendants simply and coldly terminated her employment.

   16   27. GUZMAN lost and continues to lose income due to the unlawful termination. In addition,

   17       GUZMAN suffers from emotional distress, depression, anxiety, panic, and generalized stress.

   18                                     FIRST CAUSE OF ACTION

   19                                  DISABILITY DISCRIMINATION

  20                           [California Government Code §§ 12940(a), et seq.]

  21                                      (Plaintiff v. All Defendants])

  22    28. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

  23    29. At all times herein mentioned, the Fair Employment and Housing Act("FEHA"), California

  24        Government Code section 12940, et seq., was in full force and effect and binding on

  25       Defendants. These statutes make it unlawful to discriminate against an employee on-the-basis

  26        of a disability.

  27    30. Defendant discriminated against Plaintiff on-the-basis of Plaintiff's disability by terminating

  28        her employment while she was disabled. Plaintiff notified Defendants that she was unable to
                                                     -5-
                                            COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 43 of 130 Page ID #:54




    1        work due to her breast cancer, breast cancer treatment, and surgeries related to her breast

    2        cancer.

    3    31. Defendants were aware of her disability because Plaintiff presented Defendants with doctor

    4        notes, Defendants' third party administrator was involved, and Defendants' disability insurer

    5        was paying Plaintiff bi-weekly. Yet, despite this awareness, Defendants did nothing to

    6        accommodate her. Instead, Defendants coldly terminated her employment.

    7    32. As a proximate result of Defendants' willful, knowing and intentional discrimination of
    8        Plaintiff, Plaintiff has sustained and continues to sustain substantial losses in earnings and other
    9        benefits.

   10    33. As a proximate result of Defendants' willful, knowing and intentional discrimination of

   11        Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and

   12        mental and physical pain and anguish, all to her damage in a sum according to proof

   13    34. Plaintiff is informed and believes and thereon alleges that Defendants' actions were taken with

   14        malice, oppression, fraud, and/or willful and conscious disregard of Plaintiff's rights, and were

   15.       carried out by Defendants' managing agents and/or ratified by Defendants. Plaintiff is therefore

   16        entitled to punitive damages in an amount to be determined at trial as well as attorneys' fees.
   17                                      SECOND CAUSE OF ACTION
   18            FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF FEHA

   19                               [California Government Code § 12940(m)]

  20                                        (Plaintiff v. All Defendants)

  21     35. Plaintiff re-alleges each and every paragraph of this Complaint as though fully set forth herein.

  22     36. Under the FEHA,Defendants are required to engage in a timely, good faith, interactive process

  23         with an employee it believes has a disability or who, in fact, has a disability, to determine if that
  24        employee needs reasonable accommodations to perform the job.

  25     37. By engaging in the course of conduct as alleged above, Defendants failed to provide Plaintiff

  26        with reasonable accommodations and it failed to engage in a timely, good faith, interactive

  27        process with Plaintiff to determine effective reasonable accommodations to the extent she

  28        needed them in violation of the applicable provisions of California Government Code section
                                                       -6-
                                              COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 44 of 130 Page ID #:55




    1       12940, et seq. Based on her limitations, it was likely that Plaintiff could have returned to work

   2        with restrictions. Alternatively, it was also likely that Plaintiff could have returned to work in a

   3        position that did not require manual labor.

   4    38. As a proximate result of Defendants' willful, knowing and intentional discrimination against

   5       Plaintiff, as a result of Defendants' failure to reasonably accommodate Plaintiff's disabilities,

   6       Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

    7   39. As a proximate result of Defendants' willful, knowing and intentional discrimination against

    8      Plaintiff, as a result of Defendants' failure to reasonably accommodate Plaintiff's disabilities,

   9       Plaintiff has suffered and continues to suffer humiliation, emotional distress, and physical and

   10       mental pain and anguish, all to her der damage in a sum according to proof. Plaintiff is further

   11       entitled to recover attorneys' fees pursuant to the provisions of Government Code §§ 12940, et

   12      seq.

   13                                      THIRD CAUSE OF ACTION

   14                    FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

   15                               [California Government Code § 12940(n)1

   16                                      (Plaintiff v. All Defendants)

   17   40. Plaintiff realleges each and every paragraph of this Complaint as though fully set forth herein.

   18   41. As described herein, Defendants failed to engage in a good-faith interactive process with

   19      Plaintiff to determine wither it would be possible to implement an effective, reasonable

   20       accommodations. Based on her limitations, it was likely that Plaintiff could have returned to

   21       work with restrictions. Alternatively, it was also likely that Plaintiff could have returned to

   22       work in a position that did not require manual labor.

  23    42. As a proximate result of Defendants' failure to engage in a good-faith interactive process,

   24      Plaintiff has sustained and continues to sustain substantial losses in earnings and other benefits.

  25       Plaintiff has further suffered and continues to suffer humiliation, emotional distress, and

   26       physical and mental pain and anguish, all to her damage in a sum according to proof.

  27    43. Plaintiff is further entitled to recovery attorneys' fees pursuant to the provision of California

  28        Government Code section 12940, et seq.
                                                      - 7-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 45 of 130 Page ID #:56




    1                                    FOURTH CAUSE OF ACTION

    2               WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

    3                                      (Plaintiff v. All Defendants)

   4    44. Plaintiff realleges each paragraph of this Complaint as though fully set forth herein.

    5   45. As described herein, Plaintiff's employment was terminated in violation of the fundamental

   6        public policies of the State of California including those set out in the California Fair

    7       Employment and Housing Act and the California Constitution, Specifically, Plaintiffs

   8        employment was terminated in violation of the California Labor Code and the FEHA as

   9        described above and in violation of the public policy set forth in California Government Code

   10       section 12950.1.

   11   46. As a direct and foreseeable result of the aforesaid acts of Defendants, Plaintiff lost and will

   12       continue to lose income and other benefits in an amount to be proven at trial. Plaintiff seeks

   13       back pay, front pay, and all other appropriate remedies. Plaintiff also incurred attorneys' fees

   14       and thereby claims such amount as damages, together with pre-judgment interest.

   15   47. Because the acts taken toward Plaintiff by Defendant were deliberate, malicious and undertaken

   16      to injure Plaintiff, Plaintiff requests an assessment of punitive damages in an amount to be

   17       proven at trial.

   18                                         PRAYER FOR RELIEF

   19          WHEREFORE,Plaintiff prays for judgment against Defendants as follows:

  20 (a) For general, special, compensatory damages;

  21 (b) For exemplary and punitive damages;

  22 (c) For emotional distress damages;

  23 (d) For reasonable attorneys' fees;

  24 (e) For pre-judgment and post-judgment interest at the maximum legal rate;

  25 (f) For costs of suit incurred;

  26 (g) For such other and further relief as the Court deems just and proper.

  27

  28
                                                      -8-
                                             COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 46 of 130 Page ID #:57




        DATED: March 17, 2021         MARLIS PARK,P.C.
    1

    2

    3

   4
                                                                 1A-vL_
    5
                                      By:
   6                                        Young K. Park
                                            Brent P. Marlis
    7
                                            Emily J. Tripodi
    8                                       Attorneys for Plaintiff,
                                            Luz Guzman
   9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          - 9-
                                 COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 47 of 130 Page ID #:58

          STATE OF CALIFORNIA I Business. Consumer Services and Housing Aciencv        GAVIN NEWSOM. GOVERNOR
                                                                                           KEVIN KISH, DIRECTOR
          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
          2218 Kausen Drive, Suite 1001 Elk Grovel CA 195758
         (800)884-1684(Voice) 1(800)700-2320(TTY) I Califomia's Relay Service at 711
          http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


    March 17, 2021

   Young Park


   RE:    Notice to Complainant's Attorney
          DFEH Matter Number: 202103-12942518
          Right to Sue: Guzman / Wal-Mart Associates, Inc. et al.

   Dear Young Park:

   Attached is a copy of your complaint of discrimination filed with the Department of Fair
   Employment and Housing (DFEH) pursuant to the California Fair Employment and
   Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
   Notice of Case Closure and Right to Sue.

   Pursuant to Government Code section 12962, DFEH will not serve these
   documents on the employer. You must serve the complaint separately, to all named
   respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
   information regarding filing a private lawsuit in the State of California. A courtesy "Notice
   of Filing of Discrimination Complaint" is attached for your convenience.

   Be advised that the DFEH does not review or edit the complaint form to ensure that it
   meets procedural or statutory requirements.

   Sincerely,


   Department of Fair Employment and Housing
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 48 of 130 Page ID #:59

           STATE OF CALIFORNIA I Business. Consumer Services and Housing Agencv          GAVIN NEWSOM. GOVERNOR
                                                                                             KEVIN KISH, DIRECTOR
           DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
           2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
          (800)884-1684(Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
           http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


    March 17, 2021

    RE:   Notice of Filing of Discrimination Complaint
          DFEH Matter Number: 202103-12942518
          Right to Sue: Guzman / Wal-Mart Associates, Inc. et al.

    To All Respondent(s):

    Enclosed is a copy of a complaint of discrimination that has been filed with the
    Department of Fair Employment and Housing (DFEH)in accordance with Government
    Code section 12960. This constitutes service of the complaint pursuant to Government
    Code section 12962. The complainant has requested an authorization to file a lawsuit. A
    copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

   This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
   program. Under this program, established under Government Code section 12945.21,
   a small employer with 5 -19 employees, charged with violation of the California Family
   Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
   free voluntary mediation service. Under this program both the employee requesting an
   immediate right to sue and the employer charged with the violation may request that all
   parties participate in DFEH's free voluntary mediation service. A request for mediation
   must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
   If mediation is requested, the employee is prohibited from filing a civil action until
   mediation is complete. The employee's statute of limitations to file a civil action,
   including for all related claims not arising under section 12945.2, is tolled from DFEH's
   receipt of a mediation request under section 12945.21 until mediation is complete. To
   request DFEH Small Employer Family Leave Mediation, email
   DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
   the Right to Sue notice.

   Please refer to the attached complaint for a list of all respondent(s) and their contact
   information.

    No response to DFEH is requested or required.

   Sincerely,


   Department of Fair Employment and Housing
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 49 of 130 Page ID #:60

           FIT,ATF_OECAI IFORNIA I Business Consumer Services and Housino Agency           GAVIN NEWSOM GOVERNOR
                                                                                               KEVIN KISH, DIRECTOR
           DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
           2218 Kausen Drive, Suite 1001 Elk Grove I CA I 95758
          (800)884-1684 (Voice) 1(800) 700-2320(TTY) I California's Relay Service at 711
           http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


    March 17, 2021

    Luz Guzman
    311 S. Lorena St., Apt. 2
    Los Angeles, California 90063

    RE:   Notice of Case Closure and Right to Sue
          DFEH Matter Number: 202103-12942518
          Right to Sue: Guzman / Wal-Mart Associates, Inc. et al.

    Dear Luz Guzman:

    This letter informs you that the above-referenced complaint filed with the Department of
    Fair Employment and Housing (DFEH) has been closed effective March 17, 2021
    because an immediate Right to Sue notice was requested.

   This letter is also your Right to Sue notice. According to Government Code section
   12965, subdivision (b), a civil action may be brought under the provisions of the Fair
   Employment and Housing Act against the person, employer, labor organization or
   employment agency named in the above-referenced complaint. The civil action must be
   filed within one year from the date of this letter.

   This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
   program. Under this program, established under Government Code section 12945.21, a
   small employer with 5-19 employees, charged with violation of the California Family
   Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
   free voluntary mediation service. Under this program both the employee requesting an
   immediate right to sue and the employer charged with the violation may request that all
   parties participate in DFEH's free voluntary mediation service. A request for mediation
   must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
   and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
   action until mediation is complete. The employee's statute of limitations to file a civil
   action, including for all related claims not arising under section 12945.2, is tolled from
   DFEH's receipt of a mediation request under section 12945.21 until mediation is
   complete. To request DFEH Small Employer Family Leave Mediation, email
   DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
   the Right to Sue notice.

   To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
   Opportunity Commission (EEOC)to file a complaint within 30 days of receipt of this
   DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
   whichever is earlier.

   Sincerely,
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 50 of 130 Page ID #:61

          STATE OF CALIFORNIA I Business. Consumer Services and Housing Agency           GAVIN NEWSOM. GOVERNOR
                                                                                             KEVIN KISH, DIRECTOR
          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
          2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
         (800)884-1684 (Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
          http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov




    Department of Fair Employment and Housing
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 51 of 130 Page ID #:62




  1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                               BEFORE THE STATE OF CALIFORNIA
  2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
  3                    Under the California Fair Employment and Housing Act
                                   (Gov. Code,§ 12900 et seq.)
  4
      In the Matter of the Complaint of
  5    Luz Guzman                                                    DFEH No. 202103-12942518

 6                                   Complainant,
      VS.
  7
 8     Wal-Mart Associates, Inc.

 9
       Walmart, Inc.
10
11                                   Respondents

12
13
      1. Respondent Wal-Mart Associates, Inc. is an employer Wal-Mart Associates, Inc. subject
14    to suit under the California Fair Employment and Housing Act(FEHA)(Gov. Code,§ 12900 et
      seq.).
15
      2.Complainant is naming Walmart, Inc. business as Co-Respondent(s).
16
      3. Complainant Luz Guzman, resides in the City of Los Angeles, State of California.
17
18 4. Complainant alleges that on or about February 9, 2021, respondent took the
   following adverse actions:
19
      Complainant was discriminated against because
20 mental) and as a result of the discrimination was of complainant's disability (physical or
                                                    terminated.
21
   Complainant experienced retaliation because complainant requested or used a disability-
22 related accommodation and as a result was terminated.
23
      Additional Complaint Details: 11. GUZMAN started working for Defendants on or around
24 November 10, 1999 and continued working until she was unlawfully discharged on February
      9,2021.
25
26
27                                                  -1-
                                   Complaint — DFEH No. 202103-12942518
28 Date Filed: March 17, 2021
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 52 of 130 Page ID #:63




 1    12.      GUZMAN was a Fresh 1 Supervisor and earned $20.61 per hour. Her job duties
      included supervising associates, unloading trucks, rolling carts into various rooms, and
 2    working the sales floor.
      13.      On or around December 5, 2018, GUZMAN was diagnosed with breast cancer.
 3    14.      On or around January 1, 2019, GUZMAN underwent her first surgery for breast
      cancer. During the surgery, a port was placed in her left breast.
 4    15.      On or around January 14, 2019, GUZMAN began chemotherapy treatment for her
      breast cancer. GUZMAN was scheduled to receive chemotherapy treatment for one year;
 5   she was required to receive six rounds of five full doses of chemotherapy treatment.
      16.      On or around June 26, 2019, GUZMAN underwent a second surgery for breast
 6
      cancer. During the surgery, her right breast was removed and an expander was inserted in
 7    its place.
      17.      On or around July 10, 2019, GUZMAN underwent a third surgery for breast cancer.
 8    18.      On or around August 22, 2019, GUZMAN began radiation treatment for her breast
     cancer. GUZMAN was scheduled to receive radiation treatment through September 26,
 9   2019.
      19.      Due to her surgeries and illness, GUZMAN was unable to work from December 2018
10   through October 2019. GUZMAN believed that, once she could receive surgery to remove
     the expander in her right breast, she would be able to complete the manual labor required of
11    her Fresh 1 Supervisor role.
     20.       In October 2019, GUZMAN told "Sarah" that she could come back to work with
12   restrictions. To be sure, GUZMAN offered "Sarah" a note provided by GUZMAN's doctor that
     said she could return with restrictions, but notes that GUZMAN was still undergoing
13   chemotherapy treatment every three weeks until January 2020."Sarah" told GUZMAN not to
     worry about returning to work with restrictions at that time. Nevertheless,"Sarah" told
14   GUZMAN she would speak with Defendants' third party administrator, Sedgwick, about
     whether GUZMAN could return to work with restrictions. GUZMAN did not hear back from
15
     "Sarah" or Sedgwick about GUZMAN's ability to return to work with restrictions.
16   21.       On or around November or December 2019, Lincoln Financial Group, Defendants'
     disability insurance carrier, informed GUZMAN that she would be placed on disability.
17   Lincoln Financial Group evaluated GUZMAN's status every sixty (60) days and paid her
     disability benefits bi-weekly from on or around November 2019 through present.
18   22.       On or around June or July 2020, GUZMAN called "Sarah" after not hearing from
     Defendants for a few months. GUZMAN told "Sarah" that she was on long term disability
19   through Lincoln Financial Group. GUZMAN also told "Sarah" that she was unable to receive
     her necessary surgeries—including to take out the expander currently in place of her right
20   breast—due to the Coronavirus pandemic because all "non-essential" surgeries were placed
     on hold. GUZMAN also told "Sarah" that she did not want to lose her job. Sarah reassured
21   GUZMAN that her job was secure and that GUZMAN could return to work when she was
     healthy.
22   23.       Nervous about Defendants' lack of contact with her during her medical leave and
     hopeful about find an accommodation that would allow her to work while she awaited
23   surgery, GUZMAN visited another Wal-Mart store and attempted to secure a customer
     service or an equivalent position. GUZMAN believed a job that allowed her to complete non-
24
     manual labor would allow her to return to work without injuring herself. However, after her
25   visit to the store, GUZMAN did not hear anything back.

26

27                                                 -2-
                                  Complaint — DFEH No. 202103-12942518
28
     Date Filed: March 17, 2021
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 53 of 130 Page ID #:64




 1    24.     On or around February 9, 2021, Defendants terminated GUZMAN's employment.
      GUZMAN received a termination notice in the mail. The termination notice stated that
 2    GUZMAN abandoned her job due to "Mailure to return from leave."
     25.      Defendants were aware that GUZMAN was disabled and unable to work. GUZMAN
 3    received notes from her doctor placing her off work or on light duty, and GUZMAN always
      offered these notes to Defendants. These notes spanned from roughly December 10, 2018
 4    through January 20, 2020. Plus, Defendants' third party administrator, Sedgwick, placed
      GUZMAN on leave from December 10, 2018 through June 29, 2019. Not to mention, Lincoln
 5    Financial Group, Defendants' disability insurance carrier, evaluated GUZMAN every sixty
     (60)days and paid GUZMAN disability benefits from on or around November 2019 through
 6
      present.
 7   26.      Defendants did not engage GUZMAN in the interactive process to determine an
     effective and reasonable accommodation. Instead, Defendants simply and coldly terminated
 8    her employment.
     27.      GUZMAN lost and continues to lose income due to the unlawful termination. In
 9   addition, GUZMAN suffers from emotional distress, depression, anxiety, panic, and
     generalized stress.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 -3-
                                  Complaint — DFEH No. 202103-12942518
28
     Date Filed: March 17, 2021
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 54 of 130 Page ID #:65




 1   VERIFICATION
 2 I, Young Kook Park, am the Attorney in the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On March 17, 2021, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                     Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               -4-
                                Complaint — DFEH No. 202103-12942518
28 Date Filed: March 17, 2021
  Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 55 of 130 Page ID #:66
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Slate Bar number, and address):
                                                                                                                           FOR COURT USE ONLY
  Brent Marlis SB#284654; Young Park SB#287589
  3600 Wilshire Blvd., Suite 1815
  Los Angeles, CA 90010
           TELEPHONE NO.:        323-922-2000                  FAX NO.(Optional):
     ATTORNEY FOR (Name):        PLAINTIFF LUZ GUZMAN
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
  STREET ADDRESS:   247 W 3rd St,
  MAILING ADDRESS: 247 W  3rd St,
 CITY AND ZIP CODE: San Bernardino, CA 92415
     BRANCH NAME San Bernardino Justice Center

 CASE NAME:
  LUZ GUZMAN v. WAL-MART ASSOCIATES, INC., ET AL.
        CIVIL CASE COVER SHEET               Complex Case Designation              CASE NUMBER:

         Unlimited        Limited         ni     Counter               Joinder
        (Amount           (Amount
                                         Filed with first appearance by defendant JUDGE:
        demanded          demanded is
                                            (Cal. Rules of Court, rule 3.402)      DEPT.:
        exceeds $25,000)  $25,000)
                           Items 1-6 below must be completed (see instructions on page 2).
  1. Check one box below for the case type that best describes this case:
    Auto Tort                                  Contract                                                Provisionally Complex Civil Litigation
     rn Auto(22)                                                   Breach of contract/warranty (06)   (Cal. Rules of Court, rules 3.400-3.403)
           Uninsured motorist(46)                                  Rule 3.740 collections (09)               Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property                      Other collections(09)                     Construction defect(10)
     Damage/Wrongful Death) Tort                                                                             Mass tort(40)
                                                                   Insurance coverage (18)
     1
     - 1 Asbestos(04)                                                                                        Securities litigation (28)
                                                          Other contract(37)
         Product liability(24)                                                                               Environmental/Toxic tort(30)
                                                    Real Property
     ni M• edical malpractice (45)                                                                           Insurance coverage claims arising from the
                                                          Eminent domain/Inverse
                                                          condemnation (14)                                  above listed provisionally complex case
           Other PI/PD/WD (23)
                                                                                                             types (41)
      Non-PI/PD/WD (Other) Tort                           Wrongful eviction (33)                      Enforcement of Judgment
           cBusii
           Business
             iv              business practice (07) 7-1 Other real property (26)                      -
                                                                                                      I    1 Enforcement of judgment(20)
                  rights                            Unlawful Detainer
                                                                                                       Miscellaneous Civil Complaint
     Ti       D• efamation (13)                            Ti Commercial(31)                          I—I RICO (27)
             F• raud (16)                                          Residential (32)
                                                                                                             Other complaint(not specified above)(42)
             Intellectual property(19)                           Drugs (38)
                                                                                                       Miscellaneous Civil Petition
             Professional
                     o
                     m alym negligence
                            p n t(:
                                  1t
                                   5 rt(255))
                                        (3                 Judicial Review
                                                                   Asset forfeiture (05)              ni Partnership and corporate governance (21)
             Other
     Employment                                            I—I Petition re: arbitration award (11)           Other petition (not specified above)(43)
             Wrongful termination (36)                         Writ of mandate (02)
             Other                                                 Other judicial review (39)
2. This case - 1 1 is          se  i3 not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark tho
   factors requiring exceptional judicial management:
   a. FT Large number of separately represented parties           d.         Large number of witnesses
   b.        Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                      court
                                                                  f.         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply):a. F-1 monetary b.              nonmonetary; declaratory or injunctive relief c.           punitive
4. Number of causes of action (specify):4
5. This case          is    ri is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may u                -015.)
Date: March 17, 2021
BRENT MARLIS
                            (TYPE OR PRINT NAME)                                                           (SIGN    URE 0 • RTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except ma claims    es or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                           Page 1 of 2

Form Adopted for Mandatory Use                               nivii resr newPc: RIWPT                           Cal. Rules of Court. rules 2,30, 3.270, 3.400-3,403, 3.740:
   Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 56 of 130 Page ID #:67
                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                           CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the ease type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
cheek the more specific one. If the ease has multiple causes of action, clock the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form moans that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover shoot must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
  Auto Tort                                    Contract                                             Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of Contract/Warranty(06)                 Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                        Breach of Rental/Lease                            Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(if the                        Contract(not unlawful detainer                Construction Defect(10)
        case involves an uninsured                              or wrongful eviction)                     Claims Involving Mass Tort(40)
        motorist claim subject to                      Contract/Warranty B   Breach—Seller
                                                                                   hSll                   Securities Litigation (28)
        arbitration, check this item                        Plaintiff (not fraud or negligence)           Environmental/Toxic Tort(30)
        Instead of Auto)                                Negligent Breach of Contract/                     Insurance Coverage Claims
 Other PUPO/WD (Personal Injury/                            Warranty                                            (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of Contract/Warranty                       case type listed above)(41)
 Tort                                              Collections (e.g., money owed,open               Enforcement of Judgment
      Asbestos(04)                                      book accounts)(09)                             Enforcement of Judgment(20)
         Asbestos Property Damage                      Collection Case—Seller Plaintiffti                   Abstract of Judgment(Out of
         Asbestos Personal Injury/                     Other Promissory Note/Collections                         County)
                                                            Case                                  /
               Wrongful Death                                                                          Confession of Judgment(non-
      Product Liability (not asbestos or           Insurance Coverage (not provisionally                     domestic relations)
          toxic/environmental)(24)                     complex)(18)                                    Sister State Judgment
      Medical Malpractice (45)                         Auto Subrogation                                Administrative Agency Award
           Medical Malpractice—                        Other Coverage                                      (not unpaid taxes)
                Physicians & Surgeons              Other Contract
                                                              t t(37)                                   Petition/Certification of Entry of
     Other Professional Health Care                    Contractual Fraud                                    Judgment on Unpaid Taxes
              Malpractice                              Other Contract Dispute                           Other Enforcement of Judgment
     Other PI/PD/WD (23)                       Real Property                                                  Case
           Premises Liability (e.g., slip          Em
                                                   Eminentt DDomain/inverse
                                                                    i /I                            Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                                RICO (27)
           Intentional Bodily Injury/PD/WO         Wrongful Eviction (33)                               Other Complaint(not specified
                (e.g., assault, vandalism)         Other Real Property (e.g., quiet title)(26)               above)(42)
           Intentional Infliction of                   Writ of Possession of Real Property                   Declaratory Relief Only
                Emotional Distress                     Mortgage Foreclosure -                                Injunctive Relief Only (non-
           Negligent Infliction of                     Quiet Title                                                harassment)
                Emotional Distress                     Other Real Property (not eminent                      Mechanics Lien
          Other PI/PDNVD                               domain, landlord/tenant, or                           Other Commercial Complaint
 Non-PI/PDNVD (Other)Tort                              foreclosure)                                               Case (non-tort/non-complex)
     Business Tort/Unfair Business             Unlawful Detainer                                             Other Civil Complaint
         Practice(07)                              Commercial(31)                                                 (non-tort/non-complex)
     Civil Rights (e.g., discrimination,           Residential (32)                                 Miscellaneous Civil Petition
           false arrest)(not civil                 Drugs(38)(if the case involves illegal              Partnership and Corporate
            harassment)(08)                        drugs, check this item; otherwise,                       Governance(21)
     Defamation (e.g., slander, libel)             report as Commercial or Residential)                Other Petition (not specified
           (13)                                Judicial Review                                              above)(43)
     Fraud (16)                                    Asset Forfeiture (05)                                    Civil Harassment
     Intellectual Property (19)                   Petition Re: Arbitration Award (11)                       Workplace Violence
     Professional Negligence (25)                 Writ of Mandate (02)                                      Elder/Dependent Adult
         Legal Malpractice                             Writ—Administrative Mandamus                              Abuse
         Other Professional Malpractice                Writ—Mandamus on Limited Court                       Election Contest
             (not medical or legal)                       Case Matter                                       Petition for Name Change
     Other Non-PI/PDNVD Tort(35)                       Writ—Other Limited Court Case                        Petition for Relief From Late
 Employment                                               Review
                                                          Rev                                                    Claim
     Wrongful Termination (36)                    Other Judicial Review (39)                                Other Civil Petition
     Other Employment(15)                              Review of Health Officer Order
                                                       Notice of Appeal—Labor
                                                           Commissioner Appeals
CM-010(Rev. July 1,20071                                                                                                                   Page 2 of 2
                                                       CIVIL CASE COVER SHEET
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 57 of 130 Page ID #:68




      MARLIS PARK,P.C.
    1 Young K. Park SB# 287589                                             FILED
                                                                   SUPERIOR COURT OF CALIFORNIA
    2 E-Mail: young@marlispark.com                                  COUNTY OP SAN BERNARDINO
                                                                   SAN BERNARDINO CIVIL DIVISION
      Brent P. Marlis SBA 284654
    3 E-Mail: brent@marlispark.com
      Emily J. Tripodi SB# 334054
                                                                          MAR 18 2021
    4 E-Mail: emily@marlispark.com
      3600 Wilshire Boulevard, Suite 1815                     By
    5                                                           LaSHONDRA RI HA      SON,DEPUTY
      Los Angeles, CA 90010
    6 Tel: 323-922-2000
      Fax: 323-922-2000
    7
      Attorneys for Plaintiff,
    8 LUZ GUZMAN
                                          COPY
    9

   10                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

   11                          FOR THE COUNTY OF SAN BERNARDINO

   12

   13
        LUZ GUZMAN,an individual;                       Case No.:       CIV SB 2 1067 5
              Plaintiff,                                COMPLAINT FOR DAMAGES
   14

   15         vs.                                          (1) DISABILITY DISCRIMINATION IN
                                                               VIOLATION OF THE FEHA
   16 WAL-MART ASSOCIATES,INC., a                          (2) FAILURE TO ACCOMMODATE IN
      Delaware Corporation; WALMART,INC., a                    VIOLATION OF THE FEHA
 • 17 Delaware Corporation; and DOES 1 through             (3) FAILURE TO ENGAGE IN THE
   18 50,                                                      INTERACTIVE PROCESS IN
                                                               VIOLATION OF THE FEHA
   19         Defendants.                                  (4) WRONGFUL TERMINATION IN
                                                               VIOLATION OF PUBLIC POLICY
   20

   21

   22         Plaintiff LUZ GUZMAN (hereinafter"GUZMAN"or "Plaintiff') for her Complaint against

   23 Defendants WAL-MART ASSOCIATES,INC., a Delaware Corporation; WALMART,INC., a

   24 Delaware Corporation; and DOES 1 through 50(hereinafter"WAL-MART ASSOCIATES"

   25 "WALMART" and collectively "Defendants") alleges as follows:

   26                                             PARTIES

   27   1. Plaintiff GUZMAN is an individual residing in the State of California. Plaintiff GUZMAN was

   28      an employee of Defendants at all relevant times herein mentioned.
                                                     -1-
                                          COMPLAINT FOR DAMAGES
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 58 of 130 Page ID #:69

                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subjcct a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or(5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case Is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                           Provisionally Complex Civil Litigation (Cal.
   Auto(22)—Personal Injury/Property                Breach of Contract/Warranty(06)                Rules of Court Rules 1400-3.403)
          Damage/Wrongful Death                         Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(ifthe                          Contract (not unlawful detainer             Construction Defect(10)
       case Involves an uninsured                                or wrongful eviction)                   Claims Involving Mass Tort(40)
        motorist claim subject to                       ContractNVarranty Breach—Seiler                  Securities Litigation (28)
       arbitration, check this item                          Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
       instead of Auto)                                 Negligent Breach of Contract/                    Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                            Warranty                                         (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of ConfractNVarranty                      case type listed above)(41)
 Tort                                               Collections (e.g.. money owed, open            Enforcement of Judgment
     Asbestos(04)                                       book accounts)(09)                            Enforcement of Judgment(20)
        Asbestos Property Damage                        Collection Case—Seller Plaintiff                  Abstract of Judgment(Out of
        Asbestos Personal injury/                       Other Promissory Note/Collections                       County)
              Wrongful Death                                 Case                                     Confession of Judgment(non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                  domestic relations)
         toxic/environmental)(24)                       complex)(18)                                  Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                              Administrative Agency Award
          Medical Malpractice—                          Other Coverage                                    (not unpaid taxes)
               Physicians & Surgeons                Other Contract(37)                                 Petition/Certification of Entry of
     Other Professional Health Care                     Contractual Fraud                                  Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                         Other Enforcement of Judgment
     Other PIIPDNVD (23)                        Real Property                                                Case
          Premises Liability (e.g., slip            Eminent Domain/Inverse                         Miscellaneous Civil Complaint
               and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                             Other Compl3int (not specified
               (e.g., assault, vandalism)           Other Real Property (e.g., quiet title)(26)             above)(42)
          Intentional Infliction of                     Writ of Possession of Real Property                 Declaratory Relief Only
               Emotional Distress                       Mortgage Foreclosure                                Injunctive Relief Only (non-
          Negligent Infliction of                       QuIet Title
                                                                  l                                              harassment)
                Emotional Distress                      Other Real Property (not eminent                    Mechanics Lien
          Other Pl/PDNVD                                domain, landlord/tenant, or                         Other Commercial Complaint
 Non-Pl/PDNVD (Other) Tort                              foreclosure)                                             Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                           Other Civil Complaint
         Practice(07)                               Commercial(31)                                               (non-tort/non-complex)
     Civil Rights (e.g., discrimination,            Residential(32)                                Miscellaneous Civil Petition
           false arrest)(not civil                  Drugs(38)(If the case involves illegal             Partnership and Corporate
           harassment)(08)                          drugs, check this Item; otherwise,                     Governance (21)
     Defamation (e.g., slander, libel)              report as Commercial or Residential)   l           Other Petition (not specified
          (13)                                  Judicial Review                                            above)(43)
     Fraud (16)                                     Asset Forfeiture (05)                                  Civil Harassment
     Intellectual Property(19)                     Petition Re: Arbitration Award (11)                     Workplace Violence
     Professional Negligence (25)                   Writ of Mandate (02)                                   Eider/Dependent Adult
         Legal Malpractice                              Writ—Administrative
                                                                     i      ve Mandamus                          Abuse
         Other Professional Malpractice                 Writ—Mandamus on Li me     it Court
                                                                                        Cou                Election Contest
             (not medical or legal)                        Case Matter
                                                                    Ma                                     Petition for Name Change
     Other Non-PI/PD/WD Tort(35)                        Writ—Other Limited Court Case                      Petition for Relief From Late
 Employment                                                Review
                                                           Rev                                                   Claim
     Wrongful Termination (36)                      Other Judicial
                                                              di       Review (39)                         Other Civil Petition
                                                        Review of Health Officer Order
     Other Employment(15)
                                                        Notice of Appeal-Labor
                                                             Commissioner Appeals
CIA•010(Rev. July 1, 20071                                                                                                                Page 2 of 2
                                                        CIVIL CASE COVER SHEET
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 59 of 130 Page ID #:70

ATTORNEY OR PARTY WITHOUT ATTORNEY(Name. Stale Bar number. and address):
                                                                                                                          FOR COURT USE ONLY
Brent Marlis SB#284654; Young Park SB#287589
3600 Wilshire Blvd., Suite 1815                                                                                               F ILED
Los Angeles, CA 90010                                                                                           SUPERIOR COURT OF CALIFORNIA
                                                                                                                 COUNTY OF SAN BERNARDINO
                                                                                                                SAN BERNARDINO CIVIL DIVISION
           TELEPHONE NO.:    323-922-2000                   FAX NO (Optional):
   ATTORNEY FOR (Name):      PLAINTIFF LUZ GUZMAN
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO                                                                      MAR 18 2021
 STREET ADDRESS: 247 W 3rd St,
 MAILING ADDRESS: 247 W 3rd St,
CITY AND ZIP CODE: San Bernardino, CA 92415
                                                                                 COPY                       By
                                                                                                              LaSHONDRA                 HARIDSON,DEPUTY
    BRANCH NAME: San Bernardino Justice Center

CASE NAME:
 LUZ GUZMAN V. WAL-MART ASSOCIATES. INC.. ET AL.

       CIVIL CASE COVER SHEET                                 Complex Case Designation                    CASE NUMBER:

-
1 1 Unlimited
       (Amount
                                 I     Limited                Counter         (   I Joinder               C R/ SE3 2                       U8753
                                       (Amount
                                                      Filed with first appearance by defendant JUDGE:
        demanded                       demanded is
                                                         (Cal. Rules of Court, rule 3,402)      DEPT.:
        exceeds $25,000)               $25,000)
                                        Items 1-6 below must be completed(see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                            Contract                                       Provisionally Complex Civil Litigation
          Auto(22)                                               Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
          Uninsured motorist(46)                            Rule 3.740 collections (09)                       Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property             ni Other collections (09)                            Construction defect(10)
    Damage/Wrongful Death)Tort                                                                                Mass tort (40)
                                                            Insurance coverage (18)
    ni A• sbestos(04)                                                                                        Securities litigation (28)
                                                         ni Other contract(37)
       Product liability (24)                                                                               Environmental/Toxic tort (30)
                                                         Real Property
    r-i      M• edical malpractice (45)
                                                                 Eminent domain/Inverse
                                                                                                            Insurance coverage claims arising from the
                                                                                                            above listed provisionally complex case
         Other PI/PD/WD (23)                                     condemnation (14)
                                                                                                            types (41)
    Non-PI/PD/WD (Other) Tort                                    Wrongful eviction (33)                Enforcement of Judgment
    ni       B• usiness tort/unfair business practice (07)       Other real properly (26)              ni E• nforcement of judgment (20)
             Civil rights (08)                             Unlawful Detainer
                                                                                                       Miscellaneous Civil Complaint
             Defamation (13)                                     Commercial(31)
                                                         r---1   Residential(32)
                                                                                                       fl     R• ICO (27)
             Fraud (16)                                                                                ni O• ther complaint (not specified above)(42)
             Intellectual property(19)                         Drugs (38)
                                                                                                       Miscellaneous Civil Petition
             Professional negligence (25)                Judicial Review
                                                                                                              Partnership and corporate governance (21)
             Other non-PI/PONVD tort (35)                        Asset forfeiture (05)
    Employment                                                   Petition re: arbitration award (11)          Other petition (not specified above)(43)
             Wrongful termination (36)                           Writ of mandate (02)
       X     Other employment (15)                               Other judicial review (39)
2. This case        I is       a is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.        Large number of separately represented parties       d. El Large number of witnesses
   b. I      Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
   c.        Substantial amount of documentary evidence                     court
                                                                  f.        Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. ni monetary b.              nonmonetary; declaratory or injunctive relief c.          punitive
4. Number of causes of action (specify):4
5. This case r---1          is     is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case.(You may u.e.,..fracrn.EM-015.)
Date: March 17, 2021
BRENT MARLIS
                            (TYPE OR PRINT NAME)                                                             (SIGNATURE   -0-FP   RTY OR ATTORNEY FOR PARTY)
                                                                            NOTICE
 • Plaintiff must file this cover sheet with the First paper filed in the action or proceeding (excep ma I claims   es or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Page 1 of 2

Form Adopted for Mandatory Use                                                                                  Cal. Rules of Court. rules 2.30. 3.220. 3.400-3.403. 3.740:
                                                           (-Ain ragr rmirp RI-IPFT
                                                                                              •
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 60 of 130 Page ID #:71



                 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO


 GUZMAN                                                        CASE NO.         V   SB 2 I 0 8 1 5 3
                     VS.                                       CERTIFICATE OF ASSIGNMENT

 WAL-MART ASSOCIATES,INC., ET AL.
                                                                                .r7:opy
 A civil action or proceeding presented for filing must be accompanied by this Certificate. If the ground is the
 residence of a party, name and residence shall be stated.

 The undersigned declares that the above-entitled matter is filed for proceedings in the
 SAN BERNARDINO               District of the Superior Court under Rule 404 of this court for the
 checked reason:
       0 General                  El Collection

  LI
               Nature of Action
          1. Adoption
                                        Ground
                                       Petitioner resides within the district
                                                                                                    1/
                                                                                                     14,17,
                                                                                                   .1(.._           1
  D    2. Conservator                  Petitioner or conservatee resides within the district.
  El      3• . Contract                Performance in the district is expressly provided for.
  O    4. Equity                       The cause of action arose within the district.
  D    5. Eminent Domain               The property is located within the district.
  LI   6. Family Law                   Plaintiff, defendant, petitioner or respondent resides within the district.
 E]     7• . Guardianship              Petitioner or ward resides within the district or has property within the district.
 0      8• . Harassment                Plaintiff, defendant, petitioner or respondent resides within the district.
 0     9. Mandate                      The defendant functions wholly within the district.
 0     10. Name Change                 The petitioner resides within the district.
 0     11. Personal Injury             The injury occurred within the district.
  LI   12. Personal Property           The property is located within the district.
 0     13. Probate                     Decedent resided or resides within the district or had property within the
                                       district.
 O     14.   Prohibition               The defendant functions wholly within the district.
 El    15.   Review                    The defendant functions wholly within the district.
 El    16.   Title to Real Property    The property is located within the district.
 0     17.   Transferred Action        The lower court is located within the district.
 0     18.   Unlawful Detainer         The property is located within the district.
 0     19.   Domestic Violence         The petitioner, defendant, plaintiff or respondent resides within the district.
 0     20.   Other
 0     21.   THIS FILING WOULD NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
 The address of the accident, performance, party, detention, place of business, or other factor which qualifies
 this case for filing in the above-designed district is:
    WAL-MART ASSOCIATE S,INC.. ET AL. - DEFENDAN                           3943 GRAND AVE
   NAME - INDICATE TITLE OR OTHER QUALIFYING FACTOR                        ADDRESS
    CHINO                                                   CALIFORNIA                      91710
   CITY                                                     STATE                          ZIP CODE
 I declare, under penalty of perjury, that the foregoing is true and correct and that this declaration was executed
 on MARCH 17, 2021                       at LOS ANGELES                                                  , California




                                                                                S   oI   of ,   Qy/PrIy



                                        CERTIFICATE OF ASSIGNMENT
 13-16503-360,
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 61 of 130 Page ID #:72




   NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY                    STATE BAR NUMBER                       Resomod for Clerk's Fao Stomp




   TELEPHONE NO.:
   E-MAIL ADDRESS:                                      TRIAL SETTING CONFERENCE DATE:
   ATTORNEY FOR(Name):                                  UNLIMITED CASE:
   FAX NO.(Optional):                                   LIMITED CASE:
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
   COURTHOUSE ADDRESS:

   PLAINTIFF:

   DEFENDANT:

                                                                                                           CASE NUMBER:
                INITIAL TRIAL SETTING CONFERENCE STATEMENT                                                 nit i 00 1) 4 fl 0 7 r' i
  INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
  must be filed and served at least 15 days prior to the trial setting conference date.

  1. Party or parties(answer one):
         a. 1:1 This statement is submitted by party(name):
         b. D This statement is submitted jointly by parties(names):

  2.    Service of Complaint on all parties has 0 has not 0 been completed.

  3.    Service of Cross-Complaint on all parties has 0 has not 0 been completed.

  4. Description of case in Complaint:

  5.    Description of case in Cross-Complaint:


  6.    Has all discovery been completed: Yes 0                  No 0 Date discovery anticipated to be completed:

  7. Do you agree to mediation? Yes 0                       No 0 Please check type agreed to: Private:         Court-sponsored:

  8. Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        El A motion to 0 consolidate                0 Trial dates requested: Yes 0 No 0 Available dates:
        Time estimate:

  9. Other issues:
     0The following additional matters are requested to be considered by the Court:

  10. Meet and Confer:
     0 The parties represent that they have met and conferred on all subjects required by California Rules of Court, Rule 3.724.

       0 The parties have entered into the following stipulation(s):

  1 1. Total number of pages attached (if any):

        I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
        resolution, as well as other issues raised by this statement, and will possess the authority to enter Into stipulations on these
        issues at the time of the Initial Trial Setting Conference, including the written authority of the party where required.
        Date:


            (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



            (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



 Form # 13-09001-360                          INITIAL TRIAL SETTING CONFERENCE STATEMENT
 Mandatory Form
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 62 of 130 Page ID #:73




   NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY                    STATE BAR NUMBER                       Reserved 1or Cladde FPe Mame




   TELEPHONE NO.:
   E-MAIL ADDRESS:                                      TRIAL SETTING CONFERENCE DATE:
   ATTORNEY FOR(Name):                                  UNLIMITED CASE:
   FAX NO.(Optional):                                   LIMITED CASE:
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
   COURTHOUSE ADDRESS:

   PLAINTIFF:

   DEFENDANT:

                INITIAL TRIAL SETTING CONFERENCE STATEMENT                                                 CrvarSE3 2 f 0 8 7 5
  INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided. This document
  must bellied and served at least 15 days prior to the trial setting conference date.

  1. Party or parties(answer one):
         a. 0 This statement is submitted by party (name):
         b. 0 This statement is submitted jointly by parties(names):

  2. Service of Complaint on all parties has 0 has not 0 been completed.

  3. Service of Cross-Complaint on all parties has 0 has not 0 been completed.

  4.    Description of case in Complaint:

  5.    Description of case in Cross-Complaint:


  6.    Has all discovery been completed: Yes 0                  No 0 Date discovery anticipated to be completed:

  7. Do you agree to mediation? Yes 0                       No 0 Please check type agreed to: Private:         Court-sponsored:

  8.    Related cases, consolidation, and coordination: Please attach a Notice of Related Case.

        O A motion to 0 consolidate                 0 Trial dates requested: Yes 0 No 0 Available dates:
        Time estimate:

  9.   Other issues:
       0 The following additional matters are requested to be considered by the Court:

  10. Meet and Confer:
      O The parties represent that they have met and conferred on all subjects required by California Rules of Court, Rule 3.724.

        O The parties have entered Into the following stipulation(s):

  1 1. Total number of pages attached (if any):

        I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute
        resolution, as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these
        issues at the time of the Initial Trial Setting Conference, including the written authority of the party where required.
        Date:


            (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



            (TYPE OR PRINT NAME)                                                          (SIGNATURE OF PARTY OR ATTORNEY



 Form If 13-09001-360                         INITIAL TRIAL SETTING CONFERENCE STATEMENT
 Mandatory Form
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 63 of 130 Page ID #:74

                                         SUPERIOR COURT OF CALIFORNIA,
                                          COUNTY OF SAN BERNARDINO
                                              San Bernardino District
                                                 247 West 3rd St
                                             San Bernardino CA 92415
                                                 www.sb-courtorg
                                                  909-708-8678

                                         Guzman -v- Wal-Mart Associates, Inc. et al
                                                                                             Case Number
      NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                             CIVSB2108753
      MARLIS PARK, P.C.
      3600 Wilshire BLVD
      STE 1815
      Los Angeles CA 90010


      This case has been assigned to: Janet M Frangie in Department S29- SBJC for all purposes.

       Notice is hereby given that the above-entitled case has been set for Trial Setting Conference on:

                           Hearing Date: 10/22/2021 at 9:00 AM in Department S29 - SBJC


       Date: 4/22/2021                                            Nancy CS Eberhardt, Court Executive Officer


                                                                   By:
                                                                         LaShondra Richardson, Deputy Clerk



                                              CERTIFICATE OF SERVICE

       I am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. I
       am not a party to this action and on the date and place shown below, I served a copy of the above-listed
       notice by:
       O Enclosed in a sealed envelope mailed to the interested party addressed above for collection and
            mailing this date, following standard Court practices.
     0,,)1 Enclosed in a sealed envelope, first class postage prepaid in the U.S. mail at the location shown
            above, mailed to the interested party and addressed as shown above or as shown on the attached
            listing.
       O A copy of this notice was given to the filing party at the counter.
      o     A copy of this notice was placed in the bin located at this office and identified as the location for the
            above law firm's collection of file-stamped documents.
       Date of Mailing: 4/22/2021
       I declare under penalty of perjury that the forgoing is true and correct. Executed on 4/22/2021 at San
       Bernardino, CA.


                                                                   By:
                                                                         LaShondra Richardson, Deputy Clerk
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 64 of 130 Page ID #:75




                          Exhibit 2
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 65 of 130 Page ID #:76



       Kenneth M. Jones, Esq. (SBN 140358)
       Jane N. Kespradit，Esq. (SBN 270124)
     2 Bethany J. Peak, Esq. (SBN 298337)                                       FJLED^
          LlMNEXUS LLP                                                                            WO
     3                                                                                           1CT
         707 Wilshire Boulevard, 46th Floor
 4       Los Angeles, CA 90017                                               may % 5 2021
         Tel: (213) 955-9500 | Fax: (213) 955-9511
 5       KemiethJones@LimNexus.com
         Jane.Kespradit@LimNexus.com                                BY.
                                                                           ^NDRA ORTEG. bEPUTY
 6       Bethany.Peak@LimNexus.com
 7       Attorneys for Defendants, Wal-Mart Associates, Inc. and Walmart Inc.

 8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                      FOR THE COUNTY OF SAN BERNARDINO

10

11        LUZ GUZMAN, an individual,                         Case No. CIVSB2108753
12                         Plaintiff,                        Civil Unlimited
13
                  vs.                                        Assigned for All Purposes to the
14                                                           Hon. Janet M. Frangie, Dept. .S29
          WAL-MART ASSOCIATES, INC., a
15        Delaware Corporation; WALMART, INC., a             DEFENDANTS WAL-MART
          Delaware Corporation; and DOES 1 through           ASSOCIATES, INC. AND
16        50,                                                WALMART INC.’S ANSWER TO
17                                                           PLAINTIFF’S COMPLAINT; DEMAND
                           De免ndants.                        FOR JURY TRIAL
18
                                            Action Filed: March 18, 2021
19 ________________________________________ Trial Date:   (not yet set)
20               WAL-MART ASSOCIATES, INC. and WALMART INC. (collectively “Defendants”)

21       hereby answer the unverified original complaint (“Complaint”) filed by Plainti伴 LUZ GUZMAN

22       (“Plaintiff’) as follows:

23                                        GENERAL AND SPECIFIC DENIALS
24               1.      Pursuant to the provisions of California Code of Civil Procedure section 431.30(d),

25       Defendants deny, generally and specifically, each and every allegation contained in the Complaint,

26       and farther deny that Plaintiff has been damaged in the amount or amounts alleged therein, or in any

27       other amount, or at all, by reason of any act or omission on the part of Defendants, or by any act or

28       omission by any agent or employee of Defendants.          Defendants further deny, generally and


                      DEFENDANTS’ ANSWER TO PLAINTIFFS COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 66 of 130 Page ID #:77




  1 specifically, that Plaintiff is entitled to any relief whatsoever.

  2                                       AFFIRMATIVE DEFENSES

  3          2.      In further answer to the Complaint, Defendants allege the following separate and

  4 distinct defenses. In asserting these defenses, Defendants do not assume the burden of proof as to

  5 matter that, pursuant to law, are Plaintiff’s burden to prove.

  6                                   FIRST AFFIRMATIVE DEFENSE

  7                                   (Failure to State a Cause of Action)

  8          3.      The Complaint, and each and every cause of action alleged therein fails to state facts

  9 sufficient to constitute a cause of action for which relief may be granted.

 10                                  SECOND AFFIRMATIVE DEFENSE

 11                                        (After-Acquired Evidence)

 12          4.      The Complaint, and each and every cause of action alleged therein, is barred, or any

 13 damages reduced, by after-acquired evidence.

 14                                   THIRD AFFIRMATIVE DEFENSE

 15                          (Appropriate Remedial Action Taken by Employer)

 16          5.      The Complaint, and each and every cause of action alleged therein, is barred, in whole

 17 or in part, because Defendants took all reasonable steps to prevent any alleged discrimination,

 18 harassment, and/or retaliation once Defendants were made aware of Plaintiff’s complaints.

 19                                 FOURTH AFFIRMATIVE DEFENSE

 20                                        (Avoidable Consequences)

 21          6.      The Complaint, and each and every cause of action alleged there in, is barred by the

 22 avoidable consequences doctrine, as Defendants took reasonable preventative and/or corrective

 23 measures, including having proper policies and procedures in place, that Plaintiff unreasonably failed

 24 to utilize, and reasonable use by Plaintiff of Defendants’ procedures would have prevented at least

 25 some of the harm that the Plaintiff alleges she suffered (which allegations are denied). Defendants are

 26 therefore not liable for the alleged claims and/or Plaintiff’s damages should be limited or reduced

 27 accordingly.

 28
                                                 -2-
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 67 of 130 Page ID #:78




  1                                  FIFTH AFFIRMATIVE DEFENSE

  2                                     (Employer Lacked Knowledge)

  3          7.      The Complaint, and each and every cause of action alleged therein, is barred, or any

  4 damages reduced because Defendants lacked knowledge that Plaintiff was allegedly discriminated

  5 against, harassed, or retaliated against (which Defendants deny).

  6                                  SIXTH AFFIRMATIVE DEFENSE

  7                                      (Failure to Mitigate Damages)

  8          8.      Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce

  9 Plaintiff’s claims, damages, losses, if any, and that said failure to mitigate Plaintiff’s damages bars or

 10 reduces any claims, losses, or damages.

 11                                SEVENTH AFFIRMATIVE DEFENSE

 12                                               (Good Faith)

 13          9.      The Complaint, and each and every cause of action alleged therein, and the claim for

 14 punitive damages, are barred because Defendant based its acts, omissions, and/or conduct taken with

 15 respect to Plaintiff, on an honest, reasonable, and good-faith belief of the relevant facts and

 16 circumstances known by Defendant at the time it acted.

 17                                 EIGHTH AFFIRMATIVE DEFENSE

 18                                        (Pre-Existing Conditions)

 19          10.     Defendants allege that to the extent Plaintiff has suffered any emotional pain,

 20 suffering, inconvenience, mental pain, loss of enjoyment or life, or any other non-pecuniary losses,

 21 although Defendants deny Plaintiff suffered any such injures, Defendants are not responsible to the

 22 extent that some or all of such injuries are due to personal circumstances existing in Plaintiff’s life

 23 during the relevant time, or due to Plaintiff’s pre-existing conditions.

 24                                  NINTH AFFIRMATIVE DEFENSE

 25                                  (Bad Faith and/or Frivolous Claims)

 26          11.     Defendants allege that Plaintiff’s claims are unreasonable, were filed in bad faith,

 27 and/or are frivolous and, for such reasons, justify an award of attorneys’ fees and costs against

 28 Plaintiff and/or her attorneys pursuant to California law including, but not limited to Code of Civil
                                                 -3-
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 68 of 130 Page ID #:79




  1 Procedure section 128.5 and/or Government Code section l2965(b).

  2                                TENTH AFFIRMATIVE DEFENSE

  3                          (No Authorization or Ratification by Defendants)

  4          12.    Any unlawful or wrongful acts, to the extent they exist, taken by Defendants’ agents

  5 or employees were outside the course and scope of their authority and such acts, if any, were not

  6 authorized, ratified, or condoned by Defendants nor did Defendants know nor should have known of

  7 such acts.

  8                              ELEVENTH AFFIRMATIVE DEFENSE

  9                 (No Discriminatory Intent-Legitimate Nondiscriminatory Reason)

 10          13.    The Complaint, and each and every cause of action alleged therein, is barred as there

 11 was no discriminatory intent as Defendant’s alleged actions were based on a legitimate

 12 nondiscriminatory reason.

 13                              TWELFTH AFFIRMATIVE DEFENSE

 14                        (No Punitive Damages Against Corporate Defendant)

 15          14.    Defendants are not liable to Plaintiff for punitive damages because neither Defendants

 16 nor any of its officers, directors, or managing agents committed any alleged oppressive, fraudulent,

 17 or malicious acts; authorized or ratified any such acts; had advance knowledge of the unfitness, if

 18 any, of the employee or employees, if any, who allegedly committed such acts; or employed any such

 19 employee or employees with a conscious disregard of the rights or safety of others, as required by

 20 California Civil Code section 3294(b).

 21                             THIRTEENTH AFFIRMATIVE DEFENSE

 22                               (Not a Substantial Motivating Reason)

 23          15.    The Complaint, and each and every cause of action alleged therein, is barred as

 24 Defendants’ alleged actions were not a substantial motivating reason for the alleged adverse

 25 employment action.

 26                             FOURTEENTH AFFIRMATIVE DEFENSE

 27                                  (Same Decision Limits Remedies)

 28          16.    The Complaint, and each and every cause of action alleged therein, is limited as
                                                -4-
                 DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 69 of 130 Page ID #:80




  1 Plaintiff would have been terminated for non-discriminatory reasons based on legitimate business

  2 reasons.

  3                               FIFTEENTH AFFIRMATIVE DEFENSE

  4                                          (Statute of Limitations)

  5          17.      The Complaint, and each and every cause of action alleged therein, is barred by the

  6 applicable statute of limitations, including, but not limited to, Government Code sections 12960 and

  7 12965; Code of Civil Procedure sections 335.1, 337, 338, 339, 340 and 343.

  8                               SIXTEENTH AFFIRMATIVE DEFENSE

  9                                             (Unclean Hands)

 10          18.      The Complaint, and each and every cause of action alleged therein, is barred by the

 11 doctrine of unclean hands.

 12                             SEVENTEENTH AFFIRMATIVE DEFENSE

 13                                        (Workers’ Compensation)

 14          19.      The Complaint, and each and every cause of action alleged therein, is preempted by

 15 the Workers’ Compensation Act.

 16                              EIGHTEENTH AFFIRMATIVE DEFENSE

 17                                           (Set-Off for Benefits)

 18          20.      Defendants are entitled to a set-off of any benefits Plaintiff receives or has received

 19 from Worker’s Compensation or any other benefit plan or source related to the injuries or damages

 20 alleged in the Complaint against any aware of damages to Plaintiff in this action.

 21                              NINETEENTH AFFIRMATIVE DEFENSE

 22                                               (Good Cause)

 23          21.      The Complaint, and each and each and every cause of action alleged therein, is barred

 24 because Plaintiff was disciplined, demoted and/or terminated for good cause.

 25                               TWENTIETH AFFIRMATIVE DEFENSE

 26                                            (Undue Hardship)

 27          22.      The Complaint, and each and each and every cause of action alleged therein, is barred

 28 to the extent Defendants were excused from providing an accommodation as the accommodation
                                                  -5-
                   DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 70 of 130 Page ID #:81




  1 required would create an undue hardship for Defendants.

  2                            TWENTY-FIRST AFFIRMATIVE DEFENSE

  3                                       (Right to Amend Answer)

  4          23.     Defendants reserve its right to amend its answer herein, including the addition of

  5 affirmative defenses, after pleading and discovery in preparation for trial.

  6                                        PRAYER FOR RELIEF

  7          WHEREFORE, Defendants pray for judgment as follows:

  8          1.      That Plaintiff takes nothing by way of the Complaint;

  9          2.      That judgment be entered against Plaintiff and in favor of Defendants on all causes of

 10                  action;

 11          3.      That Defendants be awarded attorneys’ fees and costs of suit incurred herein; and

 12          4.      That Defendants be awarded such other and further relief as the Court may deem just

 13                  and proper.

 14   Dated: May 25, 2021                                LIMNEXUS LLP
 15

 16                                                By:
                                                         Kenneth M. Jones
 17                                                      Jane N. Kespradit
                                                         Bethany J. Peak
 18                                                      Attorneys for Defendants, Wal-Mart
 19                                                      Associates, Inc. and Walmart Inc.

 20
                                       DEMAND FOR JURY TRIAL
 21          Defendants hereby demand a trial by jury in the above-entitled matter.
 22
      Dated: May 25, 2021                                LIMNEXUS LLP
 23

 24                                                By:
                                                         Kenneth M. Jones
 25
                                                         Jane N. Kespradit
 26                                                      Bethany J. Peak
                                                         Attorneys for Defendants, Wal-Mart
 27                                                      Associates, Inc. and Walmart Inc.
 28
                                                 -6-
                  DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 71 of 130 Page ID #:82




                                            PROOF OF SERVICE
  1

  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  3        I am employed in the County of Los Angeles, State of California. I am over the age of 18
    and not a party to the within action; my business address is 707 Wilshire Boulevard, 46th Floor,
  4 Los Angeles, California 90017. On May 25, 2021, I served the foregoing document(s) described as:

  5
              DEFENDANTS WAL-MART ASSOCIATES, INC. AND WALMART INC.’S
  6           ANSWER TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL

  7 on interested parties in this action as follows:

  8                                                       Counsel for Plaintiff, Luz Guzman
        Young K. Park, Esq.
  9     Brent P. Marlis, Esq.
                                                          Tel. (323) 922-2000 | Fax (323) 922-2000
        Emily J. Tripodi, Esq.
 10     Marlis Park, P.C.                                 young@marlispark.com
        3600 Wilshire Blvd., Suite 1815                   brent@marlispark.com
 11     Los Angeles, CA 90010                             emily@marlispark.com
 12
      ☒      BY DESIGNATED ELECTRONIC FILING SERVICE: Pursuant to section 1010.6 of
 13          the Code of Civil Procedure, and rule 2.253(b) of the California Rules of Court. I
             electronically filed the document(s) with San Bernardino Superior Court via One Legal,
 14          E-Filing Service Provider designated by the Court. I hereby certify that the above-referenced
 15          document(s) were served electronically on the parties listed herein at their most recent
             known email address or email of record by submitting an electronic version of the
 16          document(s) to One Legal, through the user interface at https://platform.onelegal.com/Eservice.

 17 ☒       I declare under penalty of perjury under the laws of the State of California that the above is
    true and correct.
 18

 19    Dated: May 25, 2021

 20

 21                                                              Crystal Hill

 22

 23

 24

 25

 26

 27

 28
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 72 of 130 Page ID #:83




                          Exhibit 3
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 73 of 130 Page ID #:84




     1 Kenneth M. Jones, Esq. (SBN 140358)
       JaneN. Kespradit, Esq. (SBN 270124)
     2 Bethany J. Peak, Esq. (SBN 298337)

     3
         LlMNEXUS LLP
                                                                          c!si_■鐵獻1CT
                                                                        MAY 4 2021
                                                                                                 DWO


   707 Wilshire Boulevard, 46th Floor
 4 Los Angeles, CA 90017                                                                           쇼-려-一'-
   Tel: (213) 955-9500 | Fax: (213) 955-9511                   BY, Sandra orte ■UTY
                                                                                G'
 5 Kenneth.Jo nes@LimNexvTS.com
   Jane.Kespradit@LimNexus.com
 6 Bethany.Peak@LimNexus.com
 7 Attorneys for Defendants, Wal-Mart Associates, Inc. and Walmart Inc.
 8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                    FOR THE COUNTY OF SAN BERNARDINO
10

11        LUZ GUZMAN, an individual,                         Case No. CIVSB2108753
12                       Plaintiff,                          Civil Unlimited
13                vs.                                       Assigned for All Purposes to the
14                                                          Hon. Janet M. Frangie, Dept. _S29
          WAL-MART ASSOCIATES, INC., a
15        Delaware Corporation; WALMART, INC., a            DEFENDANTS WAL-MART
          Delaware Corporation; and DOES 1 through          ASSOCIATES, INC. AND
16        50,                                               WALMART INC.’S NOTICE OF
17                                                          POSTING JURY FEES
                         Defendants.
18                                                          Action Filed: March 18, 2021
                                                            Trial Date:   (not yet set)
19
20       TO PLAINTIFF AND HER ATTORNEYS OF RECORD:

21               PLEASE TAKE NOTICE that Defendants Wal-Mart Associates, Inc, and Walmart Inc.

22       posted jury fees in the above-entitled matter in the amount of $150.00 concurrent with the 五ling of

23       this Notice.

24        Dated: May 25, 2021                               LlMNEXUS LLP

25
                                                      By:
26                                                          Kenneth M. Jones
                                                            Jane N. Kespradit
27
                                                            Bethany J. Peak
28                                                          Attorneys for Defendants, Wal-Mart
                                                            Associates, Inc. and Walmart Inc.
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 74 of 130 Page ID #:85




                                            PROOF OF SERVICE
  1

  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  3        I am employed in the County of Los Angeles, State of California. I am over the age of 18
    and not a party to the within action; my business address is 707 Wilshire Boulevard, 46th Floor,
  4 Los Angeles, California 90017. On May 25, 2021, I served the foregoing document(s) described as:

  5
              DEFENDANTS WAL-MART ASSOCIATES, INC. AND WALMART INC.’S
  6                        NOTICE OF POSTING JURY FEES

  7 on interested parties in this action as follows:

  8                                                       Counsel for Plaintiff, Luz Guzman
        Young K. Park, Esq.
  9     Brent P. Marlis, Esq.
                                                          Tel. (323) 922-2000 | Fax (323) 922-2000
        Emily J. Tripodi, Esq.
 10     Marlis Park, P.C.
                                                          young@marlispark.com
        3600 Wilshire Blvd., Suite 1815
 11                                                       brent@marlispark.com
        Los Angeles, CA 90010
                                                          emily@marlispark.com
 12

 13 ☒        BY DESIGNATED ELECTRONIC FILING SERVICE: Pursuant to section 1010.6 of
             the Code of Civil Procedure, and rule 2.253(b) of the California Rules of Court. I
 14          electronically filed the document(s) with San Bernardino Superior Court via One Legal,
             E-Filing Service Provider designated by the Court. I hereby certify that the above-referenced
 15          document(s) were served electronically on the parties listed herein at their most recent
             known email address or email of record by submitting an electronic version of the
 16
             document(s) to One Legal, through the user interface at https://platform.onelegal.com/Eservice.
 17
    ☒       I declare under penalty of perjury under the laws of the State of California that the above is
 18 true and correct.

 19
       Dated: May 25, 2021
 20

 21                                                              Crystal Hill
 22

 23

 24

 25

 26

 27

 28
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 75 of 130 Page ID #:86




  1 MARLIS PARK, P.C.
    Young K. Park SB# 287589
  2 E-Mail: young@marlispark.com
    Brent P. Marlis SB# 284654
  3
     E-Mail: brent@marlispark.com
  4 Emily  J. Tripodi SB# 334054
     E-Mail: emily@marlispark.com
  5 3600 Wilshire Boulevard, Suite 1815
    Los Angeles, CA 90010
  6 Tel: 323-922-2000
    Fax: 323-922-2000
  7
  8 Attorneys for Plaintiff,
    LUZ GUZMAN
  9
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 10
 11                          FOR THE COUNTY OF SAN BERNARDINO

 12
      LUZ GUZMAN, an individual;                       Case No.: CIVSB2108753
 13
            Plaintiff,                                 NOTICE OF TRIAL SETTING
 14                                                    CONFERENCE
            vs.
 15                                                    DATE: October 22, 2021
 16 WAL-MART ASSOCIATES, INC., a                       TIME: 9:00 AM
    Delaware Corporation; WALMART, INC., a             DEPT: S29
 17 Delaware Corporation; and DOES 1 through
    50,                                                Judge: Hon. Janet M. Frangie
 18                                                    Dept: S29
          Defendants.                                  Action Filed: March 18, 2021
 19                                                    Trial Date: Not Set
 20
 21         Please take notice that the Court has set the Trial Setting Conference for October 22, 2021 at
                                                                                    rd
 22 9:00 a.m. in Department S29 at the above-referenced Court, located at 247 West 3 St. San
 23 Bernardino, CA 92415. Attached to this Notice is a copy of the Court’s Notice.
 24
 25
 26
 27

 28

                                                   -1-
                                  NOTICE OF TRIAL SETTING CONFERENCE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 76 of 130 Page ID #:87




  1
  2
  3 DATED: June 8, 2021               MARLIS PARK, P.C.

  4
  5
                                      By:
  6                                         Young K. Park
                                            Brent P. Marlis
  7                                         Emily J. Tripodi
                                            Attorneys for Plaintiff,
  8                                         LUZ GUZMAN
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27

 28

                                             -2-
                            NOTICE OF TRIAL SETTING CONFERENCE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 77 of 130 Page ID #:88
                                         SUPERIOR COURT OF CALIFORNIA,
                             致향향:         COUNTY OF SAN BERNARDINO

                        화                     San Bernardino District
                                                 247 West 3rd St
                               %
                                             San Bernardino CA 92415
                                                 www.sb-cou 此 org
                                                  909-708-8678

                                        Guzman -v- Wal-Mart Associates, Inc. et a!

     NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT                       Case Number
                                                                                            C1VSB2108753
     MARLIS PARK, P.C.
     3600 Wilshire 8LVD
     STE1815
     Los Angeles CA 90010


     This case has been assigned to: Janet M Frangie in Department S29 - SBJC for all purposes.

     Notice is hereby given that the above-entitled case has been set for Trial Setting Conference on:

                            Hearing Date: 10/22/2021 at 9:00 AM in Department S29 - SBJC


     Date: 4/22/2021                                             Nancy CS Eberhardt, Court Executive Officer


                                                                 By:
                                                                       LaShondra Richardson, Deputy Clerk



                                             CERTIFICATE OF SERVICE
     I am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. I
     am not a party to this action and on the date and place shown below, I served a copy of the above-listed
     notice by:
     □    Enclosed in a sealed envelope mailed to the interested party addressed above for collection and


    次
          mailing this date, following standard Court practices.
          Enclosed in a sealed envelope, first class postage prepaid in the U.S. mail at the location shown
          above, mailed to the interested party and addressed as shown above or as shown on the attached
          listing.
     □    A copy of this notice was given to the filing party at the counter,
     □    A copy of this notice was placed in the bin located at this office and identified as the location for the
          above law firm’s collection of file-stamped documents.
     Date of Mailing: 4/22/2021

     \ declare under penalty of perjury that the forgoing is true and correct. Executed on 4/22/2021 at San
     Bernardino, CA.


                                                                 By:
                                                                       LaShondra Richardson, Deputy Clerk
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 78 of 130 Page ID #:89



    1                                            PROOF OF SERVICE
                                  LUZ GUZMAN v. WAL-MART ASSOCIATES, INC., ET AL.
    2                               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    3      I am employed in the county of Los Angeles, State of California. I am over the age of 18 and not a party to the
        within action. My business address is 3600 Wilshire Blvd., Suite 1815, Los Angeles, CA 90010.
    4
           On June 8, 2021 I served the foregoing document described as:
    5
                                          NOTICE OF TRIAL SETTING CONFERENCE
    6
        [ ] by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid, in the United
    7   States mail in the State of California addressed as set forth below:

    8   [ ] by placing a true copy thereof enclosed in a sealed envelope addressed as stated on the attached mailing list.

    9   [X ] by electronically serving the document(s) listed above to:
                 Kenneth.Jones@LimNexus.com
   10            Jane.Kespradit@LimNexus.com
                 Bethany.Peak@LimNexus.com
   11
        [ ] by having copies personally delivered to the designed party(ies)
   12
            As follows: I am “readily familiar” with the firm’s practice of collection and processing correspondence for
   13   mailing. Under that practice it would be deposited with U.S. postal service on the same day with postage thereon
        fully prepaid at Los Angeles, California in the ordinary course of business. I am aware that on motion of the party
   14   served, service is presumed invalid if postal cancellation date or postage meter date is more than one day after date of
        deposit for mailing in affidavit.
   15
        [x] (State) I declare under penalty of perjury the laws of the State of California that the foregoing is true and correct.
   16
        [ ] (Federal) I declare that I am employed in the office of a member of the bar of this court at whose direction the
   17   service was made

   18   Executed on June 8, 2021 at Los Angeles, California.

   19
                                                                          __________________
   20                                                                     Karen Arellano

   21                                                        MAILING LIST
            1.   Kenneth M. Jones, Esq.                      Attorneys for Wal-Mart Associates, Inc. and Walmart Inc.
   22            Jane N. Kespradit, Esq.
                 Bethany J. Peak, Esq.
   23            LIMNEXUS LLP
                 707 Wilshire Boulevard
   24            46th Floor
                 Los Angeles, CA 90017
   25
   26
   27
   28

                                                              Proof of Service
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 79 of 130 Page ID #:90




                          Exhibit 4
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 80 of 130 Page ID #:91
                                                                                                                                           DISC-001
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
 Kenneth M. Jones (140358); Jane N. Kespradit, Esq. (SBN 270124); Bethany J. Peak (SBN 298337)
 LimNexus LLP
 707 Wilshire Blvd., 46th Floor, Los Angeles, CA 90017
TELEPHONE NO.:      (213) 955-9500
FAX NO. (Optional): (213) 955-9511
E-MAIL ADDRESS (Optional): kenneth.jones@limnexus.com; jane.kespradit@LimNexus.com; bethany.peak@limnexus.com
ATTORNEY FOR (Name): Wal-Mart Associates, Inc. and Walmart Inc.

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO

SHORT TITLE OF CASE:
Luz Guzman v. Wal-Mart Associates, Inc. et al.

                          FORM INTERROGATORIES—GENERAL                                        CASE NUMBER:
                                                                                              CIVSB2108753
Asking Party:                Defendants, Wal-Mart Associates, Inc. and Walmart, Inc.
Answering Party: Plaintiff, Luz Guzman
 Set No.:                    One

Sec. 1. Instructions to All Parties                                         (c) Each answer must be as complete and straightforward as
(a) Interrogatories are written questions prepared by a party to an             the information reasonably available to you, including the
    action that are sent to any other party in the action to be                 information possessed by your attorneys or agents, permits.
    answered under oath. The interrogatories below are form                     If an interrogatory cannot be answered completely, answer it
    interrogatories approved for use in civil cases.                            to the extent possible.
(b) For time limitations, requirements for service on other parties,        (d) If you do not have enough personal knowledge to fully
    and other details, see Code of Civil Procedure sections                     answer an interrogatory, say so, but make a reasonable and
    2030.010–2030.410 and the cases construing those sections.                  good faith effort to get the information by asking other
(c) These form interrogatories do not change existing law                       persons or organizations, unless the information is equally
    relating to interrogatories nor do they affect an answering                 available to the asking party.
    party’s right to assert any privilege or make any objection.            (e) Whenever an interrogatory may be answered by referring to
Sec. 2. Instructions to the Asking Party                                        a document, the document may be attached as an exhibit to
(a) These interrogatories are designed for optional use by parties              the response and referred to in the response. If the
    in unlimited civil cases where the amount demanded exceeds                  document has more than one page, refer to the page and
    $25,000. Separate interrogatories, Form Interrogatories—                    section where the answer to the interrogatory can be found.
    Limited Civil Cases (Economic Litigation) (form DISC-004),              (f)   Whenever an address and telephone number for the same
    which have no subparts, are designed for use in limited civil                 person are requested in more than one interrogatory, you
    cases where the amount demanded is $25,000 or less;                           are required to furnish them in answering only the first
    however, those interrogatories may also be used in unlimited                  interrogatory asking for that information.
    civil cases.
(b) Check the box next to each interrogatory that you want the              (g) If you are asserting a privilege or making an objection to an
    answering party to answer. Use care in choosing those                       interrogatory, you must specifically assert the privilege or
    interrogatories that are applicable to the case.                            state the objection in your written response.
(c) You may insert your own definition of INCIDENT in Section 4,            (h) Your answers to these interrogatories must be verified,
    but only where the action arises from a course of conduct or a              dated, and signed. You may wish to use the following form
    series of events occurring over a period of time.                           at the end of your answers:
(d) The interrogatories in section 16.0, Defendant’s Contentions–
                                                                            I declare under penalty of perjury under the laws of the State of
    Personal Injury, should not be used until the defendant has
                                                                            California that the foregoing answers are true and correct.
    had a reasonable opportunity to conduct an investigation or
    discovery of plaintiff’s injuries and damages.
(e) Additional interrogatories may be attached.                                     (Date)                             (SIGNATURE)

Sec. 3. Instructions to the Answering Party                                 Sec. 4. Definitions
(a) An answer or other appropriate response must be given to                Words in BOLDFACE CAPITALS in these interrogatories are
    each interrogatory checked by the asking party.                         defined as follows:
(b) As a general rule, within 30 days after you are served with                    (a) (Check one of the following):
    these interrogatories, you must serve your responses on the
                                                                                         (1) INCIDENT includes the circumstances and
    asking party and serve copies of your responses on all other
                                                                                         events surrounding the alleged accident, injury,
    parties to the action who have appeared. See Code of Civil
                                                                                         or other occurrence or breach of contract giving
    Procedure sections 2030.260–2030.270 for details.
                                                                                         rise to this action or proceeding.
                                                                                                                                                 Page 1 of 8
Form Approved for Optional Use                                                                                                  Code of Civil Procedure, §§
  Judicial Council of California                      FORM INTERROGATORIES—GENERAL                                            2030.010-2030.410, 2033.710
DISC-001 [Rev. January 1, 2008]                                                                                                         www.courts.ca.gov
        Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 81 of 130 Page ID #:92
                                                                                                                              DISC-001
          (2) INCIDENT means (insert your definition here or on a    1.0 Identity of Persons Answering These Interrogatories
              separate, attached sheet labeled “Sec. 4(a)(2)”):           1.1 State the name, ADDRESS, telephone number, and
                                                                          relationship to you of each PERSON who prepared or
                                                                          assisted in the preparation of the responses to these
                                                                          interrogatories. (Do not identify anyone who simply typed
                                                                          or reproduced the responses.)
                                                                     2.0 General Background Information individual—
(b) YOU OR ANYONE ACTING ON YOUR BEHALF includes                          2.1 State:
    you, your agents, your employees, your insurance                      (a) your name;
    companies, their agents, their employees, your attorneys,             (b) every name you have used in the past; and
    your accountants, your investigators, and anyone else acting
                                                                          (c) the dates you used each name.
    on your behalf.
                                                                          2.2 State the date and place of your birth.
(c) PERSON includes a natural person, firm, association,
    organization, partnership, business, trust, limited liability         2.3 At the time of the INCIDENT, did you have a driver's
    company, corporation, or public entity.                               license? If so state:
(d) DOCUMENT means a writing, as defined in Evidence Code                 (a) the state or other issuing entity;
    section 250, and includes the original or a copy of                   (b) the license number and type;
    handwriting, typewriting, printing, photostats, photographs,          (c) the date of issuance; and
    electronically stored information, and every other means of           (d) all restrictions.
    recording upon any tangible thing and form of communicating
                                                                          2.4 At the time of the INCIDENT, did you have any other
    or representation, including letters, words, pictures, sounds,
                                                                          permit or license for the operation of a motor vehicle? If so,
    or symbols, or combinations of them.
                                                                          state:
(e) HEALTH CARE PROVIDER includes any PERSON referred
    to in Code of Civil Procedure section 667.7(e)(3).                    (a) the state or other issuing entity;
(f)     ADDRESS means the street address, including the city,             (b) the license number and type;
        state, and zip code.                                              (c) the date of issuance; and
                                                                          (d) all restrictions.
Sec. 5. Interrogatories
                                                                          2.5 State:
The following interrogatories have been approved by the Judicial          (a) your present residence ADDRESS;
Council under Code of Civil Procedure section 2033.710:
                                                                          (b) your residence ADDRESSES for the past five years;
                                  CONTENTS                                     and

        1.0 Identity of Persons Answering These Interrogatories           (c) the dates you lived at each ADDRESS.
        2.0 General Background Information—Individual                     2.6 State:
        3.0 General Background Information—Business Entity                (a) the name, ADDRESS, and telephone number of your
        4.0 Insurance                                                          present employer or place of self-employment; and
        5.0[Reserved]
        6.0 Physical, Mental, or Emotional Injuries                       (b) the name, ADDRESS, dates of employment, job title,
        7.0 Property Damage                                                   and nature of work for each employer or self-
        8.0 Loss of Income or Earning Capacity                                employment you have had from five years before the
        9.0 Other Damages                                                     INCIDENT until today.
       10.0 Medical History                                               2.7 State:
       11.0 Other Claims and Previous Claims
                                                                          (a) the name and ADDRESS of each school or other
       12.0 Investigation—General
                                                                               academic or vocational institution you have attended,
       13.0 Investigation—Surveillance
       14.0 Statutory or Regulatory Violations                                 beginning with high school;
       15.0 Denials and Special or Affirmative Defenses                   (b) the dates you attended;
       16.0 Defendant’s Contentions Personal Injury                       (c) the highest grade level you have completed; and
       17.0 Responses to Request for Admissions                           (d) the degrees received.
       18.0[Reserved]
       19.0[Reserved]                                                     2.8 Have you ever been convicted of a felony? If so, for
       20.0 How the Incident Occurred—Motor Vehicle                       each conviction state:
       25.0[Reserved]                                                     (a) the city and state where you were convicted;
       30.0[Reserved]                                                     (b) the date of conviction;
       40.0[Reserved]                                                     (c) the offense; and
       50.0 Contract
       60.0[Reserved]                                                     (d) the court and case number.
       70.0 Unlawful Detainer [See separate form DISC-003]                2.9 Can you speak English with ease? If not, what
      101.0Economic Litigation [See separate form DISC-004]               language and dialect do you normally use?
      200.0Employment Law [See separate form DISC-002] Family             2.10 Can you read and write English with ease? If not,
            Law [See separate form FL-145]                                what language and dialect do you normally use?

DISC-001 [Rev. January 1, 2008]                                                                                                  Page 2 of 8
                                                      FORM INTERROGATORIES—GENERAL
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 82 of 130 Page ID #:93
                                                                                                                                 DISC-001
        2.11 At the time of the INCIDENT were you acting as an                 3.4 Are you a joint venture? If so, state:
        agent or employee for any PERSON? If so, state:                        (a) the current joint venture name;
        (a) the name, ADDRESS, and telephone number of that                    (b) all other names used by the joint venture during the
            PERSON: and                                                            past 10 years and the dates each was used;
        (b) a description of your duties.                                      (c) the name and ADDRESS of each joint venturer; and
        2.12 At the time of the INCIDENT did you or any other                  (d) the ADDRESS of the principal place of business.
        person have any physical, emotional, or mental disability or
        condition that may have contributed to the occurrence of the           3.5 Are you an unincorporated association? If so, state:
        INCIDENT? If so, for each person state:                                (a) the current unincorporated association name;
        (a) the name, ADDRESS, and telephone number;                           (b) all other names used by the unincorporated
        (b) the nature of the disability or condition; and                         association during the past 10 years and the dates
        (c) the manner in which the disability or condition                        each was used; and
             contributed to the occurrence of the INCIDENT.                   (c) the ADDRESS of the principal place of business.
        2.13 Within 24 hours before the INCIDENT did you or any               3.6 Have you done business under a fictitious name during
        person involved in the INCIDENT use or take any of the                the past 10 years? If so, for each fictitious name state:
        following substances: alcoholic beverage, marijuana, or
        other drug or medication of any kind (prescription or not)? If         (a) the name;
        so, for each person state:                                             (b) the dates each was used;
        (a) the name, ADDRESS, and telephone number;                           (c) the state and county of each fictitious name filing; and
        (b) the nature or description of each substance;                      (d) the ADDRESS of the principal place of business.
        (c) the quantity of each substance used or taken;                     3.7 Within the past five years has any public entity
        (d) the date and time of day when each substance was                  registered or licensed your business? If so, for each license
             used or taken;                                                   or registration:
        (e) the ADDRESS where each substance was used or                       (a) identify the license or registration;
             taken;
                                                                               (b) state the name of the public entity; and
        (f) the name, ADDRESS, and telephone number of each
             person who was present when each substance was                    (c) state the dates of issuance and expiration.
             used or taken; and                                          4.0 Insurance
        (g) the name, ADDRESS, and telephone number of any                    4.1 At the time of the INCIDENT, was there in effect any
             HEALTH CARE PROVIDER who prescribed or                           policy of insurance through which you were or might be
             furnished the substance and the condition for which it           insured in any manner (for example, primary, pro-rata, or
             was prescribed or furnished.                                     excess liability coverage or medical expense coverage) for
3.0 General Background Information—Business Entity                            the damages, claims, or actions that have arisen out of the
                                                                              INCIDENT? If so, for each policy state:
        3.1 Are you a corporation? If so, state:
        (a) the name stated in the current articles of incorporation;          (a) the kind of coverage;
        (b) all other names used by the corporation during the past            (b) the name and ADDRESS of the insurance company;
             10 years and the dates each was used;                             (c) the name, ADDRESS, and telephone number of each
        (c) the date and place of incorporation;                                   named insured;
        (d) the ADDRESS of the principal place of business; and                (d) the policy number;
        (e) whether you are qualified to do business in California.
                                                                               (e) the limits of coverage for each type of coverage
        3.2 Are you a partnership? If so, state:                                   contained in the policy;
        (a) the current partnership name;
                                                                               (f) whether any reservation of rights or controversy or
        (b) all other names used by the partnership during the past
                                                                                   coverage dispute exists between you and the
             10 years and the dates each was used;
                                                                                   insurance company; and
        (c) whether you are a limited partnership and, if so, under            (g) the name, ADDRESS, and telephone number of the
            the laws of what jurisdiction;                                         custodian of the policy.
        (d) the name and ADDRESS of each general partner; and                 4.2 Are you self-insured under any statute for the
        (e) the ADDRESS of the principal place of business.                   damages, claims, or actions that have arisen out of the
        3.3 Are you a limited liability company? If so, state:                INCIDENT? If so, specify the statute.
        (a) the name stated in the current articles of organization;     5.0 [Reserved]
        (b) all other names used by the company during the past          6.0 Physical, Mental, or Emotional Injuries
            10 years and the date each was used;
                                                                              6.1 Do you attribute any physical, mental, or emotional
        (c) the date and place of filing of the articles of                   injuries to the INCIDENT? (If your answer is “no,” do not
            organization;                                                     answer interrogatories 6.2 through 6.7).
        (d) the ADDRESS of the principal place of business; and               6.2 Identify each injury you attribute to the INCIDENT and
        (e) whether you are qualified to do business in California.           the area of your body affected.
DISC-001 [Rev. January 1, 2008]                       FORM INTERROGATORIES—GENERAL                                                    Page 3 of 8
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 83 of 130 Page ID #:94
                                                                                                                                  DISC-001

        6.3 Do you still have any complaints that you attribute to the        (c) state the amount of damage you are claiming for
        INCIDENT? If so, for each complaint state:                                each item of property and how the amount was
        (a) a description;                                                        calculated; and
        (b) whether the complaint is subsiding, remaining the                 (d) if the property was sold, state the name, ADDRESS,
            same, or becoming worse; and                                          and telephone number of the seller, the date of sale,
        (c) the frequency and duration.                                           and the sale price.

       6.4 Did you receive any consultation or examination (except            7.2 Has a written estimate or evaluation been made for any
       from expert witnesses covered by Code of Civil Procedure               item of property referred to in your answer to the preceding
       sections 2034.210–2034.310) or treatment from a HEALTH                 interrogatory? If so, for each estimate or evaluation state:
       CARE PROVIDER for any injury you attribute to the                      (a) the name, ADDRESS, and telephone number of the
       INCIDENT? If so, for each HEALTH CARE PROVIDER                             PERSON who prepared it and the date prepared;
       state:
                                                                              (b) the name, ADDRESS, and telephone number of each
        (a) the name, ADDRESS, and telephone number;
                                                                                  PERSON who has a copy of it; and
        (b) the type of consultation, examination, or treatment
                                                                              (c) the amount of damage stated.
            provided;
        (c) the dates you received consultation, examination, or              7.3 Has any item of property referred to in your answer to
            treatment; and                                                    interrogatory 7.1 been repaired? If so, for each item state:
        (d) the charges to date.                                              (a) the date repaired;
        6.5 Have you taken any medication, prescribed or not, as a            (b) a description of the repair;
        result of injuries that you attribute to the INCIDENT? If so,
                                                                              (c) the repair cost;
        for each medication state:
                                                                              (d) the name, ADDRESS, and telephone number of the
        (a) the name;
                                                                                  PERSON who repaired it;
        (b) the PERSON who prescribed or furnished it;
                                                                              (e) the name, ADDRESS, and telephone number of the
        (c) the date it was prescribed or furnished;                              PERSON who paid for the repair.
        (d) the dates you began and stopped taking it; and
                                                                         8.0 Loss of Income or Earning Capacity
        (e) the cost to date.
                                                                              8.1 Do you attribute any loss of income or earning capacity
        6.6 Are there any other medical services necessitated
                                                                              to the INCIDENT? (If your answer is “no,” do not answer
        by the injuries that you attribute to the INCIDENT that
                                                                              interrogatories 8.2 through 8.8).
        were not previously listed (for example, ambulance, nursing,
        prosthetics)? If so, for each service state:                          8.2 State:
        (a) the nature;                                                       (a) the nature of your work;
        (b) the date;                                                         (b) your job title at the time of the INCIDENT; and
        (c) the cost; and                                                     (c) the date your employment began.
        (d) the name, ADDRESS, and telephone number                           8.3 State the last date before the INCIDENT that you
            of each provider.                                                 worked for compensation.
        6.7 Has any HEALTH CARE PROVIDER advised that you
        may require future or additional treatment for any injuries           8.4 State your monthly income at the time of the INCIDENT
        that you attribute to the INCIDENT? If so, for each injury            and how the amount was calculated.
        state:                                                                8.5 State the date you returned to work at each place of
        (a) the name and ADDRESS of each HEALTH CARE                          employment following the INCIDENT.
            PROVIDER;                                                         8.6 State the dates you did not work and for which you lost
        (b) the complaints for which the treatment was                        income as a result of the INCIDENT.
            advised; and
                                                                              8.7 State the total income you have lost to date as a result
        (c) the nature, duration, and estimated cost of
                                                                              of the INCIDENT and how the amount was calculated.
            the treatment.
7.0 Property Damage                                                           8.8 Will you lose income in the future as a result of the
                                                                              INCIDENT? If so, state:
        7.1 Do you attribute any loss of or damage to a vehicle or
        other property to the INCIDENT? If so, for each item of               (a) the facts upon which you base this contention;
        property:                                                             (b) an estimate of the amount;
        (a) describe the property;                                            (c) an estimate of how long you will be unable to work;
        (b) describe the nature and location of the damage to the                 and
            property;
                                                                              (d) how the claim for future income is calculated.

DISC-001 [Rev. January 1, 2008]                                                                                                      Page 4 of 8
                                                       FORM INTERROGATORIES—GENERAL
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 84 of 130 Page ID #:95
                                                                                                                              DISC-001

9.0 Other Damages                                                             (c) the court, names of the parties, and case number of
                                                                                   any action filed;
        9.1 Are there any other damages that you attribute to the
                                                                              (d) the name, ADDRESS, and telephone number of any
        INCIDENT? If so, for each item of damage state:
                                                                                   attorney representing you;
        (a) the nature;                                                       (e) whether the claim or action has been resolved or is
                                                                                   pending; and
        (b) the date it occurred;
                                                                              (f) a description of the injury.
        (c) the amount; and                                                   11.2 In the past 10 years have you made a written claim or
        (d) the name, ADDRESS, and telephone number of each                   demand for workers' compensation benefits? If so, for each
            PERSON to whom an obligation was incurred.                        claim or demand state:
                                                                              (a) the date, time, and place of the INCIDENT giving rise
        9.2 Do any DOCUMENTS support the existence or amount                       to the claim;
        of any item of damages claimed in interrogatory 9.1? If so,
                                                                              (b) the name, ADDRESS, and telephone number of your
        describe each document and state the name, ADDRESS,
                                                                                   employer at the time of the injury;
        and telephone number of the PERSON who has each
        DOCUMENT.                                                             (c) the name, ADDRESS, and telephone number of the
                                                                                  workers’ compensation insurer and the claim number;
10.0 Medical History                                                          (d) the period of time during which you received workers’
        10.1 At any time before the INCIDENT did you have com-                    compensation benefits;
        plaints or injuries that involved the same part of your body          (e) a description of the injury;
        claimed to have been injured in the INCIDENT? If so, for
                                                                              (f) the name, ADDRESS, and telephone number of any
        each state:
                                                                                  HEALTH CARE PROVIDER who provided services;
        (a) a description of the complaint or injury;                             and
        (b) the dates it began and ended; and                                 (g) the case number at the Workers’ Compensation
                                                                                  Appeals Board.
        (c) the name, ADDRESS, and telephone number of each
            HEALTH CARE PROVIDER whom you consulted or                   12.0 Investigation—General
            who examined or treated you.                                       12.1 State the name, ADDRESS, and telephone number of
                                                                               each individual:
        10.2 List all physical, mental, and emotional disabilities you
                                                                              (a) who witnessed the INCIDENT or the events
        had immediately before the INCIDENT. (You may omit
                                                                                   occurring immediately before or after the INCIDENT;
        mental or emotional disabilities unless you attribute any
        mental or emotional injury to the INCIDENT. )                         (b) who made any statement at the scene of the
                                                                                   INCIDENT;
        10.3 At any time after the INCIDENT, did you sustain injuries         (c) who heard any statements made about the INCIDENT
        of the kind for which you are now claiming damages? If so,                 by any individual at the scene; and
        for each incident giving rise to an injury state:                     (d) who YOU OR ANYONE ACTING ON YOUR
        (a) the date and the place it occurred;                                    BEHALF claim has knowledge of the INCIDENT
                                                                                   (except for expert witnesses covered by Code of Civil
        (b) the name, ADDRESS, and telephone number of any                         Procedure section 2034).
            other PERSON involved;
                                                                              12.2 Have YOU OR ANYONE ACTING ON YOUR
        (c) the nature of any injuries you sustained;                         BEHALF interviewed any individual concerning the
        (d) the name, ADDRESS, and telephone number of each                   INCIDENT? If so, for each individual state:
            HEALTH CARE PROVIDER who you consulted or who                     (a) the name, ADDRESS, and telephone number of the
            examined or treated you; and                                           individual interviewed;
                                                                              (b) the date of the interview; and
        (e) the nature of the treatment and its duration.
                                                                              (c) the name, ADDRESS, and telephone number of the
11.0 Other Claims and Previous Claims                                              PERSON who conducted the interview.
                                                                              12.3 Have YOU OR ANYONE ACTING ON YOUR
        11.1 Except for this action, in the past 10 years have you
                                                                              BEHALF obtained a written or recorded statement from
        filed an action or made a written claim or demand for
                                                                              any individual concerning the INCIDENT? If so, for each
        compensation for your personal injuries? If so, for each
                                                                              statement state:
        action, claim, or demand state:
                                                                              (a) the name, ADDRESS, and telephone number of the
        (a) the date, time, and place and location (closest street                 individual from whom the statement was obtained;
            ADDRESS or intersection) of the INCIDENT giving rise              (b) the name, ADDRESS, and telephone number of the
            to the action, claim, or demand;                                       individual who obtained the statement;
        (b) the name, ADDRESS, and telephone number of each                   (c) the date the statement was obtained; and
            PERSON against whom the claim or demand was                       (d) the name, ADDRESS, and telephone number of each
            made or the action filed;                                             PERSON who has the original statement or a copy.


DISC-001 [Rev. January 1, 2008]
                                                        FORM INTERROGATORIES—GENERAL                                             Page 5 of 8
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 85 of 130 Page ID #:96
                                                                                                                                DISC-001
        12.4 Do YOU OR ANYONE ACTING ON YOUR BEHALF                          13.2 Has a written report been prepared on the
        know of any photographs, films, or videotapes depicting any          surveillance? If so, for each written report state:
        place, object, or individual concerning the INCIDENT or               (a) the title;
        plaintiff's injuries? If so, state:                                   (b) the date;
        (a) the number of photographs or feet of film or videotape;           (c) the name, ADDRESS, and telephone number of the
        (b) the places, objects, or persons photographed, filmed,                  individual who prepared the report; and
            or videotaped;                                                    (d) the name, ADDRESS, and telephone number of each
                                                                                   PERSON who has the original or a copy.
        (c) the date the photographs, films, or videotapes were
            taken;                                                     14.0 Statutory or Regulatory Violations
                                                                             14.1 Do YOU OR ANYONE ACTING ON YOUR BEHALF
        (d) the name, ADDRESS, and telephone number of the                   contend that any PERSON involved in the INCIDENT
            individual taking the photographs, films, or videotapes;         violated any statute, ordinance, or regulation and that the
            and                                                              violation was a legal (proximate) cause of the INCIDENT?
        (e) the name, ADDRESS, and telephone number of each                  If so, identify the name, ADDRESS, and telephone number
            PERSON who has the original or a copy of the                     of each PERSON and the statute, ordinance, or regulation
            photographs, films, or videotapes.                               that was violated.
        12.5 Do YOU OR ANYONE ACTING ON YOUR BEHALF                          14.2 Was any PERSON cited or charged with a violation of
        know of any diagram, reproduction, or model of any place or          any statute, ordinance, or regulation as a result of this
        thing (except for items developed by expert witnesses                INCIDENT? If so, for each PERSON state:
        covered by Code of Civil Procedure sections 2034.210–                 (a) the name, ADDRESS, and telephone number of the
        2034.310) concerning the INCIDENT? If so, for each item                    PERSON;
        state:                                                                (b) the statute, ordinance, or regulation allegedly violated;
         (a) the type (i.e., diagram, reproduction, or model);                (c) whether the PERSON entered a plea in response to
         (b) the subject matter; and                                               the citation or charge and, if so, the plea entered; and
         (c) the name, ADDRESS, and telephone number of each                  (d) the name and ADDRESS of the court or administrative
             PERSON who has it.                                                    agency, names of the parties, and case number.
        12.6 Was a report made by any PERSON concerning the            15.0 Denials and Special or Affirmative Defenses
        INCIDENT? If so, state:                                              15.1 Identify each denial of a material allegation and each
                                                                             special or affirmative defense in your pleadings and for
        (a) the name, title, identification number, and employer of
                                                                             each:
            the PERSON who made the report;
                                                                              (a) state all facts upon which you base the denial or
        (b) the date and type of report made;
                                                                                   special or affirmative defense;
        (c) the name, ADDRESS, and telephone number of the
                                                                              (b) state the names, ADDRESSES, and telephone
            PERSON for whom the report was made; and
                                                                                   numbers of all PERSONS who have knowledge of
        (d) the name, ADDRESS, and telephone number of each                        those facts; and
            PERSON who has the original or a copy of the report.              (c) identify all DOCUMENTS and other tangible things
        12.7 Have YOU OR ANYONE ACTING ON YOUR                                     that support your denial or special or affirmative
        BEHALF inspected the scene of the INCIDENT? If so, for                     defense, and state the name, ADDRESS, and
        each inspection state:                                                     telephone number of the PERSON who has each
        (a) the name, ADDRESS, and telephone number of the                         DOCUMENT.
             individual making the inspection (except for expert       16.0 Defendant’s Contentions—Personal Injury
             witnesses covered by Code of Civil Procedure                    16.1 Do you contend that any PERSON, other than you or
             sections 2034.210–2034.310); and                                plaintiff, contributed to the occurrence of the INCIDENT or
        (b) the date of the inspection.                                      the injuries or damages claimed by plaintiff? If so, for each
                                                                             PERSON:
13.0 Investigation—Surveillance                                              (a) state the name, ADDRESS, and telephone number of
      13.1 Have YOU OR ANYONE ACTING ON YOUR BEHALF                                the PERSON;
      conducted surveillance of any individual involved in the                (b) state all facts upon which you base your contention;
      INCIDENT or any party to this action? If so, for each                   (c) state the names, ADDRESSES, and telephone
      surveillance state:                                                          numbers of all PERSONS who have knowledge of the
        (a) the name, ADDRESS, and telephone number of the                         facts; and
            individual or party;                                              (d) identify all DOCUMENTS and other tangible things
                                                                                   that support your contention and state the name,
        (b) the time, date, and place of the surveillance;
                                                                                   ADDRESS, and telephone number of the PERSON
        (c) the name, ADDRESS, and telephone number of the                         who has each DOCUMENT or thing.
            individual who conducted the surveillance; and                    16.2 Do you contend that plaintiff was not injured in the
        (d) the name, ADDRESS, and telephone number of each                   INCIDENT? If so:
            PERSON who has the original or a copy of any                      (a) state all facts upon which you base your contention;
            surveillance photograph, film, or videotape.                      (b) state the names, ADDRESSES, and telephone
                                                                                   numbers of all PERSONS who have knowledge of the
                                                                                   facts; and
                                                                              (c) identify all DOCUMENTS and other tangible things
                                                                                   that support your contention and state the name,
                                                                                   ADDRESS, and telephone number of the PERSON
                                                                                   who has each DOCUMENT or thing.
DISC-001 [Rev. January 1, 2008]
                                                     FORM INTERROGATORIES—GENERAL                                                   Page 6 of 8
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 86 of 130 Page ID #:97
                                                                                                                                DISC-001
        16.3 Do you contend that the injuries or the extent of the            16.8 Do you contend that any of the costs of repairing the
        injuries claimed by plaintiff as disclosed in discovery               property damage claimed by plaintiff in discovery
        proceedings thus far in this case were not caused by the              proceedings thus far in this case were unreasonable? If so:
        INCIDENT? If so, for each injury:                                     (a) identify each cost item; state all facts upon which you
        (a) identify it;                                                          base your contention;
        (b) state all facts upon which you base your contention;
                                                                              (b) state all facts upon which you base your contention;
        (c) state the names, ADDRESSES, and telephone
              numbers of all PERSONS who have knowledge of the                (c) state the names, ADDRESSES, and telephone
              facts; and                                                          numbers of all PERSONS who have knowledge of the
        (d) identify all DOCUMENTS and other tangible things that                 facts; and
              support your contention and state the name,                     (d) identify all DOCUMENTS and other tangible things
              ADDRESS, and telephone number of the PERSON                         that support your contention and state the name,
              who has each DOCUMENT or thing.                                     ADDRESS, and telephone number of the PERSON
        16.4 Do you contend that any of the services furnished by                 who has each DOCUMENT or thing.
        any HEALTH CARE PROVIDER claimed by plaintiff in                      16.9 Do YOU OR ANYONE ACTING ON YOUR BEHALF
        discovery proceedings thus far in this case were not due to           have any DOCUMENT (for example, insurance bureau
        the INCIDENT? If so:                                                  index reports) concerning claims for personal injuries made
        (a) identify each service;                                            before or after the INCIDENT by a plaintiff in this case? If
        (b) state all facts upon which you base your contention;              so, for each plaintiff state:
        (c) state the names, ADDRESSES, and telephone                         (a)   the source of each DOCUMENT;
              numbers of all PERSONS who have knowledge of the                (b)   the date each claim arose;
              facts; and
        (d) identify all DOCUMENTS and other tangible things that             (c)   the nature of each claim; and
              support your contention and state the name,                     (d)   the name, ADDRESS, and telephone number of the
              ADDRESS, and telephone number of the PERSON                           PERSON who has each DOCUMENT.
              who has each DOCUMENT or thing.                                 16.10 Do YOU OR ANYONE ACTING ON YOUR BEHALF
        16.5 Do you contend that any of the costs of services                 have any DOCUMENT concerning the past or present
        furnished by any HEALTH CARE PROVIDER claimed as                      physical, mental, or emotional condition of any plaintiff in
        damages by plaintiff in discovery proceedings thus far in             this case from a HEALTH CARE PROVIDER not
        this case were not necessary or unreasonable? If so:                  previously identified (except for expert witnesses covered
        (a) identify each cost;                                               by Code of Civil Procedure sections 2034.210–2034.310)?
        (b) state all facts upon which you base your contention;              If so,for each plaintiff state:
        (c) state the names, ADDRESSES, and telephone                         (a) the name, ADDRESS, and telephone number of each
              numbers of all PERSONS who have knowledge of the                      HEALTH CARE PROVIDER;
              facts; and                                                      (b) a description of each DOCUMENT; and
        (d) identify all DOCUMENTS and other tangible things that
                                                                              (c) the name, ADDRESS, and telephone number of the
              support your contention and state the name,
                                                                                    PERSON who has each DOCUMENT.
              ADDRESS, and telephone number of the PERSON
              who has each DOCUMENT or thing.                            17.0 Responses to Request for Admissions
        16.6 Do you contend that any part of the loss of earnings or          17.1 Is your response to each request for admission served
        income claimed by plaintiff in discovery proceedings thus far         with these interrogatories an unqualified admission? If not,
        in this case was unreasonable or was not caused by the                for each response that is not an unqualified admission:
        INCIDENT? If so:
                                                                              (a) state the number of the request;
        (a) identify each part of the loss;
                                                                              (b) state all facts upon which you base your response;
        (b) state all facts upon which you base your contention;
        (c) state the names, ADDRESSES, and telephone                         (c) state the names, ADDRESSES, and telephone
              numbers of all PERSONS who have knowledge of the                     numbers of all PERSONS who have knowledge of
              facts; and                                                           those facts; and
        (d) identify all DOCUMENTS and other tangible things that             (d) identify all DOCUMENTS and other tangible things
              support your contention and state the name,                          that support your response and state the name,
              ADDRESS, and telephone number of the PERSON                          ADDRESS, and telephone number of the PERSON
              who has each DOCUMENT or thing.                                      who has each DOCUMENT or thing.
        16.7 Do you contend that any of the property damage
                                                                         18.0 [Reserved]
        claimed by plaintiff in discovery Proceedings thus far in this
        case was not caused by the INCIDENT? If so:                      19.0 [Reserved]
        (a) identify each item of property damage;                       20.0 How the Incident Occurred—Motor Vehicle
        (b) state all facts upon which you base your contention;
        (c) state the names, ADDRESSES, and telephone                         20.1 State the date, time, and place of the INCIDENT
              numbers of all PERSONS who have knowledge of the                (closest street ADDRESS or intersection).
              facts; and                                                      20.2 For each vehicle involved in the INCIDENT, state:
        (d) identify all DOCUMENTS and other tangible things that
                                                                              (a) the year, make, model, and license number;
              support your contention and state the name,
              ADDRESS, and telephone number of the PERSON                     (b) the name, ADDRESS, and telephone number of the
              who has each DOCUMENT or thing.                                     driver;
DISC-001 [Rev. January 1, 2008]                       FORM INTERROGATORIES—GENERAL                                                 Page 7 of 8
      Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 87 of 130 Page ID #:98
                                                                                                                                   DISC-001
        (c) the name, ADDRESS, and telephone number of each
            occupant other than the driver;                                    (d) state the name, ADDRESS, and telephone number of
                                                                                   each PERSON who has custody of each defective
        (d) the name, ADDRESS, and telephone number of each                        part.
            registered owner;
                                                                               20.11 State the name, ADDRESS, and telephone number
        (e) the name, ADDRESS, and telephone number of each                    of each owner and each PERSON who has had
            lessee;                                                            possession since the INCIDENT of each vehicle involved in
        (f)   the name, ADDRESS, and telephone number of each                  the INCIDENT.
              owner other than the registered owner or lien holder;       25.0 [Reserved]
              and
                                                                          30.0 [Reserved]
        (g) the name of each owner who gave permission or
            consent to the driver to operate the vehicle.                 40.0 [Reserved]
        20.3 State the ADDRESS and location where your trip               50.0 Contract
        began and the ADDRESS and location of your destination.                50.1 For each agreement alleged in the pleadings:
        20.4 Describe the route that you followed from the beginning           (a) identify each DOCUMENT that is part of the
        of your trip to the location of the INCIDENT, and state the                agreement and for each state the name, ADDRESS,
        location of each stop, other than routine traffic stops, during            and telephone number of each PERSON who has the
        the trip leading up to the INCIDENT.                                       DOCUMENT;
        20.5 State the name of the street or roadway, the lane of              (b) state each part of the agreement not in writing, the
        travel, and the direction of travel of each vehicle involved in            name, ADDRESS, and telephone number of each
        the INCIDENT for the 500 feet of travel before the                         PERSON agreeing to that provision, and the date that
        INCIDENT.                                                                  part of the agreement was made;
        20.6 Did the INCIDENT occur at an intersection? If so,                 (c) identify all DOCUMENTS that evidence any part of the
        describe all traffic control devices, signals, or signs at the             agreement not in writing and for each state the name,
        intersection.                                                              ADDRESS, and telephone number of each PERSON
        20.7 Was there a traffic signal facing you at the time of the              who has the DOCUMENT;
        INCIDENT? If so, state:                                                (d) identify all DOCUMENTS that are part of any
        (a) your location when you first saw it;                                   modification to the agreement, and for each state the
                                                                                   name, ADDRESS, and telephone number of each
        (b) the color;                                                             PERSON who has the DOCUMENT;
        (c) the number of seconds it had been that color; and                  (e) state each modification not in writing, the date, and the
        (d) whether the color changed between the time you first                   name, ADDRESS, and telephone number of each
            saw it and the INCIDENT.                                               PERSON agreeing to the modification, and the date
                                                                                   the modification was made;
        20.8 State how the INCIDENT occurred, giving the speed,
        direction, and location of each vehicle involved:                      (f)   identify all DOCUMENTS that evidence any
                                                                                     modification of the agreement not in writing and for
        (a) just before the INCIDENT;                                                each state the name, ADDRESS, and telephone
        (b) at the time of the INCIDENT; and (c) just after the                      number of each PERSON who has the DOCUMENT.
            INCIDENT.
                                                                               50.2 Was there a breach of any agreement alleged in the
        20.9 Do you have information that a malfunction or defect in           pleadings? If so, for each breach describe and give the
        a vehicle caused the INCIDENT? If so:                                  date of every act or omission that you claim is the breach of
        (a) identify the vehicle;                                              the agreement.

        (b) identify each malfunction or defect;                               50.3 Was performance of any agreement alleged in the
                                                                               pleadings excused? If so, identify each agreement excused
        (c) state the name, ADDRESS, and telephone number of                   and state why performance was excused.
            each PERSON who is a witness to or has information
            about each malfunction or defect; and                              50.4 Was any agreement alleged in the pleadings
                                                                               terminated by mutual agreement, release, accord and
        (d) state the name, ADDRESS, and telephone number of                   satisfaction, or novation? If so, identify each agreement
            each PERSON who has custody of each defective part.                terminated, the date of termination, and the basis of the
        20.10 Do you have information that any malfunction or                  termination.
        defect in a vehicle contributed to the injuries sustained in           50.5 Is any agreement alleged in the pleadings
        the INCIDENT? If so:                                                   unenforceable? If so, identify each unenforceable
        (a) identify the vehicle;                                              agreement and state why it is unenforceable.
        (b) identify each malfunction or defect;                               50.6 Is any agreement alleged in the pleadings
                                                                               ambiguous? If so, identify each ambiguous agreement and
        (c) state the name, ADDRESS, and telephone number of
                                                                               state why it is ambiguous.
            each PERSON who is a witness to or has information
            about each malfunction or defect; and                         60.0 [Reserved]

DISC-001 [Rev. January 1, 2008]                                                                                                      Page 8 of 8
                                                        FORM INTERROGATORIES—GENERAL
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 88 of 130 Page ID #:99




                                              PROOF OF SERVICE
  1

  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  3        I am employed in the County of Los Angeles, State of California. I am over the age of 18
    and not a party to the within action; my business address is 707 Wilshire Boulevard, 46th Floor,
  4 Los Angeles, California 90017. On May 26, 2021, I served the foregoing document(s) described as:

  5
                          FORM INTERROGATORIES – GENERAL (SET ONE)
  6
      on interested parties in this action as follows:
  7
                                                          Counsel for Plaintiff, Luz Guzman
  8     Young K. Park, Esq.
        Brent P. Marlis, Esq.
                                                          Tel. (323) 922-2000 | Fax (323) 922-2000
  9     Emily J. Tripodi, Esq.
        Marlis Park, P.C.
 10                                                       young@marlispark.com
        3600 Wilshire Blvd., Suite 1815
                                                          brent@marlispark.com
        Los Angeles, CA 90010
 11                                                       emily@marlispark.com
 12 ☒       BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the document(s)
 13         to be sent from e-mail address crystal.hill@limnexus.com to the persons at the e-mail
            address(es) listed in the Service List. I did not receive within a reasonable time after the
 14         transmission, any electronic message or other indication that the transmission was
            unsuccessful.
 15

 16 ☒       I declare under penalty of perjury under the laws of the State of California that the above is
    true and correct.
 17
      Dated: May 26, 2021
 18

 19
                                                                 Crystal Hill
 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 89 of 130 Page ID #:100




                          Exhibit 5
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 90 of 130 Page ID #:101




     MARLIS PARK, P.C.
   1 Young K. Park SB# 287589

   2 E-Mail: young@marlispark.com
     Brent P. Marlis SB# 284654
   3 E-Mail: brent@marlispark.com
     Emily J. Tripodi SB# 334054
   4 E-Mail: emily@marlispark.com
     3600 Wilshire Boulevard, Suite 1815
   5
     Los Angeles, CA 90010
   6 Tel: 323-922-2000
     Fax: 323-922-2000
   7
     Attorneys for Plaintiff,
   8 LUZ GUZMAN

   9
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
  10
                              FOR THE COUNTY OF SAN BERNARDINO
  11
  12 LUZ GUZMAN, an individual;                       Case No.: CIVSB2108753
  13         Plaintiff,                               PLAINTIFF LUZ GUZMAN’S
                                                      RESPONSE TO DEFENDANT WAL-
  14
             vs.                                      MART ASSOCIATES, INC. AND
  15                                                  WALMART, INC.’S FORM
     WAL-MART ASSOCIATES, INC., a                     INTERROGATORIES – GENERAL, SET
  16 Delaware Corporation; WALMART, INC., a           ONE
     Delaware Corporation; and DOES 1 through
  17 50,                                              Judge: Hon. Janet M. Frangie
  18                                                  Dept: S29
             Defendants.                              Action Filed: March 18, 2021
  19                                                  Trial Date: Not Set

  20
  21 PROPOUNDING PARTY: Defendant WAL-MART ASSOCIATES, INC. and WALMART,
  22 INC.
  23 RESPONDING PARTY:             Plaintiff LUZ GUZMAN

  24 SET NO.:                      ONE

  25         Plaintiff Luz Guzman (“Plaintiff” or “Responding Party”) hereby responds to the Form

  26 Interrogatories – General, Set One of Defendant Wal-Mart Associates, Inc. and Walmart, Inc.
  27 (“Defendant,” “WM,” or “Propounding Party”) as follows:
  28
                                                 -1-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 91 of 130 Page ID #:102




   1                                    PRELIMINARY STATEMENT

   2          Each of the following responses is made solely for the purpose of this action. Each response
   3 is subject to any and all objections to competency, relevance, materiality, proprietary, and
   4 admissibility. In addition, each response is subject to any and all objections and/or grounds that
   5 would require the exclusion of any statement or material provided, or nay part thereof, to any

   6 interrogatory which were asked of, or any statement or any statement or material provided by,
   7 witnesses present and testifying in court. All objections are reserved and may be asserted at the time
   8 of trial. The responses are based upon information presently available to Responding Party. The fact

   9 that Responding Party has responded to or objected to any Interrogatory should not be taken as an
  10 admission that the Interrogatory or response thereto constitutes admissible evidence. The mere fact
  11 that Responding Party has responded to part of, or all of, any Interrogatory is not intended to be, and
  12 shall not constitute a waiver by Responding Party of any objections to the Interrogatory.
  13          Responding Party has not completed its investigation and discovery of the matters at issue in
  14 this action and the responses are based upon its knowledge, information and believe as of this date.
  15 Responding Party reserves the right to make further responses if it appears that any omission or
  16 error has been made in connection with these responses or in the event future or more accurate
  17 information is available. The responses are made without prejudice to the right to present at trial
  18 such additional evidence as may be later discovered or evaluated.
  19                                       GENERAL OBJECTIONS
  20          Responding Party objects to the Interrogatories to the extent they request any information
  21 Protected by privilege, including the attorney-client privilege and attorney work product doctrine. In
  22 particular, without waiving the generality of this objection, writings transmitted by or between
  23 Responding Party (or its principals or agents) and his counsel or prepared and/or maintained
  24 internally by counsel, or prepared and/or maintained by Responding Party in contemplation or in
  25 connection with litigation, will not be referred to in these responses.
  26
  27
  28
                                                 -2-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 92 of 130 Page ID #:103




   1                RESPONSES TO FORM INTERROGATORIES – GENERAL, SET ONE

   2 Form Interrogatory No. 1.1:
   3          State the name, ADDRESS, telephone number, and relationship to you of each PERSON
   4 who prepared or assisted in the preparation of the responses to these interrogatories
   5 Response to Form Interrogatory No. 1.1:

   6          Responding Party objects to this interrogatory on the following grounds that it is vague and
   7 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
   8 discovery of admissible evidence; it seeks information that is protected by the attorney-client

   9 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
  10 information that violates the constitutional right to privacy of Responding Party and/or others.
  11          Subject to and without waiving the foregoing objections, Responding Party responds as
  12 follows: Young K. Park, 3600 Wilshire Boulevard, Suite 1815, Los Angeles, CA 90010, 323-922-
  13 2000, Responding Party’s attorney of record; Emily J. Tripodi, 3600 Wilshire Boulevard, Suite
  14 1815, Los Angeles, CA 90010, 323-922-2000, Responding Party’s attorney of record; Plaintiff Luz
  15 Guzman, who may be contacted through counsel.
  16          Discovery is ongoing. Responding Party reserves the right to supplement or amend
  17 this response.
  18 Form Interrogatory No. 2.1:
  19          State:
  20          (a)      your name;
  21          (b)      every name you have used in the past; and
  22          (c)      the dates you used each name.
  23 Response to Form Interrogatory No. 2.1:
  24          Responding Party objects to this interrogatory on the following grounds that it is vague and
  25 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
  26 discovery of admissible evidence; it seeks information that is protected by the attorney-client
  27
  28
                                                 -3-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 93 of 130 Page ID #:104




   1 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

   2 information that violates the constitutional right to privacy of Responding Party and/or others.

   3          Subject to and without waiving the foregoing objections, Responding Party responds as

   4 follows:

   5          (a) Luz Guzman;

   6          (b) Luz Guzman;

   7          (c)                       –present.

   8          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
   9 response.

  10 Form Interrogatory No. 2.2:

  11          State the date and place of your birth

  12 Response to Form Interrogatory No. 2.2:

  13          Responding Party objects to this interrogatory on the following grounds that it is vague and

  14 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

  15 discovery of admissible evidence; it seeks information that is protected by the attorney-client

  16 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

  17 information that violates the constitutional right to privacy of Responding Party and/or others.

  18          Subject to and without waiving the foregoing objections, Responding Party responds as

  19 follows:                       ;                  .

  20          Discovery is ongoing. Responding Party reserves the right to supplement or amend this

  21 response.

  22 Form Interrogatory No. 2.5:

  23          State:

  24          (a)      your present residence ADDRESS;

  25          (b)      your residence ADDRESSES for the past five years; and

  26          (c)      the dates you lived at each ADDRESS.

  27

  28
                                                 -4-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 94 of 130 Page ID #:105




   1 Response to Form Interrogatory No. 2.5:

   2          Responding Party objects to this interrogatory on the following grounds that it is vague and

   3 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

   4 discovery of admissible evidence; it seeks information that is protected by the attorney-client

   5 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

   6 information that violates the constitutional right to privacy of Responding Party and/or others.

   7          Subject to and without waiving the foregoing objections, Responding Party responds as

   8 follows:
   9          (a)                           , Pomona, CA                        .
  10          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
  11 response.

  12 Form Interrogatory No. 2.6:

  13          State:

  14          (a)      the name, ADDRESS, and telephone number of your present employer or place of

  15          self-employment; and

  16          (b)      the name, ADDRESS, dates of employment, job title, and nature of work for each

  17          employer or self-employment you have had from five years before the INCIDENT until

  18          today.

  19 Response to Form Interrogatory No. 2.6:

  20          Responding Party objects to this interrogatory on the following grounds that it is vague and

  21 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

  22 discovery of admissible evidence; it seeks information that is protected by the attorney-client

  23 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

  24 information that violates the constitutional right to privacy of Responding Party and/or others.

  25          Subject to and without waiving the foregoing objections, Responding Party responds as

  26 follows:

  27          (a) Responding Party is not currently employed.

  28
                                                 -5-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 95 of 130 Page ID #:106




   1          (b) Propounding Party; November 9, 1999–February 9, 2021; Cap 1 Supervisor; supervised

   2 sales associates, unloaded trucks, worked the sales floor.

   3          Discovery is ongoing. Responding Party reserves the right to supplement or amend this

   4 response.

   5 Form Interrogatory No. 2.7:

   6          State:

   7          (a)      the name and ADDRESS of each school or other academic or vocational institution

   8          you have attended, beginning with high school;
   9          (b)      the dates you attended;
  10          (c)      the highest grade level you have completed; and
  11          (d)      the degrees received.
  12 Response to Form Interrogatory No. 2.7:

  13          Responding Party objects to this interrogatory on the following grounds that it is vague and

  14 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

  15 discovery of admissible evidence; it seeks information that is protected by the attorney-client

  16 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

  17 information that violates the constitutional right to privacy of Responding Party and/or others.

  18          Subject to and without waiving the foregoing objections, Responding Party responds as

  19 follows:

  20          (a)                                                                                 .

  21          (b) 1991–1995.

  22          (c) 12th.

  23          (d) High school diploma.

  24

  25          (a)

  26          (b) 1995–1996.

  27          (c) One year.

  28
                                                 -6-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 96 of 130 Page ID #:107




   1          (d) Not applicable.

   2

   3          (a)                                                                           .

   4          (b) 2021–present.

   5          (c) Ongoing.

   6          (d) Not applicable.

   7

   8          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
   9 response.

  10 Form Interrogatory No. 2.8:

  11          Have you ever been convicted of a felony? If so, for each conviction state:

  12          (a)    the city and state where you were convicted;

  13          (b)    the date of conviction;

  14          (c)    the offense; and

  15          (d)    the court and case number.

  16 Response to Form Interrogatory No. 2.8:

  17          Responding Party objects to this interrogatory on the following grounds that it is vague and

  18 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

  19 discovery of admissible evidence; it seeks information that is protected by the attorney-client

  20 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

  21 information that violates the constitutional right to privacy of Responding Party and/or others.

  22          Subject to and without waiving the foregoing objections, Responding Party responds as

  23 follows: No.

  24          Discovery is ongoing. Responding Party reserves the right to supplement or amend this

  25 response.

  26 Form Interrogatory No. 2.9:

  27          Can you speak English with ease? If not, what language and dialect do you normally use?

  28
                                                 -7-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 97 of 130 Page ID #:108




   1 Response to Form Interrogatory No. 2.9:

   2          Responding Party objects to this interrogatory on the following grounds that it is vague and
   3 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
   4 discovery of admissible evidence; it seeks information that is protected by the attorney-client
   5 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

   6 information that violates the constitutional right to privacy of Responding Party and/or others.
   7          Subject to and without waiving the foregoing objections, Responding Party responds as
   8 follows: Yes.

   9          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
  10 response.
  11 Form Interrogatory No. 2.10:
  12          Can you read and write English with ease? If not, what language and dialect do you
  13 normally use?
  14 Response to Form Interrogatory No. 2.10:
  15          Responding Party objects to this interrogatory on the following grounds that it is vague and
  16 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
  17 discovery of admissible evidence; it seeks information that is protected by the attorney-client
  18 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
  19 information that violates the constitutional right to privacy of Responding Party and/or others.
  20          Subject to and without waiving the foregoing objections, Responding Party responds as
  21 follows: Yes.
  22          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
  23 response.
  24 Form Interrogatory No. 2.11:
  25          At the time of the INCIDENT were you acting as an agent or employee for any PERSON? If
  26 so, state:
  27          (a)    the name, ADDRESS, and telephone number of that PERSON: and
  28
                                                 -8-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 98 of 130 Page ID #:109




   1          (b)    a description of your duties.

   2 Response to Form Interrogatory No. 2.11:
   3          Responding Party objects to this interrogatory on the following grounds that it is vague and
   4 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
   5 discovery of admissible evidence; it seeks information that is protected by the attorney-client

   6 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
   7 information that violates the constitutional right to privacy of Responding Party and/or others.
   8          Subject to and without waiving the foregoing objections, Responding Party responds as

   9 follows: Yes.
  10          (a) Propounding Party.
  11          (b) Supervised sales associates, unloaded trucks, worked the sales floor.
  12          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
  13 response.
  14 Form Interrogatory No. 2.12:
  15          At the time of the INCIDENT did you or any other person have any physical, emotional, or
  16 mental disability or condition that may have contributed to the occurrence of the INCIDENT? If so,
  17 for each person state:
  18          (a)    the name, ADDRESS, and telephone number;
  19          (b)    the nature of the disability or condition; and
  20          (c)    the manner in which the disability or condition contributed to the occurrence of
  21          the INCIDENT.
  22 Response to Form Interrogatory No. 2.12:
  23          Responding Party objects to this interrogatory on the following grounds that it is vague and
  24 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
  25 discovery of admissible evidence; it seeks information that is protected by the attorney-client
  26 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
  27 information that violates the constitutional right to privacy of Responding Party and/or others.
  28
                                                 -9-
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 99 of 130 Page ID #:110




   1          Subject to and without waiving the foregoing objections, Responding Party responds as

   2 follows: Not to Responding Party’s current knowledge and information.
   3          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
   4 response.
   5 Form Interrogatory No. 6.1:

   6          Do you attribute any physical, mental, or emotional injuries to the INCIDENT?
   7 Response to Form Interrogatory No. 6.1:
   8          Responding Party objects to this interrogatory on the following grounds that it is vague and

   9 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
  10 discovery of admissible evidence; it seeks information that is protected by the attorney-client
  11 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
  12 information that violates the constitutional right to privacy of Responding Party and/or others.
  13          Subject to and without waiving the foregoing objections, Responding Party responds as
  14 follows: Yes.
  15          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
  16 response.
  17 Form Interrogatory No. 6.2:
  18          Identify each injury you attribute to the INCIDENT and the area of your body affected.
  19 Response to Form Interrogatory No. 6.2:
  20          Responding Party objects to this interrogatory on the following grounds that it is vague and
  21 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
  22 discovery of admissible evidence; it seeks information that is protected by the attorney-client
  23 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
  24 information that violates the constitutional right to privacy of Responding Party and/or others.
  25          Subject to and without waiving the foregoing objections, Responding Party responds as
  26 follows: Physical, mental, and/or emotional injuries include: depression, anxiety, generalized stress,
  27 panic, insomnia.
  28
                                                 - 10 -
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 100 of 130 Page ID
                                   #:111



 1          Discovery is ongoing. Responding Party reserves the right to supplement or amend this

 2 response.
 3 Form Interrogatory No. 6.3:
 4          Do you still have any complaints that you attribute to the INCIDENT? If so, for each
 5 complaint state:

 6          (a)    a description;
 7          (b)    whether the complaint is subsiding, remaining the same, or becoming worse; and
 8          (c)    the frequency and duration.

 9 Response to Form Interrogatory No. 6.3:
10          Responding Party objects to this interrogatory on the following grounds that it is vague and
11 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
12 discovery of admissible evidence; it seeks information that is protected by the attorney-client
13 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
14 information that violates the constitutional right to privacy of Responding Party and/or others.
15          Subject to and without waiving the foregoing objections, Responding Party responds as
16 follows: Yes.
17          (a) Depression, anxiety, generalized stress, panic, insomnia.
18          (b) Remaining the same.
19          (c) Daily.
20          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
21 response.
22 Form Interrogatory No. 6.4:
23          Did you receive any consultation or examination (except from expert witnesses covered by
24 Code of Civil Procedure sections 2034.210- 2034.310) or treatment from a HEALTH CARE
25 PROVIDER for any injury you attribute to the INCIDENT? If so, for each HEALTH CARE
26 PROVIDER state:
27          (a)    the name, ADDRESS, and telephone number,
28
                                               - 11 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 101 of 130 Page ID
                                   #:112



 1          (b)    the type of consultation, examination, or treatment provided;

 2          (c)    the dates you received consultation, examination, or treatment; and
 3          (d)    the charges to date.
 4 Response to Form Interrogatory No. 6.4:
 5          Responding Party objects to this interrogatory on the following grounds that it is vague and

 6 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 7 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 8 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

 9 information that violates the constitutional right to privacy of Responding Party and/or others.
10          Subject to and without waiving the foregoing objections, Responding Party responds as
11 follows: Not at this time.
12          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
13 response.
14 Form Interrogatory No. 6.5:
15          Have you taken any medication, prescribed or not, as a result of injuries that you attribute to
16 the INCIDENT? If so, for each medication state:
17          (a)    the name;
18          (b)    the PERSON who prescribed or furnished it;
19          (c)    the date it was prescribed or furnished;
20          (d)    the dates you began and stopped taking it; and
21          (e)    the cost to date
22 Response to Form Interrogatory No. 6.5:
23          Responding Party objects to this interrogatory on the following grounds that it is vague and
24 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
25 discovery of admissible evidence; it seeks information that is protected by the attorney-client
26 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
27 information that violates the constitutional right to privacy of Responding Party and/or others.
28
                                               - 12 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 102 of 130 Page ID
                                   #:113



 1          Subject to and without waiving the foregoing objections, Responding Party responds as

 2 follows: Not at this time.
 3          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
 4 response.
 5 Form Interrogatory No. 6.6:

 6          Are there any other medical services necessitated by the injuries that you attribute to the
 7 INCIDENT that were not previously listed (for example, ambulance, nursing, prosthetics)? If so, for
 8 each service state:

 9          (a)    the nature;
10          (b)    the date;
11          (c)    the cost; and
12          (d)    the name, ADDRESS, and telephone number of each provider.
13 Response to Form Interrogatory No. 6.6:
14          Responding Party objects to this interrogatory on the following grounds that it is vague and
15 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
16 discovery of admissible evidence; it seeks information that is protected by the attorney-client
17 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
18 information that violates the constitutional right to privacy of Responding Party and/or others.
19          Subject to and without waiving the foregoing objections, Responding Party responds as
20 follows: Not to Responding Party’s present knowledge and information.
21          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
22 response.
23 Form Interrogatory No. 6.7:
24          Has any HEALTH CARE PROVIDER advised that you may require future or additional
25 treatment for any injuries that you attribute to the INCIDENT? If so, for each injury state:
26          (a)    the name and ADDRESS of each HEALTH CARE PROVIDER;
27          (b)    the complaints for which the treatment was advised; and
28
                                               - 13 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 103 of 130 Page ID
                                   #:114



 1          (c)      the nature, duration, and estimated cost of the treatment.

 2 Response to Form Interrogatory No. 6.7:
 3          Responding Party objects to this interrogatory on the following grounds that it is vague and
 4 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 5 discovery of admissible evidence; it seeks information that is protected by the attorney-client

 6 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
 7 information that violates the constitutional right to privacy of Responding Party and/or others.
 8          Subject to and without waiving the foregoing objections, Responding Party responds as

 9 follows: Not at this time.
10          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
11 response.
12 Form Interrogatory No. 8.1:
13          Do you attribute any loss of income or earning capacity to the INCIDENT?
14 Response to Form Interrogatory No. 8.1:
15          Responding Party objects to this interrogatory on the following grounds that it is vague and
16 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
17 discovery of admissible evidence; it seeks information that is protected by the attorney-client
18 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
19 information that violates the constitutional right to privacy of Responding Party and/or others.
20          Subject to and without waiving the foregoing objections, Responding Party responds as
21 follows: Yes.
22          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
23 response.
24 Form Interrogatory No. 8.2:
25          State:
26          (a)      the nature of your work;
27          (b)      your job title at the time of the INCIDENT; and
28
                                               - 14 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 104 of 130 Page ID
                                   #:115



 1          (c)    the date your employment began.

 2 Response to Form Interrogatory No. 8.2:
 3          Responding Party objects to this interrogatory on the following grounds that it is vague and
 4 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 5 discovery of admissible evidence; it seeks information that is protected by the attorney-client

 6 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
 7 information that violates the constitutional right to privacy of Responding Party and/or others.
 8          Subject to and without waiving the foregoing objections, Responding Party responds as

 9 follows:
10          (a) Supervised sales associates, unloaded trucks, worked the sales floor.
11          (b) Cap 1 Supervisor.
12          (c) November 9, 1999.
13          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
14 response.
15 Form Interrogatory No. 8.3:
16          State the last date before the INCIDENT that you worked for compensation.
17 Response to Form Interrogatory No. 8.3:
18          Responding Party objects to this interrogatory on the following grounds that it is vague and
19 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
20 discovery of admissible evidence; it seeks information that is protected by the attorney-client
21 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
22 information that violates the constitutional right to privacy of Responding Party and/or others.
23          Subject to and without waiving the foregoing objections, Responding Party responds as
24 follows: On or around December 2018.
25          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
26 response.
27
28
                                               - 15 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 105 of 130 Page ID
                                   #:116



 1 Form Interrogatory No. 8.4:

 2          State your monthly income at the time of the INCIDENT and how the amount was
 3 calculated.
 4 Response to Form Interrogatory No. 8.4:
 5          Responding Party objects to this interrogatory on the following grounds that it is vague and

 6 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 7 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 8 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

 9 information that violates the constitutional right to privacy of Responding Party and/or others.
10          Subject to and without waiving the foregoing objections, Responding Party responds as
11 follows: $3572.40. Responding Party made $20.61 per hour and worked forty hours per week. This
12 amounts to $3572.40 per month.
13          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
14 response.
15 Form Interrogatory No. 8.5:
16          State the date you returned to work at each place of employment following the INCIDENT.
17 Response to Form Interrogatory No. 8.5
18          Responding Party objects to this interrogatory on the following grounds that it is vague and
19 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
20 discovery of admissible evidence; it seeks information that is protected by the attorney-client
21 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
22 information that violates the constitutional right to privacy of Responding Party and/or others.
23          Subject to and without waiving the foregoing objections, Responding Party responds as
24 follows: Responding Party has not returned to work.
25          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
26 response.
27
28
                                               - 16 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 106 of 130 Page ID
                                   #:117



 1 Form Interrogatory No. 8.6:

 2          State the dates you did not work and for which you lost income as a result of the
 3 INCIDENT.
 4 Response to Form Interrogatory No. 8.6:
 5          Responding Party objects to this interrogatory on the following grounds that it is vague and

 6 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 7 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 8 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

 9 information that violates the constitutional right to privacy of Responding Party and/or others.
10          Subject to and without waiving the foregoing objections, Responding Party responds as
11 follows: February 9, 2021–present.
12          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
13 response.
14 Form Interrogatory No. 8.7:
15          State the total income you have lost to date as a result of the INCIDENT and how the
16 amount was calculated.
17 Response to Form Interrogatory No. 8.7:
18          Responding Party objects to this interrogatory on the following grounds that it is vague and
19 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
20 discovery of admissible evidence; it seeks information that is protected by the attorney-client
21 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
22 information that violates the constitutional right to privacy of Responding Party and/or others.
23          Subject to and without waiving the foregoing objections, Responding Party responds as
24 follows: $16,488.00. Responding Party made $20.61 per hour and worked forty hours per week.
25 Responding Party has been unemployed for 20 weeks, since February 9, 2021.
26          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
27 response.
28
                                               - 17 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 107 of 130 Page ID
                                   #:118



 1 Form Interrogatory No. 8.8:

 2          Will you lose income in the future as a result of the INCIDENT? If so, state:
 3          (a)      the facts upon which you base this contention;
 4          (b)      an estimate of the amount;
 5          (c)      an estimate of how long you will be unable to work; and

 6          (d)      how the claim for future income is calculated.
 7 Response to Form Interrogatory No. 8.8:
 8          Responding Party objects to this interrogatory on the following grounds that it is vague and

 9 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
10 discovery of admissible evidence; it seeks information that is protected by the attorney-client
11 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
12 information that violates the constitutional right to privacy of Responding Party and/or others.
13          Subject to and without waiving the foregoing objections, Responding Party responds as
14 follows: Yes.
15          (a) In light of the ongoing pandemic and Responding Party’s medical condition, Responding
16                Party will continue to lose income for the foreseeable future.
17          (b) $85,737.60.
18          (c) At least two years of income.
19          (d) Responding Party earned $20.61 per hour, which amounts to a yearly income of
20                $42,868.80.
21          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
22 response.
23 Form Interrogatory No. 9.1:
24          Are there any other damages that you attribute to the INCIDENT? If so, for each item of
25 damage state:
26          (a)      the nature;
27          (b)      the date it occurred;
28
                                               - 18 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 108 of 130 Page ID
                                   #:119



 1          (c)    the amount; and

 2          (d)    the name, ADDRESS, and telephone number of each PERSON to whom an
 3          obligation was incurred.
 4 Response to Form Interrogatory No. 9.1:
 5          Responding Party objects to this interrogatory on the following grounds that it is vague and

 6 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 7 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 8 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

 9 information that violates the constitutional right to privacy of Responding Party and/or others.
10          Subject to and without waiving the foregoing objections, Responding Party responds as
11 follows: Unknown at this time.
12          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
13 response.
14 Form Interrogatory No. 9.2:
15          Do any DOCUMENTS support the existence or amount of any item of damages claimed in
16 interrogatory 9.1? If so, describe each document and state the name, ADDRESS, and telephone
17 number of the PERSON who has each DOCUMENT.
18 Response to Form Interrogatory No. 9.2:
19          Responding Party objects to this interrogatory on the following grounds that it is vague and
20 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
21 discovery of admissible evidence; it seeks information that is protected by the attorney-client
22 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
23 information that violates the constitutional right to privacy of Responding Party and/or others.
24          Subject to and without waiving the foregoing objections, Responding Party responds as
25 follows: Unknown at this time.
26          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
27 response.
28
                                               - 19 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 109 of 130 Page ID
                                   #:120



 1 Form Interrogatory No. 11.1:

 2           Except for this action, in the past 10 years have you filed an action or made a written claim
 3 or demand for compensation for your personal injuries? If so, for each action, claim, or demand
 4 state:
 5           (a)    the date, time, and place and location (closest street ADDRESS or intersection) of

 6           the INCIDENT giving rise to the action, claim, or demand;
 7           (b)    the name, ADDRESS, and telephone number of each PERSON against whom the
 8           claim or demand was made, or the action filed;

 9           (c)    the court, names of the parties, and case number of any action filed;
10           (d)    the name, ADDRESS, and telephone number ·of any attorney representing you;
11           (e)    whether the claim or action has been resolved or is pending; and
12           (f)    a description of the injury.
13 Response to Form Interrogatory No. 11.1:
14           Responding Party objects to this interrogatory on the following grounds that it is vague and
15 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
16 discovery of admissible evidence; it seeks information that is protected by the attorney-client
17 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
18 information that violates the constitutional right to privacy of Responding Party and/or others.
19           Subject to and without waiving the foregoing objections, Responding Party responds as
20 follows: No.
21           Discovery is ongoing. Responding Party reserves the right to supplement or amend this
22 response.
23 Form Interrogatory No. 11.2:
24           In the past 10 years have you made a written claim or demand for workers' compensation
25 benefits? If so, for each claim or demand state:
26           (a)    the date, time, and place of the INCIDENT giving rise to the claim;
27
28
                                                 - 20 -
            PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                       WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 110 of 130 Page ID
                                   #:121



 1          (b)       the name, ADDRESS, and telephone number of your employer at the time of the

 2          injury;
 3          (c)       the name, ADDRESS, and telephone number of the workers' compensation insurer
 4          and the claim number;
 5          (d)       the period of time during which you received workers' compensation benefits;

 6          (e)       a description of the injury;
 7          (f)       the name, ADDRESS, and telephone number of any HEALTH CARE PROVIDER
 8          who provided services; and

 9          (g)       the case number at the Workers' Compensation Appeals Board.
10 Response to Form Interrogatory No. 11.2:
11          Responding Party objects to this interrogatory on the following grounds that it is vague and
12 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
13 discovery of admissible evidence; it seeks information that is protected by the attorney-client
14 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
15 information that violates the constitutional right to privacy of Responding Party and/or others.
16          Subject to and without waiving the foregoing objections, Responding Party responds as
17 follows: No.
18          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
19 response.
20 Form Interrogatory No. 12.1:
21          State the name, ADDRESS, and telephone number of each individual:
22          (a)       who witnessed the INCIDENT or the events occurring immediately before or after
23          the INCIDENT;
24          (b)       who made any statement at the scene of the INCIDENT;
25          (c)       who heard any statements made about the INCIDENT by any individual at the scene;
26          and
27
28
                                               - 21 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 111 of 130 Page ID
                                   #:122



 1          (d)      who YOU OR ANYONE ACTING ON YOUR BEHALF claim has knowledge of

 2          the INCIDENT (except for expert witnesses covered by Code of Civil Procedure section
 3          2034).
 4 Response to Form Interrogatory No. 12.1:
 5          Responding Party objects to this interrogatory on the following grounds that it is vague and

 6 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 7 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 8 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

 9 information that violates the constitutional right to privacy of Responding Party and/or others.
10          Subject to and without waiving the foregoing objections, Responding Party responds as
11 follows:
12          (a) Responding Party; Propounding Party; “Sara (employee of Propounding Party);”
13                “Robert (employee of Propounding Party);” “Maria (employee of Propounding Party);”
14                “Rocio (employee of Propounding Party);” “Brenda (employee of Propounding Party);”
15                “Sonia (employee of Propounding Party);” Kaitlyn Boyd (employee of Propounding
16                Party).
17          (b) Responding Party; Propounding Party; “Sara (employee of Propounding Party);”
18                “Robert (employee of Propounding Party);” “Maria (employee of Propounding Party);”
19                “Rocio (employee of Propounding Party);” “Brenda (employee of Propounding Party);”
20                “Sonia (employee of Propounding Party);” Kaitlyn Boyd (employee of Propounding
21                Party).
22          (c) Responding Party; Propounding Party; “Sara (employee of Propounding Party);”
23                “Robert (employee of Propounding Party);” “Maria (employee of Propounding Party);”
24                “Rocio (employee of Propounding Party);” “Brenda (employee of Propounding Party);”
25                “Sonia (employee of Propounding Party);” Kaitlyn Boyd (employee of Propounding
26                Party).
27
28
                                               - 22 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 112 of 130 Page ID
                                   #:123



 1          (d) Responding Party; Propounding Party; “Sara (employee of Propounding Party);”

 2                “Robert (employee of Propounding Party);” “Maria (employee of Propounding Party);”
 3                “Rocio (employee of Propounding Party);” “Brenda (employee of Propounding Party);”
 4                “Sonia (employee of Propounding Party);” Kaitlyn Boyd (employee of Propounding
 5                Party).

 6          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
 7 response.
 8 Form Interrogatory No. 12.2:

 9          Have YOU OR ANYONE ACTING ON YOUR BEHALF interviewed any
10 individual concerning the INCIDENT? If so, for each individual state:
11          (a)      the name, ADDRESS, and telephone number of the individual interviewed;
12          (b)      the date of the interview; and
13          (c)      the name, ADDRESS, and telephone number of the PERSON who conducted the
14          interview.
15 Response to Form Interrogatory No. 12.2:
16          Responding Party objects to this interrogatory on the following grounds that it is vague and
17 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
18 discovery of admissible evidence; it seeks information that is protected by the attorney-client
19 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
20 information that violates the constitutional right to privacy of Responding Party and/or others.
21          Subject to and without waiving the foregoing objections, Responding Party responds as
22 follows: Not to Responding Party’s current knowledge and information.
23          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
24 response.
25 Form Interrogatory No. 12.3:
26          Have YOU OR ANYONE ACTING ON YOUR BEHALF obtained a written or recorded
27 statement from any individual concerning the INCIDENT? If so, for each statement state:
28
                                               - 23 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 113 of 130 Page ID
                                   #:124



 1          (a)     the name, ADDRESS, and telephone number of the individual from whom the

 2          statement was obtained;
 3          (b)     the name, ADDRESS, and telephone number of the individual who obtained the
 4          statement;
 5          (c)     the date the statement was obtained; and

 6          (d)     the name, ADDRESS, and telephone number of each PERSON who has the original
 7          statement or a copy.
 8 Response to Form Interrogatory No. 12.3:

 9          Responding Party objects to this interrogatory on the following grounds that it is vague and
10 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
11 discovery of admissible evidence; it seeks information that is protected by the attorney-client
12 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
13 information that violates the constitutional right to privacy of Responding Party and/or others.
14          Subject to and without waiving the foregoing objections, Responding Party responds as
15 follows: Not to Responding Party’s current knowledge and information.
16          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
17 response.
18 Form Interrogatory No. 12.4:
19          Do YOU OR ANYONE ACTING ON YOUR BEHALF know of any photographs, films, or
20 videotapes depicting any place, object, or individual concerning the INCIDENT or plaintiff’s
21 injuries? If so, state:
22          (a)     the number of photographs or feet of film or videotape;
23          (b)     the places, objects, or persons photographed, filmed, or videotaped;
24          (c)     the date the photographs, films, or videotapes were taken;
25          (d)     the name, ADDRESS, and telephone number of the individual taking the
26          photographs, films, or videotapes; and
27
28
                                               - 24 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 114 of 130 Page ID
                                   #:125



 1          (e)    the name, ADDRESS, and telephone number of each PERSON who has the original

 2          or a copy of the photographs, films, or videotapes.
 3 Response to Form Interrogatory No. 12.4:
 4          Responding Party objects to this interrogatory on the following grounds that it is vague and
 5 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

 6 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 7 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
 8 information that violates the constitutional right to privacy of Responding Party and/or others.

 9          Subject to and without waiving the foregoing objections, Responding Party responds as
10 follows: Not to Responding Party’s current knowledge and information.
11          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
12 response.
13 Form Interrogatory No. 12.5:
14          Do YOU OR ANYONE ACTING ON YOUR BEHALF know of any diagram,
15 reproduction, or model of any place or thing (except for items developed by expert witnesses
16 covered by Code of Civil Procedure sections 2034.210- 2034.310) concerning the INCIDENT? If
17 so, for each item state:
18          (a)    the type (i.e., diagram, reproduction, or model);
19          (b)    the subject matter; and
20          (c)    the name, ADDRESS, and telephone number of each PERSON who has it.
21 Response to Form Interrogatory No. 12.5:
22          Responding Party objects to this interrogatory on the following grounds that it is vague and
23 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
24 discovery of admissible evidence; it seeks information that is protected by the attorney-client
25 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
26 information that violates the constitutional right to privacy of Responding Party and/or others.
27
28
                                               - 25 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 115 of 130 Page ID
                                   #:126



 1          Subject to and without waiving the foregoing objections, Responding Party responds as

 2 follows: Not to Responding Party’s current knowledge and information.
 3          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
 4 response.
 5 Form Interrogatory No. 12.6:

 6          Was a report made by any PERSON concerning the INCIDENT? If so, state:
 7          (a)       the name, title, identification number, and employer of the PERSON who made the
 8          report;

 9          (b)       the date and type of report made;
10          (c)       the name, ADDRESS, and telephone number of the PERSON for whom the report
11          was made; and
12          (d)       the name, ADDRESS, and telephone number of each PERSON who has the original
13          or a copy of the report.
14 Response to Form Interrogatory No. 12.6:
15          Responding Party objects to this interrogatory on the following grounds that it is vague and
16 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
17 discovery of admissible evidence; it seeks information that is protected by the attorney-client
18 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
19 information that violates the constitutional right to privacy of Responding Party and/or others.
20          Subject to and without waiving the foregoing objections, Responding Party responds as
21 follows: Not to Responding Party’s current knowledge and information.
22          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
23 response.
24 Form Interrogatory No. 12.7:
25          Have YOU OR ANYONE ACTING ON YOUR BEHALF inspected the scene of the
26 INCIDENT? If so, for each inspection state:
27
28
                                               - 26 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 116 of 130 Page ID
                                   #:127



 1          (a)    the name, ADDRESS, and telephone number of the individual making the inspection

 2          (except for expert witnesses covered by Code of Civil Procedure sections 2034.210-
 3          2034.310); and
 4          (b)    the date of the inspection.
 5 Response to Form Interrogatory No. 12.7:

 6          Responding Party objects to this interrogatory on the following grounds that it is vague and
 7 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
 8 discovery of admissible evidence; it seeks information that is protected by the attorney-client

 9 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
10 information that violates the constitutional right to privacy of Responding Party and/or others.
11          Subject to and without waiving the foregoing objections, Responding Party responds as
12 follows: Not to Responding Party’s current knowledge and information.
13          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
14 response.
15 Form Interrogatory No. 13.1:
16          Have YOU OR ANYONE ACTING ON YOUR BEHALF conducted surveillance of any
17 individual involved in the INCIDENT or any party to this action? If so, for each surveillance state:
18          (a)    the name, ADDRESS, and telephone number of the individual or party;
19          (b)    the time, date, and place of the surveillance;
20          (c)    the name, ADDRESS, and telephone number of the individual who conducted the
21          surveillance· and
22          (d)    the name, ADDRESS, and telephone number of each PERSON who has the
23          original or a copy of any surveillance photograph, film, or videotape.
24 Response to Form Interrogatory No. 13.1:
25          Responding Party objects to this interrogatory on the following grounds that it is vague and
26 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
27 discovery of admissible evidence; it seeks information that is protected by the attorney-client
28
                                               - 27 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 117 of 130 Page ID
                                   #:128



 1 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks

 2 information that violates the constitutional right to privacy of Responding Party and/or others.
 3          Subject to and without waiving the foregoing objections, Responding Party responds as
 4 follows: Not to Responding Party’s current knowledge and information.
 5          Discovery is ongoing. Responding Party reserves the right to supplement or amend this

 6 response.
 7 Form Interrogatory No. 13.2:
 8          Has a written report been prepared on the surveillance? If so, for each written report state:

 9          (a)    the title;
10          (b)    the date;
11          (c)    the name, ADDRESS, and telephone number of the individual who prepared the
12          report; and
13          (d)    the name, ADDRESS, and telephone number of each PERSON who has the original
14          or a copy.
15 Response to Form Interrogatory No. 13.2
16          Responding Party objects to this interrogatory on the following grounds that it is vague and
17 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
18 discovery of admissible evidence; it seeks information that is protected by the attorney-client
19 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
20 information that violates the constitutional right to privacy of Responding Party and/or others.
21          Subject to and without waiving the foregoing objections, Responding Party responds as
22 follows: Not applicable.
23          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
24 response.
25 Form Interrogatory No. 14.1:
26          Do YOU OR ANYONE ACTING ON YOUR BEHALF contend that any PERSON
27 involved in the INCIDENT violated any statute, ordinance, or regulation and that the violation was
28
                                               - 28 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 118 of 130 Page ID
                                   #:129



 1 a legal (proximate) cause of the INCIDENT? If so, identify the name, ADDRESS, and telephone

 2 number of each PERSON and the statute, ordinance, or regulation that was violated.
 3 Response to Form Interrogatory No. 14.1:
 4          Responding Party objects to this interrogatory on the following grounds that it is vague and
 5 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the

 6 discovery of admissible evidence; it seeks information that is protected by the attorney-client
 7 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
 8 information that violates the constitutional right to privacy of Responding Party and/or others.

 9          Subject to and without waiving the foregoing objections, Responding Party responds as
10 follows: Unknown at this time.
11          Discovery is ongoing. Responding Party reserves the right to supplement or amend this
12 response.
13 Form Interrogatory No. 14.2:
14          Was any PERSON cited or charged with a violation of any statute, ordinance, or regulation
15 as a result of this INCIDENT? If so, for each PERSON state:
16          (a)    the name, ADDRESS, and telephone number of the PERSON;
17          (b)    the statute, ordinance, or regulation allegedly violated;
18          (c)    whether the PERSON entered a plea in response to the citation or charge and, if so,
19          the plea entered; and
20          (d)    the name and ADDRESS of the court or administrative agency, names of the parties,
21          and case number.
22 Response to Form Interrogatory No. 14.2:
23          Responding Party objects to this interrogatory on the following grounds that it is vague and
24 ambiguous; it seeks information that is neither relevant nor reasonably calculated to lead to the
25 discovery of admissible evidence; it seeks information that is protected by the attorney-client
26 privilege and work-product privileges; it is overbroad, unduly burdensome, and harassing; it seeks
27 information that violates the constitutional right to privacy of Responding Party and/or others.
28
                                               - 29 -
          PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                     WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 119 of 130 Page ID
                                   #:130



 1         Subject to and without waiving the foregoing objections, Responding Party responds as

 2 follows: Not to Responding Party’s current knowledge and information.
 3         Discovery is ongoing. Responding Party reserves the right to supplement or amend this
 4 response.
 5
     DATED: June 22, 2021                    MARLIS PARK, P.C.
 6
 7
 8                                           By:
                                                   Young K. Park
 9                                                 Brent P. Marlis
                                                   Emily J. Tripodi
10
                                                   Attorneys for Plaintiff,
11                                                 LUZ GUZMAN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              - 30 -
         PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
                    WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
DocuSign Envelope ID: E45FA02B-E7DF-4CC1-812A-84F48D02ECCF
           Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 120 of 130 Page ID
                                              #:131


                                                             VERIFICATION
            1
                                                         STATE OF CALIFORNIA
            2
                                                   COUNTY OF SAN BERNARDINO
            3

            4
                         I, Luz Guzman, have read the foregoing
            5

            6      PLAINTIFF GUZMAN’S RESPONSE TO DEFENDANTS WAL-MART ASSOCIATES,
                   INC. AND WALMART, INC.’S FORM INTERROGATORIES – GENERAL LAW (SET
            7                                     ONE)

            8      PLAINTIFF GUZMAN’S RESPONSE TO DEFENDANTS WAL-MART ASSOCIATES,
                  INC. AND WALMART, INC.’S REQUEST FOR PRODUCTION OF DOCUMENTS (SET
            9
                               ONE) AND DOCUMENTS PRODUCED THEREWITH
           10

           11            The matters stated in the foregoing documents are true of my own knowledge except as to

           12 those matters which are stated on information and belief, and as to those matters I believe them to

           13 be true.

           14
                         I declare under penalty of perjury under the laws of the State of California that the foregoing
           15
                is true and correct.
           16                          6/24/2021
                         Executed on ___________, at Pomona, CA.
           17

           18
                                 Luz Guzman
           19
                                   Name                                               Luz Guzman
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                                  -1-
                                                             VERIFICATION
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 121 of 130 Page ID
                                   #:132


  1                                            PROOF OF SERVICE
                                LUZ GUZMAN v. WAL-MART ASSOCIATES, INC., ET AL.
  2                               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  3      I am employed in the county of Los Angeles, State of California. I am over the age of 18 and not a party to the
      within action. My business address is 3600 Wilshire Blvd., Suite 1815, Los Angeles, CA 90010.
  4
         On June 28, 2021 I served the foregoing document described as:
  5
      PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
  6             WALMART, INC.’S FORM INTERROGATORIES – GENERAL, SET ONE
      PLAINTIFF LUZ GUZMAN’S RESPONSE TO DEFENDANT WAL-MART ASSOCIATES, INC. AND
  7          WALMART, INC.’S REQUEST FOR PRODUCTION OF DOCUMENTS, SET ONE
                       PLAINTIFF LUZ GUZMAN’S VERIFICATION PAGE
  8
      [ ] by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid, in the United
  9   States mail in the State of California addressed as set forth below:

 10   [ ] by placing a true copy thereof enclosed in a sealed envelope addressed as stated on the attached mailing list.

 11   [X ] by electronically serving the document(s) listed above to:
               Kenneth.Jones@LimNexus.com
 12            Jane.Kespradit@LimNexus.com
               Bethany.Peak@LimNexus.com
 13
      [ ] by having copies personally delivered to the designed party(ies)
 14
          As follows: I am “readily familiar” with the firm’s practice of collection and processing correspondence for
 15   mailing. Under that practice it would be deposited with U.S. postal service on the same day with postage thereon
      fully prepaid at Los Angeles, California in the ordinary course of business. I am aware that on motion of the party
 16   served, service is presumed invalid if postal cancellation date or postage meter date is more than one day after date of
      deposit for mailing in affidavit.
 17
      [x] (State) I declare under penalty of perjury the laws of the State of California that the foregoing is true and correct.
 18
      [ ] (Federal) I declare that I am employed in the office of a member of the bar of this court at whose direction the
 19   service was made

 20   Executed on June 28, 2021 at Los Angeles, California.

 21
                                                                        __________________
 22                                                                     Karen Arellano

 23                                                        MAILING LIST
          1.   Kenneth M. Jones, Esq.                      Attorneys for Wal-Mart Associates, Inc. and Walmart Inc.
 24            Jane N. Kespradit, Esq.
               Bethany J. Peak, Esq.
 25            LIMNEXUS LLP
               707 Wilshire Boulevard
 26            46th Floor
               Los Angeles, CA 90017
 27
 28

                                                            Proof of Service
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 122 of 130 Page ID
                                   #:133




                        Exhibit 6
              Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 123 of 130 Page ID
                                                 #:134

                                                                UNITED STATES
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                            WASHINGTON, DC 20549
                                                            ________________________

                                                                            FORM 8-K
                                                              CURRENT REPORT
                                                     PURSUANT TO SECTION 13 or 15(d) OF THE
                                                       SECURITIES EXCHANGE ACT OF 1934
                                                               Date of Report (date of earliest event reported)
                                                                        June 4, 2021 (June 2, 2021)


                                                                        Walmart Inc.
                                                          (Exact name of registrant as specified in its charter)

                         DE                                                       001-06991                                                 XX-XXXXXXX
  (State or other jurisdiction of incorporation or                      (Commission File Number)                              (I.R.S. Employer Identification No.)
                   organization)

                                                                           702 S.W. 8th Street
                                                                       Bentonville, AR 72716-0215
                                                           (Address of Principal Executive Offices) (Zip code)

                                                            Registrant's telephone number, including area code
                                                                              (479) 273-4000

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions:

☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)

☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))

☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

Securities registered pursuant to Section 12(b) of the Act:
                  Title of each class                                           Trading Symbol(s)                             Name of each exchange on which registered
         Common Stock, par value $0.10 per share                                      WMT                                                      NYSE
               1.900% Notes Due 2022                                                 WMT22                                                     NYSE
               2.550% Notes Due 2026                                                 WMT26                                                     NYSE

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of
the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

Emerging growth company ☐

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial
accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
             Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 124 of 130 Page ID
                                                #:135

Item 5.07. Submission of Matters to a Vote of Security Holders

         On June 2, 2021, Walmart Inc. (the “Company”) held its Annual Shareholders’ Meeting (the “Meeting”). As of the close of business on April 9, 2021, the
record date for the Meeting, there were 2,813,481,605 shares of the Company’s common stock outstanding, with each share entitled to one vote. The holders of
2,542,345,108 shares of the Company’s common stock were present in person or represented by proxy during the Meeting. During the Meeting, the Company’s
shareholders voted on the matters set forth below.

Election of Directors
         The Company’s shareholders elected for one-year terms all twelve persons nominated for election as directors as set forth in the Company’s proxy
statement dated April 22, 2021. The following table sets forth the vote of the shareholders at the meeting with respect to the election of directors:


             Nominee                            For                         Against                      Abstain                 Broker Non-Votes
Cesar Conde                                2,303,173,843                   12,104,071                   1,901,669                   225,165,525
Timothy P. Flynn                           2,300,727,687                   14,537,757                   1,914,139                   225,165,525
Sarah J. Friar                             2,256,500,022                   58,963,087                   1,716,474                   225,165,525
Carla A. Harris                            2,283,181,585                   32,269,573                   1,728,425                   225,165,525
Thomas W. Horton                           2,283,935,224                   31,200,582                   2,043,777                   225,165,525
Marissa A. Mayer                           2,295,316,308                   20,086,876                   1,776,399                   225,165,525
C. Douglas McMillon                        2,304,852,555                   10,458,896                   1,868,132                   225,165,525
Gregory B. Penner                          2,274,729,588                   40,524,303                   1,925,692                   225,165,525
Steven S Reinemund                         2,265,568,690                   49,507,505                   2,103,388                   225,165,525
Randall L. Stephenson                      2,291,903,866                   23,320,217                   1,955,500                   225,165,525
S. Robson Walton                           2,296,661,946                   18,825,889                   1,691,748                   225,165,525
Steuart L. Walton                          2,302,679,120                   12,742,289                   1,758,174                   225,165,525

Company Proposals
        Advisory Vote on Executive Compensation. The Company’s shareholders voted upon and approved, by nonbinding, advisory vote, the compensation of
the Company’s named executive officers, as described in the Company’s proxy statement dated April 22, 2021. The votes on this proposal were as follows:
                                                                                                                                    Broker
                          For                                 Against                            Abstain                           Non-Votes
                     2,200,696,825                          112,339,088                         4,143,670                         225,165,525

         Ratification of Independent Accountants. The Company’s shareholders voted upon and approved the ratification of the appointment of Ernst & Young
LLP to serve as the Company’s independent registered accountants for the fiscal year ending January 31, 2022. The votes on this proposal were as follows:
                          For                              Against                                Abstain
                    2,502,748,328                        37,231,141                              2,365,639
         There were no broker non-votes with respect to this proposal.

Shareholder Proposals
         The Company’s shareholders voted upon and rejected a shareholder proposal requesting a report on refrigerants released from Company operations. The
votes on this proposal were as follows:
                                                                                                                                    Broker
                         For                                  Against                            Abstain                       Non-Votes
                     127,596,140                           2,181,045,148                        8,538,295                         225,165,525

         Next, the Company’s shareholders voted upon and rejected a shareholder proposal requesting a report on lobbying disclosures. The votes on this proposal
were as follows:
                                                                                                                                    Broker
                         For                               Against                             Abstain                        Non-Votes
                     512,097,393                       1,795,639,120                          9,443,070                           225,165,525




          Then, the Company’s shareholders voted upon and rejected a shareholder proposal requesting a report on whether and how the Company’s racial justice
goals align with the starting pay for all classifications of Company associates. The votes on this proposal were as follows:
                                                                                                                                    Broker
                           For                                   Against                              Abstain                 Non-Votes
                      288,637,154                             1,978,808,006                         49,734,423                    225,165,525
             Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 125 of 130 Page ID
          The Company’s shareholders next voted upon and rejected a shareholder proposal requesting to create a pandemic workforce advisory council. The votes
on this proposal were as follows:
                                                                           #:136
                                                                                                                                    Broker
                          For                              Against                              Abstain                       Non-Votes
                     261,281,157                       2,004,631,319                          51,267,107                         225,165,525

        Finally, the Company’s shareholders voted upon and rejected a shareholder proposal requesting a report based on a review of the Business Roundtable’s
Statement on the Purpose of a Corporation and the Company’s governance and management systems. The votes on this proposal were as follows:
                                                                                                                                     Broker
                        For                               Against                              Abstain                        Non-Votes
                     53,666,255                        2,254,666,030                          8,847,298                           225,165,525



                                                                              2
             Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 126 of 130 Page ID
                                                #:137

                                                                          SIGNATURES

        Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.
         Dated: June 4, 2021

                                                                                                                   WALMART INC.

                                                                                                                   By:        /s/Gordon Y. Allison
                                                                                                                   Name:      Gordon Y. Allison
                                                                                                                   Title:     Senior Vice President, Office of the
                                                                                                                              Corporate Secretary, General Counsel
                                                                                                                              for Finance and Governance




                                                                                 3
Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 127 of 130 Page ID
                                   #:138




                        Exhibit 7
              Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 128 of 130 Page ID
                                                 #:139

                                                                UNITED STATES
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                            WASHINGTON, DC 20549
                                                            ________________________

                                                                            FORM 8-K
                                                              CURRENT REPORT
                                                     PURSUANT TO SECTION 13 or 15(d) OF THE
                                                       SECURITIES EXCHANGE ACT OF 1934
                                                               Date of Report (date of earliest event reported)
                                                                  February 18, 2021 (February 16, 2021)


                                                                        Walmart Inc.
                                                          (Exact name of registrant as specified in its charter)

                         DE                                                       001-06991                                                 XX-XXXXXXX
  (State or other jurisdiction of incorporation or                      (Commission File Number)                              (I.R.S. Employer Identification No.)
                   organization)

                                                                           702 S.W. 8th Street
                                                                       Bentonville, AR 72716-0215
                                                           (Address of Principal Executive Offices) (Zip code)

                                                            Registrant's telephone number, including area code
                                                                              (479) 273-4000

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions:

☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)

☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))

☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

Securities registered pursuant to Section 12(b) of the Act:
                  Title of each class                                           Trading Symbol(s)                             Name of each exchange on which registered
         Common Stock, par value $0.10 per share                                      WMT                                                      NYSE
               1.900% Notes Due 2022                                                 WMT22                                                     NYSE
               2.550% Notes Due 2026                                                 WMT26                                                     NYSE

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of
the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

Emerging growth company ☐

If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial
accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
             Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 129 of 130 Page ID
                                                #:140


Item 7.01. Regulation FD Disclosure.

On February 16, 2021, Walmart Inc. (“Walmart”) completed the sale of the outstanding shares of Asda Group Limited ("Asda"), which was Walmart’s retail
business in the United Kingdom. Walmart recognized a non-cash loss of approximately $5.7 billion, after tax, in the fourth quarter of the fiscal year ended January
31, 2021, when the business met the held for sale accounting criteria. The loss includes the loss on sale as well as the loss associated with the derecognition of the
Asda pension plan. Walmart expects earnings per share dilution from the sale of approximately $0.20 in the fiscal year ending January 31, 2022, primarily
reflecting the absence of net income associated with the Asda business, assuming we hold transaction proceeds in cash.

Walmart considers the foregoing statements regarding the estimated earnings per share dilution related to this transaction to be “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995, as amended (the “Act”), that are intended to enjoy the protection of the safe harbor for
forward-looking statements provided by the Act. These forward-looking statements are subject to certain risks, uncertainties and other factors.

In accordance with General Instruction B.2 of Form 8-K, the information in this Item 7.01 of this Current Report on Form 8-K shall not be deemed "filed" for
purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise be subject to the liabilities of Section 18 of the
Exchange Act. The information in this Current Report on Form 8-K shall not be incorporated by reference into any filing or other document filed by the Company
with the SEC pursuant to the Securities Act of 1933, as amended, the rules and regulations of the SEC thereunder, the Exchange Act, or the rules and regulations of
the SEC thereunder except as shall be expressly set forth by specific reference in such filing or document.
             Case 5:21-cv-01225-FMO-SP Document 1-1 Filed 07/23/21 Page 130 of 130 Page ID
                                                #:141

                                                                          SIGNATURES

        Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.
         Dated: February 18, 2021

                                                                                                                   WALMART INC.

                                                                                                                   By:        /s/ Gordon Y. Allison
                                                                                                                   Name:      Gordon Y. Allison
                                                                                                                   Title:     Senior Vice President, Chief Counsel
                                                                                                                              Finance and Governance, Office of
                                                                                                                              the Corporate Secretary
